 

Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD LIKELY CAUSE COMPETITIVE HARM TO O-I GLASS, INC. IF PUBLICLY DISCLOSED.

 

Share sale deed

 

Owens-Illinois Holding (Australia) Pty Ltd

Seller

 

O-I Glass, Inc.

Seller Guarantor

 

Visy Glass (Australasia) Pty Ltd

Buyer

 

Visy Industries Holdings Pty Ltd

Buyer Guarantor

 

Clayton Utz
Level 18 333 Collins Street
Melbourne VIC 3000
GPO Box 9806
Melbourne VIC 3001
DX 38451 333 Collins VIC

Tel+61 3 9286 6000

Fax+61 3 9629 8488

www.claytonutz.com
Our reference 966/18218/81000548  

 



 

 

 

Contents

 

1. Definitions and interpretation 1         1.1 Definitions 1   1.2 Reasonable
endeavours 19   1.3 Knowledge and awareness of the Seller 20   1.4 Business Days
20   1.5 General rules of interpretation 20         2. Conditions precedent 21  
      2.1 Conditions 21   2.2 Notices regarding Conditions 22   2.3 Not used 22
  2.4 Seller cooperation 22   2.5 Waiver of Conditions 23   2.6 Failure of
Conditions 23         3. Sale and purchase of Shares 23         3.1 Sale and
purchase 23   3.2 Waiver 23         4. Purchase Price 23         4.1 Initial
Purchase Price 23   4.2 Estimated Net Debt and Estimated Working Capital 24  
4.3 Adjustments to Completion Payment 24   4.4 Completion Accounts adjustments
24   4.5 Payment of Purchase Price 25   4.6 Treatment of adjustments 25   4.7
Adjustments for certain payments 26   4.8 No adjustment for any Relief Amount or
Pension Overfunding Amount 26         5. Period before Completion 26         5.1
Buyer access 26   5.2 Conduct of Business 27   5.3 Restricted conduct 27   5.4
Permitted acts 29   5.5 Seller or Buyer obligations 30   5.6 Customer notice 31
  5.7 Further Bottle Supply Agreement 32   5.8 Buyer obligations in respect of
insurance 32         6. Completion 32         6.1 Time and place for Completion
32   6.2 Provision of information before Completion 33   6.3 Parties’
obligations to effect Completion 33   6.4 Delivery method 37   6.5
Interdependence of obligations at Completion 37   6.6 Failure to complete 38  
6.7 Remedies for Buyer breach 38   6.8 Title and risk 39   6.9 Acknowledgement
and release 39         7. Adjustment to Purchase Price 40         7.1
Preparation and delivery of Completion Accounts 40   7.2 Assistance from Seller
40   7.3 Assistance from Group Companies 40   7.4 Buyer’s response to Draft
Completion Accounts 40   7.5 Negotiation of Disputed Items 41   7.6 Expert
determination 41

 



Share sale deedii

 

 

 

8. Exit from the Seller Consolidated Group 42         8.1 Clear exit 42   8.2
Deed of Release 43         9. Foreign resident capital gains withholding 43    
  10. Clean break 43         10.1 Indebtedness owed to the Group Companies and
Claims against Group Companies 43   10.2 Indebtedness owed to any Seller Group
Member 44   10.3 Net basis 44   10.4 Clean break 44         11. Release of
Guarantees and other post-Completion obligations 44         11.1 Group Company
Guarantees 44   11.2 Seller Group Guarantees 45   11.3 Deed of Cross Guarantee
45   11.4 PT Kangar Transfer 45         12. Restraint 46         12.1
Non-competition 46   12.2 Exceptions 47   12.3 Non-solicitation 47   12.4
Duration of prohibitions 47   12.5 Geographic application of prohibitions 48  
12.6 Interpretation 48   12.7 Proceedings 48         13. Other obligations
following Completion 49         13.1 Access to Records 49   13.2 Insurance 49  
      14. Shared Contracts 51         14.1 Arrangements to separate Shared
Contracts 51   14.2 Rights and obligations under Shared Contracts pending
separation 51         15. Warranties 51         15.1 Warranties 51   15.2
Warranties separate 51   15.3 Buyer’s acknowledgments 52   15.4  Warranties by
the Buyer 52   15.5 General indemnity 52         16. Limitations of liability 53
        16.1 Scope 53   16.2 Disclosure and knowledge 54   16.3 Notice of
Subject Claims 54   16.4 Time limits for Subject Claims (including Recourse
Claims) 54   16.5 Access to information 54   16.6 Minimum amount for Subject
Claims and Recourse Claims (other than Tax Subject Claims) 55   16.7 Threshold
for Subject Claims and Recourse Claims (other than certain Subject Claims) 55  
16.8 Insurance coverage 55   16.9 Other limitations 55   16.10 Maximum recovery
56   16.11 Rights against third parties 56   16.12 Reimbursement of benefits
subsequently received 57   16.13 Mitigation 57   16.14 Exclusion of
Consequential Loss 58   16.15 No action against officers and employees 58  
16.16 No double recovery 59   16.17 Circumstances where limitations not to apply
59   16.18 Sale and leaseback arrangements 59   16.19 Environmental
Investigations 60

 





Share sale deediii

 

 

 

17. Third Party Claims 60         17.1 Notice 60   17.2 Obligations after notice
given 60   17.3 Assumption of conduct by Seller 61   17.4 Effect of assumption
of conduct by Seller 61   17.5 Relationship with W&I Insurance Policy 62        
18. Specific indemnities (other than in respect of Tax) 62       19. Warranty
and indemnity insurance 62         19.1 Warranty and indemnity insurance 62  
19.2 Sole recourse 63   19.3 Operation of warranty and indemnity insurance 64  
19.4 Warranty and indemnity insurance premium 65         20. Tax 65         20.1
Tax indemnity 65   20.2 Time limit for Tax Claims 66   20.3 Other limitations 66
  20.4 Time for payment 67   20.5 Refunds 67   20.6 No double claim 68   20.7
Post-Completion actions 68         21. Tax Assessments 69         21.1 Notice 69
  21.2 Obligations after notice given 69   21.3 Seller’s response to notice 69  
21.4 Effect of Seller’s notice 69   21.5 Buyer’s rights to settle 70         22.
Tax returns and tax audits 70         22.1 Tax returns relating to periods
ending before Completion 70   22.2 Tax returns relating to Straddle Periods
ending after Completion 71   22.3 Preparation 71   22.4 Disputes 71   22.5
Assistance from Seller 72   22.6 Assistance from Buyer 72   22.7 Tax audits 73  
22.8 GST Returns 73         23. Confidentiality 73         23.1 No announcement
or other disclosure of transaction 73   23.2 Permitted disclosure 73   23.3 No
use or disclosure of Confidential Information 74   23.4 PPSA confidentiality and
waiver 75         24. Termination 75         24.1 Termination by Buyer 75   24.2
Termination by Seller 75   24.3 Effect of termination 76

 





Share sale deediv

 

 

 

25. Payments 77         25.1 Direction 77   25.2 Method of payment 77   25.3 No
deduction 77   25.4 Gross-up for withholdings 77   25.5 Default interest 78    
    26. GST 78         26.1 Interpretation 78   26.2 Reimbursements and similar
payments 78   26.3 GST payable 78   26.4 Variation to GST payable 79         27.
Seller Guarantor's guarantee 79         27.1 Consideration 79   27.2 Guarantee
and indemnity 79   27.3 Non–payment or non–performance 79   27.4 Demands 80  
27.5 Immediate recourse 80   27.6 Continuing obligations 80   27.7 Extent of
guarantee and indemnity 80   27.8 Principal and independent obligation 81   27.9
Deferral of certain rights 81   27.10 Prove in liquidation 82   27.11
Enforcement against Seller Guarantor 82   27.12 Seller Guarantor Warranties 82  
      28. Buyer Guarantor's guarantee 82         28.1 Consideration 82   28.2
Guarantee and indemnity 82   28.3 Non–payment or non–performance 83   28.4
Demands 83   28.5 Immediate recourse 83   28.6 Continuing obligations 83   28.7
Extent of guarantee and indemnity 84   28.8 Principal and independent obligation
84   28.9 Deferral of certain rights 85   28.10 Prove in liquidation 85   28.11
Enforcement against Buyer Guarantor 85   28.12 Buyer Guarantor Warranties 85    
    29. Notices 86         29.1 How notice to be given 86   29.2 When notice
taken to be received 86   29.3 Notices sent by more than one method of
communication 87         30. Entire agreement 87       31. General 87        
31.1 Amendments 87   31.2 Assignment 88   31.3 Consents 88   31.4 Costs 88  
31.5 Counterparts 88   31.6 Further acts and documents 88   31.7 No merger 88  
31.8 Severance 88   31.9 Stamp duties 89   31.10 Operation of indemnities 89  
31.11 Waivers 89

 





Share sale deedv

 

 

 

32.  Governing law and jurisdiction 89         32.1 Governing law and
jurisdiction 89   32.2 Jurisdiction 89         33.  Buyer undertakings 90      
  33.1 Financing 90   33.2 Definitions 92         Schedule 1 Seller 93 Schedule
2 Details of the Company 94 Schedule 3 Details of the Subsidiaries 95 Schedule 4
Real Property 99 Schedule 5 Intellectual Property, Business Names and Domain
Names 106 Schedule 6 Permitted Encumbrances and Guarantees 98 Schedule 7
Warranties 99 Schedule 8 Buyer Warranties 122 Schedule 9 Seller Guarantor
Warranties 124 Schedule 10 Buyer Guarantor Warranties 125 Schedule 11 Completion
Accounts 126 Schedule 12 Specified Executives 153 Schedule 13 Not used 154
Schedule 14 Global Credit Documentation 155 Schedule 15 Permitted Bank
Guarantees 156 Schedule 16 Approval Contracts 157 Schedule 17 Key Customer
Contracts 158 Schedule 18 Shared Contracts 159 Schedule 19 Public register
searches 161 Schedule 20 Outstanding property searches 168 Attachment 1
Disclosure Letter 174 Attachment 2 Index of Due Diligence Materials 175
Attachment 3 Due diligence questions and answers 176 Attachment 4 Transitional
Services Agreements 177 Attachment 5 W&I Insurance Policy 179 Attachment 6
Bottle Supply Contract 181 Attachment 7 Deed of Release 183 Attachment 8
Technical Assistance and Licence Agreement 185

 



Share sale deedvi

 

 

 

 

Share sale deed

 

Date16 July 2020

 

PartiesOwens-Illinois Holding (Australia) Pty Ltd ACN 002 060 059 a company
incorporated in New South Wales, Australia whose registered office is at Level
5, 600 Bourke Street, Melbourne VIC 3000, further details of which are set out
at Schedule 1 (Seller)

 

O-I Glass, Inc. a company incorporated in Delaware, United States of America
(IRS Employer Identification Number is 22-2781933) whose registered office is at
One Michael Owens Way, Plaza 1 Perrysburg OH 43551-2999 (Seller Guarantor)

 

Visy Glass (Australasia) Pty Ltd ACN 642 097 185 a company incorporated in
Victoria, Australia whose registered office is at Level 11, 2 Southbank
Boulevard Southbank VIC 3006 (Buyer)

 

Visy Industries Holdings Pty Ltd ACN 005 787 968 a company incorporated in
Victoria, Australia whose registered office is at Level 11, 2 Southbank
Boulevard Southbank VIC 3006 (Buyer Guarantor)

 

Background

 

A.The Seller owns the Shares.

 

B.The Seller wishes to sell the Shares and the Buyer wishes to buy the Shares on
the terms and conditions of this deed.

 

C.The Seller Guarantor is a holding company of the Seller and, in consideration
of the Buyer entering into this deed at the Seller Guarantor's request, has
agreed to guarantee the obligations of the Seller under this deed and provide
certain undertakings under this deed.

 

D.The Buyer Guarantor is an Affiliate of the Buyer and, in consideration of the
Seller entering into this deed at the Buyer Guarantor's request, has agreed to
guarantee the obligations of the Buyer under this deed and provide certain
undertakings under this deed.

 

Operative provisions

 

1.Definitions and interpretation

 

1.1Definitions

 

In this deed:

 

Acceptable Release means:

 

(a)in respect of the Shares and the Assets, documentation reasonably required
evidencing that all Encumbrances over or affecting the Shares and the Assets
have been released and discharged in full or, in the case of Security Interests
to which the PPSA or the PPSA NZ applies, will be extinguished by the sale under
this deed;

 



Share sale deed1

 

 

 

(b)in respect of each Group Company, documentation reasonably required
evidencing that all of the Group Company Encumbrances have been released and
discharged in full;

 

(c)in respect of the Global Credit Documentation, documentation reasonably
required evidencing that all of the obligations and liabilities of the Group and
each Group Company under the Global Credit Documentation have been released and
discharged in full;

 

(d)in respect of the Other Credit Documentation, documentation reasonably
required evidencing that all of the obligations and liabilities of the Group and
each Group Company under the Other Credit Documentation have been released and
discharged in full; and

 

(e)in respect of any indebtedness incurred by the Group in accordance with
clause 5.3(j)(ii), documentation reasonably required evidencing that all of the
obligations and liabilities of the Group and each Group Company under such
indebtedness have been released and discharged in full,

 

in each case, other than in respect of any Permitted Encumbrances.

 

Accounting Principles has the meaning given in clause 7.1.

 

Accounting Standards means, at any time:

 

(a)the requirements of the Corporations Act and the Companies Act (NZ) about the
preparation and contents of financial reports;

 

(b)the accounting standards approved under the Corporations Act and the
Companies Act (NZ); and

 

(c)generally accepted accounting principles, policies, practices and procedures
in Australia and New Zealand to the extent not inconsistent with the accounting
standards described in paragraph (b).

 

Actual Adjustment Excess and Actual Adjustment Shortfall each has the meaning
given in clause 4.4.

 

Adelaide Site means:

 

(a)the whole of the land contained in Certificates of Title:

 

(i)Volume 5856 Folio 219;

 

(ii)Volume 5856 Folio 962;

 

(iii)Volume 5856 Folio 508; and

 

(iv)Volume 5856 Folio 965,

 

being known as 617-625 Port Road, West Croydon SA 5008;

 

(b)the whole of the land contained in Certificate of Title Volume 5320 Folio 766
being known as 84 Euston Terrace, West Croydon SA 5008;

 



Share sale deed2

 

 

 

(c)the whole of the land contained in Certificates of Title:

 

(i)Volume 5748 Folio 683;

 

(ii)Volume 5774 Folio 871;

 

(iii)Volume 5817 Folio 772; and

 

(iv)Volume 5817 Folio 773,

 

being known as 85-91 Euston Terrace, West Croydon SA 5008; and

 

(d)the whole of the land contained in Certificate of Title Volume 5765 Folio 41
being known as 92 Euston Terrace, West Croydon SA 5008.

 

Adjustment Payment Date means the date which is 10 Business Days after the date
on which the Actual Adjustment Excess or Actual Adjustment Shortfall (as
applicable) is finally agreed or determined in accordance with the terms of this
deed or any other date agreed between the Seller and the Buyer in writing.

 

Affiliate means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with such person, where
control of a person (including its correlative meanings, controlled by,
controlling and under common control with) means having the right or power to,
directly or indirectly:

 

(a)exercise more than 50% of the voting rights attributable to the shares or
other securities of such person (being a body corporate);

 

(b)appoint or remove a majority of the members of or otherwise control the votes
at the board of directors (or equivalent body) of that other person; or

 

(c)direct or cause the direction of the management or policies of that other
person,

 

in each case, whether under contract, law or otherwise and, for the avoidance of
doubt, in respect of the Seller Guarantor, includes the Seller and any person
that, by virtue of any other paragraph or part of this definition, is an
Affiliate of the Seller but, after Completion, excludes each Group Company.

 

Approval Contract means each of the contracts specified in Schedule 16.

 

Asbestos Warranty means the Warranties in paragraph 16 of Schedule 7.

 

Asbestos Warranty Claim means a Claim for a breach of an Asbestos Warranty.

 

ASIC means the Australian Securities and Investments Commission.

 

Asset means each asset owned or held by the Group Companies for, or exclusively
or predominantly used in, the Business, including any assets held under any
financing or operating lease.

 

Auckland Sites means the whole of the land contained in records of title
NA1067/112, NA1177/91, NA1365/12, NA1849/42, NA20C/873, NA382/277, NA403/108,
NA458/263, NA666/122, NA666/123, NA666/124, NA666/125, NA666/126, NA666/127,
NA666/128, NA666/129, NA713/211 and NA720/45 being known as 752 Great South
Road, Penrose Auckland.

 



Share sale deed3

 

 

 

Authorisation means any licence, consent, approval, permit, registration,
accreditation, certification or other authorisation given or issued by any
Regulatory Authority or any other person.

 

Bottle Supply Contract means the bottle supply contract to be entered into
between Owens-Illinois Singapore Pte Ltd and the Company in substantially the
same form set out in Attachment 6 (other than in respect of the inclusion of any
relevant schedule or appendix, in each case, in a form agreed by Owens-Illinois
Singapore Pte Ltd and the Company).

 

Business means the business of the manufacture and supply in Australia and New
Zealand of glass container packaging products as conducted by the Group
Companies.

 

Business Day means a day that is not a Saturday, Sunday or public holiday and on
which banks are open for business generally in:

 

(a)Columbus, Ohio, USA;

 

(b)Wellington, New Zealand; and

 

(c)Melbourne, Australia.

 

Business Names means each of the business names specified in part 2 of Schedule
5.

 

Buyer Deal Team Members means Lynda Cheng, Michael Eadie, Diego Callegari, David
Payne, Robert Kaye and Matthew Stein and Buyer Deal Team Member means any one of
them.

 

Buyer Group Member means the Buyer and each Affiliate of the Buyer and after
Completion includes each Group Company.

 

Buyer Guaranteed Obligations has the meaning given in clause 28.2(a).

 

Buyer Guarantor Warranties means the warranties set out in Schedule 10.

 

Buyer Warranties means the warranties set out in Schedule 8.

 

Charter Hall means:

 

(a)in respect of the Sydney Site, The Trust Company (Australia) Limited as
custodian for the CHDIF4 Andrews Road Trust ACN 000 000 993 c/- Charter Hall
Holdings Limited, Level 20, 1 Martin Place, Sydney NSW 2000;

 

(b)in respect of the Melbourne Site, The Trust Company (Australia) Limited as
custodian for the CPIF Spotswood Trust ACN 000 000 993 c/- Charter Hall Holdings
Limited, Level 20, 1 Martin Place, Sydney NSW 2000; and

 

(c)in respect of the Adelaide Site, The Trust Company (Australia) Limited as
custodian for the CPIF West Croydon Trust ACN 000 000 993 c/- Charter Hall
Holdings Limited, Level 20, 1 Martin Place, Sydney NSW 2000.

 



Share sale deed4

 

 

 

Charter Hall Sale and Lease-back Arrangements means the sale and lease-back
arrangements the subject of the Charter Hall Sale and Lease-back Documentation.

 

Charter Hall Sale and Lease-back Condition means the Condition set out in clause
2.1(f).

 

Charter Hall Sale and Lease-back Documentation means the contracts of sale and
leases in respect of the Adelaide Site, Melbourne Site and Sydney Site.

 

Claim includes a claim, notice, demand, action, proceeding, litigation,
investigation, judgment, damage, loss, cost, expense or liability however
arising, whether present, unascertained, immediate, future or contingent,
whether based in contract, tort or statute and whether involving a third party
or a party to this deed.

 

Claim Notice has the meaning given in clause 16.3.

 

Clear Exit Amount means the total of any amounts payable to the Seller by each
Group Company which is a member of the Seller Consolidated Group to permit that
Group Company to leave the Seller Consolidated Group on Completion clear of any
Group Liability pursuant to section 721-35 of the Tax Act calculated or
estimated in accordance with the principles set out in the Tax Sharing and
Funding Agreement.

 

Completion Insurances has the meaning set out in clause 5.8.

 

Code has the meaning given in clause 20.7(b).

 

Company means ACI Packaging Services Pty Ltd ACN 004 300 725, details of which
are specified in Schedule 2.

 

Compliance Law means the United States Foreign Corrupt Practices Act of 1977 (as
amended), the UK Bribery Act 2010, the Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions dated November
21, 1997 issued by the Organization for Economic Co-operation and Development,
and all other applicable anticorruption, bribery and anti-money laundering Laws
in any jurisdiction.

 

Completion means the completion of the sale and purchase of the Shares in
accordance with clause 6.

 

Completion Accounts means the statement of Net Debt and Working Capital prepared
and finalised in accordance with clause 7.

 

Completion Date means the date on which Completion occurs.

 

Completion Payment has the meaning given in clause 4.3.

 

Conditions means the conditions specified in clause 2.1.

 



Share sale deed5

 

 

 

Confidential Information means:

 

(a)all business, technical, financial, operational, administrative, customer,
marketing, legal, economic and other information in whatever form relating to
any Group Company, or any of its direct and indirect shareholders, or any of
their respective Affiliates, including any such information that is directly or
indirectly disclosed to the Buyer or any of its Representatives, or which comes
to the Buyer's attention in connection with the transactions contemplated by
this deed;

 

(b)all information in whatever form relating to the existence of this deed;

 

(c)all other information treated by any Group Company as confidential or capable
of being protected at law or equity as confidential information or the
disclosure of which might cause loss or damage to or otherwise adversely affect
any Group Company; and

 

(d)all documents that contain or reflect or are generated from any of the
foregoing and all copies of any of the foregoing,

 

in each case whether or not marked confidential and in whatever form (including
written, oral or electronic form) and in each case including information that
has been disclosed by the Seller or any Group Company or their respective
Representatives under the terms of a confidentiality or non-disclosure agreement
(including the Confidentiality Agreement).

 

Confidentiality Agreement means the confidentiality agreement between Visy
Industries Holdings Pty Ltd ACN 005 337 615 and OI International Holdings Inc.
dated 22 October 2019.

 

Consolidated Group has the meaning given in the Tax Act and also includes a MEC
group as defined in the Tax Act.

 

Contamination means the presence in, on, over or under land (including both
surface and ground water and air) of a substance (whether solid, liquid, gas,
odour, heat, sound, vibration or radiation) at a concentration above the
concentration at which the substance is normally or naturally present in, on,
over or under land (including both surface and ground water and air) in the same
locality, being a presence which is or may be a material risk of harm to human
health or the Environment.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

COVID-19 means the disease given the name 'COVID-19' by the World Health
Organisation.

 

Critical Spares means spares and parts that are required to keep equipment
operational, including batch house spares (including the mixer in Brisbane,
mixed batch deliver conveyor and elevator belts), moulds used in production of
glass products, furnaces spares (emergency refractory, combustion fan motors),
forming machines spares (glass delivery and bulk bottle handling equipment,
control equipment, cooling fan motors), lehrs (lehr mats) and palletisers spares
(motors and controllers).

 

Debt Payment Amount means, as at Completion, the amount required to fully and
finally discharge the obligations of the Group with respect to:

 

(a)any borrowing or financial indebtedness of the Group (and any Group Company)
under the Other Credit Documentation;

 

(b)any borrowings or financial indebtedness of the Group (and any Group Company)
under the Global Credit Documentation; and

 

(c)any borrowings or financial indebtedness of the Group (and any Group Company)
under the Permitted Debt Arrangements,

 

including any accrued interest up to the date of discharge.

 

Deed of Cross Guarantee means the deed of cross guarantee dated 14 June 2016
between the Company and others, a copy of which is disclosed in the Due
Diligence Materials.

 



Share sale deed6

 

 

 

Deed of Release means a deed entered into by the Head Company of the Seller
Consolidated Group and each other member of the Seller Consolidated Group, in
the form set out in Attachment 7.

 

Defaulting Party has the meaning given in clause 6.6(a).

 

Deferred Payment means $52,500,000.

 

Disclosure Letter means the letter from the Seller to the Buyer dated the same
date as this deed in the form of the letter attached as Attachment 1.

 

Dispute Notice has the meaning given in clause 7.4(b).

 

Disputed Item has the meaning given in clause 7.4(b)(i).

 

Domain Names means each of the domain names specified in part 3 of Schedule 5.

 

Draft Completion Accounts has the meaning given in clause 7.1.

 

Due Diligence Materials means:

 

(a)the written information and documents provided to the Buyer by the Seller,
the Group Companies and their respective Representatives before the date of this
deed that were included in the virtual data room, an index of which is attached
as Attachment 2;

 

(b)the written questions raised by the Buyer in the due diligence process and
the written responses given to those questions by the Seller, the Group
Companies and their respective Representatives before the date of this deed that
were included in the virtual data room, an index of which is attached as
Attachment 3;

 

(c)the information memorandum issued by the Seller dated November 2019;

 

(d)the environmental due diligence report issued by Environmental Earth Sciences
in respect of the Group dated 29 November 2019;

 

(e)the legal due diligence report issued by Clayton Utz in respect of the Group
dated 29 November 2019 and the addendum to that report issued by Clayton Utz in
respect of the Group dated 13 February 2020;

 

(f)the legal due diligence report issued by Simpson Grierson dated 29 November
2019;

 

(g)the financial due diligence report issued by EY in respect of the Group dated
26 November 2019 and the subsequent trading updates to October 2019 and December
2019;

 

(h)the tax due diligence report issued by EY in respect of the Group dated 26
November 2019; and

 

(i)the Project Fusion Vendor Due Diligence report by Cardo (Qld) dated April
2019.

 

Encumbrance means a mortgage, charge, pledge, lien, encumbrance, security
interest, title retention, trust arrangement, or any other security agreement or
arrangement in favour of any person, whether registered or unregistered,
including any Security Interest.

 



Share sale deed7

 

 

 

End Date means the date that is 4 months from the date of this deed, or any
other date agreed in writing between the Seller and the Buyer.

 

Enterprise Agreement has the meaning given in section 12 of the Fair Work Act
2009 (Cth).

 

Environment means the physical, biological and social aspects and conditions of
a particular area, including:

 

(a)land, water, air, atmosphere, climate, living organisms and other matter,
things made or altered by humans and ecosystems groupings;

 

(b)the social, economic and cultural aspects of a thing specified in
paragraph (a); and

 

(c)the interaction of any 2 or more things specified in paragraphs (a) and (b).

 

Environment Agency means any of:

 

(a)a Regulatory Authority which is responsible for the administration or
enforcement of any law relating to the Environment; and

 

(b)a court or tribunal having jurisdiction with respect to any law relating to
the Environment.

 

Environmental Investigations means:

 

(a)any testing, investigation, monitoring, drilling, sampling, boreholes or any
other investigative measure to identify and ascertain the nature, extent and/or
levels of Contamination or Hazardous Substances in, on or under any of the
Properties; and

 

(b)any resultant Reporting Requirement, remediation or clean up activity in
connection with one or more of the matters set out in paragraph (a) of this
definition (whether required by law or otherwise).

 

Environmental Law means any law which relates to an aspect of the Environment or
human health and includes any law relating to the use of land, waste,
Contamination, environmental assessment, a Hazardous Substance, any aspect of
the protection of the Environment, or the enforcement or administration of any
of those laws (whether that law arises under statute or the common law or
pursuant to any licence, notice, decree, order or directive of any Regulatory
Authority or otherwise and includes any notice, order or direction issued by a
Regulatory Authority).

 

Environmental Register means any environmental register created or otherwise
governed by an Authority in respect of Contamination or Hazardous Substances.

 

Environmental Subject Claim means:

 

(a)an Environmental Warranty Claim; and

 

(b)an Asbestos Warranty Claim.

 

Environmental Warranty means the Warranties in paragraph 15 of Schedule 7.

 

Environmental Warranty Claim means a Claim for a breach of an Environmental
Warranty.

 

Escrow Agreement means the escrow agreement between the Seller, the Buyer
Guarantor and Clayton Utz dated 25 June 2020.

 

Estimated Net Debt means the amount notified in accordance with clause 4.2.

 

Estimated Working Capital means the amount notified in accordance with clause
4.2.

 



Share sale deed8

 

 

 

Excluded Entities means:

 

(a)Packaging Superannuation Fund Pty Ltd ACN 080 923 253; and

 

(b)P.T. Kangar Consolidated Industries, being a company incorporated in
Indonesia,

 

and Excluded Entity means any one of them.

 

Expert has the meaning given in clause 7.6(a).

 

Fairly Disclosed means disclosure of information that is sufficient in context
and detail and made in a manner, detail and context which would enable a
sophisticated investor, experienced in transactions of the nature of the
transaction contemplated by this deed, to be aware of the nature, scope,
substance and significance of the information disclosed.

 

FCPA Subject Claim means:

 

(a)a Claim for breach of the Warranty in paragraph 4.1(c) of Schedule 7; or

 

(b)a Claim for breach of any other Warranty in paragraph 4.1 of Schedule 7 to
the extent it relates to a Compliance Law.

 

Freehold Properties means each of the Properties described in part 1 of Schedule
4 and, in respect of the period from and including the date of this deed until
completion of the relevant Charter Hall Sale and Lease-back Arrangements,
includes the Adelaide Site, the Melbourne Site and the Sydney Site.

 

Fundamental Warranties means the Warranties in paragraphs 1, 2, 3, 8.2 and 8.4
of Schedule 7.

 

Fundamental Warranty Claim means a Claim for a breach of a Fundamental Warranty.

 

Global Credit Documentation means each global credit document described in
Schedule 14.

 

Group means the Group Companies together.

 

Group Company means each of the Company and each Subsidiary.

 

Group Company Encumbrance means any Encumbrance granted by any Group Company
over or affecting any of its assets or undertakings, other than Permitted
Encumbrances.

 

Group Company Guarantee means each Guarantee provided by any Group Company in
relation to the obligations of any Seller Group Member, as specified in part 2
of Schedule 6.

 

Group Liability has the meaning given in section 721-10 of the Tax Act.

 

GST has the meaning given in the GST Act and (where applicable) means tax
charged by the GST Act NZ.

 

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 

GST Act NZ means the Goods and Services Tax Act 1985 (NZ).

 



Share sale deed9

 

 

 

Guarantee means any guarantee, bond, security deposit, letter of credit or
suretyship or any other obligation to pay, purchase or provide funds (whether by
the advance of money, the purchase of or subscription for shares or other
securities, the purchase of assets or services, or otherwise) for the payment or
discharge of, to indemnify against the consequences of default in the payment
of, or otherwise be responsible for, any indebtedness of, obligation of,
liability of or the insolvency of any other person.

 

Hazardous Substance means any natural or artificial substance of any nature
whatsoever that is capable of causing harm or damage to the Environment or to
human health or capable of causing a nuisance, including volatile, flammable or
explosive substances, hazardous wastes, asbestos, toxic substances and
radioactive materials.

 

Head Company has the meaning given in section 995-1 of the Tax Act.

 

Indemnified Losses means, in relation to any fact, matter or circumstance, all
losses, costs, charges, damages, expenses and other liabilities arising out of
or in connection with that fact, matter or circumstance including all legal and
other professional expenses on a solicitor-client or other professional basis
incurred in connection with investigating, disputing, defending or settling any
Claim relating to that fact, matter or circumstance (including any Claim based
on the terms of this deed).

 

Initial Purchase Price has the meaning given in clause 4.1.

 

Intellectual Property Licences means all agreements under which a Group Company
has the right to use any Intellectual Property Rights owned by a person (other
than another Group Company) or any trade secrets, know-how, operating procedure,
technical information or other confidential information of a person (other than
another Group Company).

 

Intellectual Property Rights means:

 

(a)patents, designs, trademarks and service marks (whether registered or
unregistered) and any applications for, or rights to apply for, registration of
any patent, design, trade mark or service mark;

 

(b)domain names and business names;

 

(c)copyright (including copyright in software, websites, databases and
advertising and other promotional materials);

 

(d)all rights to have information (including trade secrets, know-how, operating
procedures and technical information) kept confidential; and

 

(e)all other rights or protections having similar effect anywhere in the world.

 

Key Customer Contract means each of the contracts specified in Schedule 17.

 

Last Accounts means the audited financial statements of each of:

 

(a)the Seller; and

 

(b)O-I Operations (NZ) Ltd,

 

and (on a consolidated basis) each of their respective controlled entities as
referred to therein for the financial year ended on the Last Balance Date
comprising:

 

(a)a balance sheet or statement of financial position;

 

(b)an income statement or statement of comprehensive income;

 

(c)a statement of changes in equity;

 

(d)a cash flow statement or statement of cash flows; and

 

(e)the notes to those financial statements,

 

copies of which are included at 13.2.2 and 13.2.4 in the virtual data room
forming part of the Due Diligence Materials.

 



Share sale deed10

 

 

 

Last Balance Date means 31 December 2019.

 

Leasehold Properties means each of the Properties described in part 2 of
Schedule 4 and, after completion of the relevant Charter Hall Sale and
Lease-back Arrangements, includes the Adelaide Site, the Melbourne Site and the
Sydney Site.

 

Management Accounts means the management accounts of the Group provided as part
of the Due Diligence Materials for each month up to and including 31 May 2020,
sourced from the management accounting records contained in the HFM accounting
system SAP.

 

Material Adverse Change means:

 

(a)an event or occurrence subsisting that has resulted, or is likely to result,
in any manufacturing facility located at a Property being unable to operate, for
a period of 3 months or longer, in substantially the same manner as it has
operated in the 12 months prior to the date of this deed; and

 

(b)any other event or occurrence after the date of this deed which has
diminished, or is likely to diminish, the annual earnings before interest, tax,
depreciation and amortisation of the Group by at least $10,000,000 in the
relevant financial year, other than as a consequence of the execution or
announcement of any Transaction Document and the completion of the transactions
contemplated by them.

 

Material Contract means each contract to which a Group Company is party which:

 

(a)governs the terms on which the Group does business with the Group’s top:

 

(i)five customers by revenue;

 

(ii)ten vendors by expenditure,

 

in the twelve months ended 31 May 2020 (excluding purchase orders and other
ancillary or order documentation);

 

(b)provides for the supply of goods or services to or by the Group requiring
annual payments in excess of USD 1 million;

 

(c)establishes the terms of any joint venture to which any Group Company is
party or shareholder;

 

(d)contains a non-compete or exclusivity restriction binding upon any Group
Company; or

 

(e)is a lease relating to the Leasehold Properties.

 



Share sale deed11

 

 

 

Melbourne Site means the whole of the land contained in certificate of title
volume 12214 folio 218, being Lot 2 on PS826864H, being known as 21 Simcock
Avenue, Spotswood VIC 3015.

 

Necessary Approvals means in respect of an Approval Contract, the consent of the
relevant counterparty to such Approval Contract to the acquisition of the Shares
by the Buyer and the change of control of the Company resulting from that
acquisition of the Shares, such consent being either unconditional, or subject
to only those conditions acceptable to the Buyer (acting reasonably).

 

Net Debt means as at Completion:

 

(a)the principal amount of any borrowings and indebtedness in the nature of
borrowings, whether under normal commercial lending terms or upon the issue of
bills, bonds, notes or other debt instruments (which, for the avoidance of
doubt, does not include any and all leases relating to any warehouse, real
estate, vehicles, and/or machinery, including those which are have been recorded
on the balance sheet based on the implementation is AASB 16 during 2019) and
including all accrued but unpaid interest, fees, charges and other costs payable
by the Group in connection with early repayment of the above; plus

 

(b)to the extent not covered in paragraph (a), debt-like Items, comprising those
items specified as such in Schedule 11; minus

 

(c)cash (at bank, in transit and in hand) and cash equivalents (including liquid
securities) held by any Group Company,

 

in each case:

 

(d)on a consolidated basis amongst the Group, excluding the Debt Payment Amount,
any amounts to be settled under clause 8 or clause 11, any Relief Amount (or any
amount forming part of the Relief Amount) and any Pension Overfunding Amount (or
any amount forming part of the Pension Overfunding Amount), and as calculated in
accordance with the Accounting Principles; and

 

(e)as finally agreed or determined in accordance with clause 7.

 

Non-Defaulting Party has the meaning given in clause 6.6(a).

 

Notice of Disposal Certificate has the meaning given in clause 11.3(a).

 

O-I Australia Superannuation Plan means the sub-plan of the Plum Division of the
MLC Super Fund known as the O-I Australia Superannuation Plan.

 

O-I Operations means O-I Operations (Australia) Pty Ltd (formerly ACI Operations
Pty Ltd) ACN 004 230 326.

 



Share sale deed12

 

 

 

Other Credit Documentation means:

 

(a)the Inter-Company Revolving Advance Facility Agreement between O-I Operations
and O-I Operations (NZ) Ltd, dated 10 June 2011;

 

(b)[***];

 

(c)any financial derivative (regardless of current market valuation) to which a
Group Company is party, including but not limited to interest rate swaps, cross
currency rate swaps or foreign exchange agreements;

 

(d)[***];

 

(e)[***]; and

 

(f)any other agreement, arrangement or understanding under which any loan or
financial accommodation is provided to, or financial indebtedness is incurred
by, a Group Company other than:

 

(i)trade credit arrangements with trade creditors entered into in the ordinary
course of the Business;

 

(ii)the Permitted Debt Arrangements; and

 

(iii)the Global Credit Documentation.

 

Other Sale and Lease-back Arrangements has the meaning set out in clause
16.18(b).

 

Pension Overfunding Amount means the amount (if any) by which the O-I Australia
Superannuation Plan of the Group Companies is overfunded.

 

PPSA means the Personal Property Securities Act 2009 (Cth).

 

PPSA NZ means the Personal Property Securities Act 1999 (NZ).

 

Permitted Bank Guarantee Arrangements means the bank guarantees issued by [***].

 

[***]

 

Permitted Dividend means one or more dividends in such amounts as the Seller may
elect, provided that:

 

(a)any such dividend may be lawfully made and paid;

 

(b)any such dividend is declared, determined and paid prior to Completion and
relates solely to the financial performance of the Group in respect of the
period prior to Completion; and

 

(c)does not include any dividend paid by O-I Operations (NZ) Limited.

 

Permitted Encumbrance means:

 

(a)each Encumbrance registered on the register established under the PPSA or on
the register established under the PPSA NZ against a Group Company prior to
Completion for retention of title arrangements securing unpaid balances of
purchase money for property acquired in the ordinary course in respect of the
Business; and

 

(b)the interest of the lessor or owner in respect of assets subject to a finance
or capital or other leasing arrangement, hire purchase arrangement or
conditional sale agreement.

 



Share sale deed13

 

 

 

Properties means the Leasehold Properties and the Freehold Properties.

 

Prospective Purchaser has the meaning given in clause 5.1(b).

 

PT Kangar Transfer means the transfer of 272 series A shares held by ACI
Packaging Services Pty Ltd in PT Kangar Consolidated Industries to
Owens-Illinois Singapore Pte. Ltd, as contemplated by the Restructure.

 

Purchase Price means the Initial Purchase Price as adjusted in accordance with
this deed.

 

Recipient has the meaning given in clause 26.3.

 

Records means all originals and copies of all books, records, reports,
correspondence, files, manuals and other documents and information created by,
owned by, or relating to any Group Company or the Business, whether in printed,
electronic or any other form and including all:

 

(a)statutory books and registers, minute books, books of account, trading and
financial records, employee records, tax returns and related correspondence;

 

(b)customer lists, supplier lists, price lists, pricing models and sales and
marketing materials;

 

(c)title deeds and other documents of title; and

 

(d)originals and copies of all contracts and Authorisations.

 

Recourse Claim means:

 

(a)an Environmental Subject Claim;

 

(b)a Superannuation Warranty Claim;

 

(c)a Tax Recourse Claim; and

 

(d)a FCPA Subject Claim.

 

Regulatory Authority means:

 

(a)any government or local authority and any department, minister or agency of
any government; and

 

(b)any other authority, agency, commission or similar entity having powers or
jurisdiction under any law or regulation or the listing rules of any recognised
stock or securities exchange.

 

Relevant Customer has the meaning given in clause 5.6(a).

 

Relief Amount means Tax losses (if any) attributable to the Group Companies as
at Completion.

 

Reporting Requirement means any requirement under Environmental Law to report
the presence of Contamination or Hazardous Material to any Authority, including
which may result in any Property being listed on an Environmental Register.

 

Representatives means, in relation to a party, all officers, employees,
professional advisers, agents and attorneys of the party or of its Affiliates.

 

Restricted Business means any business which is the same or similar to or
competes with the Business as carried on at the Completion Date (or, where the
scope of the Business is reduced following the Completion Date, that reduced
scope of Business).

 

Restricted Persons means each Seller Group Member from time to time and
Restricted Person means any one of them.

 



Share sale deed14

 

 

 

Restructure means:

 

(a)the rationalisation of intercompany loan and dividend payable balances
between members of the Seller Consolidated Group and any other structuring, in
each case as expressly provided in the Step Plan;

 

(b)the transfer of all of the shares and other securities in each Excluded
Entity from a Group Company to an entity that is not a Group Company, such that
no Group Company has a legal or beneficial interest in any Excluded Entity;

 

(c)the deregistration and removal of ACI New Zealand Nominees Limited 247876
NZBN 9429039926753 from the register of companies maintained by the New Zealand
Companies Office;

 

(d)the payment, distribution, exchange or receipt of any consideration, assets
or liabilities in connection with the events and transactions contemplated by
paragraphs (a), (b) and (c) of this definition; and

 

(e)completion of the internal workplace rationalisation program such that each
person referred to in document reference 13.5.1.3 in the virtual data room
forming part of the Due Diligence Materials is no longer employed by a Group
Company.

 

Restructure Completion means the occurrence of all the events, and completion of
all of the transactions, forming part of, or contemplated by, the Restructure
(other than in respect of the PT Kangar Transfer) in each case, in a form and on
terms acceptable to the Buyer (acting reasonably).

 

Sale and Lease-back Arrangements means:

 

(a)the Other Sale and Lease-back Arrangements; and

 

(b)the Charter Hall Sale and Lease-back Arrangements.

 

Sanctioned Person means any person, entity, organization or vessel:

 

(a)designated on a Sanctions List;

 

(b)that is, or is part of, a government of a Sanctioned Territory;

 

(c)directly or indirectly 50% or more owned or controlled by any of the
foregoing;

 

(d)that is located, organised or residing in any Sanctioned Territory; or

 

(e)otherwise targeted under any Economic Sanctions Law,

 

where:

 

(f)Sanctioned Territory means any country, region or other territory subject to
a general export, import, financial or investment embargo under any economic or
financial sanctions administered by any Sanctions Authority, which countries, as
of the date of this deed, include Cuba, Iran, North Korea, Syria and the
Ukrainian territory Crimea and Sevastopol;

 



Share sale deed15

 

 

 

(g)Sanctions Authority means: (i) the United States; (ii) the United Nations
Security Council; (iii) the European Union; (iv) any European member state; (v)
the United Kingdom (irrespective of its status vis-à-vis the European Union); or
(vi) the respective governmental institutions of any of the foregoing including,
without limitation, Her Majesty’s Treasury, the Office of Foreign Assets Control
of the US Department of the Treasury, the US Department of Commerce, the US
Department of State and any other agency of the US government;

 

(h)Sanctions List means any of the lists of restricted or sanctioned individuals
or entities (or equivalent) issued, administered and enforced by any Sanctions
Authority, including, for the avoidance of doubt, those individuals or entities
listed on:

 

(i)the lists of Specially Designated Nationals and Blocked Persons or “Foreign
Sanctions Evaders” (as amended, supplemental or substituted from time to time)
maintained by the Office of Foreign Assets Control of the US Department of the
Treasury;

 

(ii)the Consolidated List of Persons, Groups and Entities Subject to EU
Financial Sanctions maintained by the European Commission; or

 

(iii)the Consolidated List of Financial Sanctions Asset Freeze Targets
maintained by Her Majesty’s Treasury.

 

Security Interest has the meaning given in section 12 of the PPSA or in section
17 of the PPSA NZ (as relevant).

 

Seller Consolidated Group means the Consolidated Group of which the Seller is
the Head Company.

 

Seller Group Guarantee means any Guarantee provided by any Seller Group Member
in relation to the obligations of any Group Company, including each Guarantee
specified in part 3 of Schedule 6.

 

Seller Group Member means the Seller Guarantor and each Affiliate of the Seller
Guarantor but, after Completion, excludes each Group Company.

 

Seller Group Member Permitted Debt Cap means $7,500,000.

 

Seller Group Member Permitted Debt means amounts owed from any Group Company to
a Seller Group Member Releasing Party in respect of the supply of bottles and
materials in the normal course of trading.

 

Seller Group Member Releasing Party means each of:

 

(a)Owens-Brockway Glass Container Inc.;

 

(b)O-I (Tianjin) Glass Container Co., Ltd; and

 

(c)O-I (Zhaoqing) Glass Container Co., Ltd.

 

Seller Guaranteed Obligations has the meaning given in clause 27.2(a).

 

Seller Guarantor Warranties means the warranties set out in Schedule 9.

 

SGAA means the Superannuation Guarantee (Administration) Act 1992 (Cth).

 



Share sale deed16

 

 

 

Shares means:

 

(a)all of the shares in the capital of the Company as specified in Schedule 2;
and

 

(b)any additional shares in the capital of the Company issued prior to
Completion in connection with the Restructure.

 

Shared Contract means each of the contracts specified in Schedule 18.

 

Significant Constructive Loss Event means damage or destruction to any Property,
including any manufacturing facility located at any Property, in circumstances
where such damage or destruction is incapable of being remedied, repaired or
rectified without the expenditure by a Group Company of an amount which exceeds
(or series of amounts which in aggregate exceed) $20,000,000.

 

Specific Indemnities means the indemnities given by the Seller under clause 18.

 

Specific Indemnity Claim means a Claim under any of the Specific Indemnities.

 

Specified Executives means the persons listed in Schedule 12.

 

Standard Rate means 2% per annum.

 

Step Plan means the Restructure step plan dated July 2020, a copy of which is
disclosed in the Due Diligence Materials.

 

Straddle Period has the meaning given in clause 22.2.

 

Subject Claim means any:

 

(a)Warranty Claim;

 

(b)Specific Indemnity Claim;

 

(c)Tax Claim; or

 

(d)Claim by the Buyer arising from a breach of any of the provisions of clauses
5 or 6.

 

Subsidiaries means each of the companies specified in Schedule 3.

 

Superannuation Arrangement means any fund, plan, or scheme, or division of a
fund plan or scheme, under which superannuation, retirement, life assurance,
death or disability benefits, pensions, annuities or other allowances,
gratuities or benefits are or may be provided to or in respect of any employee
of any Group Company or their dependants.

 

Superannuation Warranty Claim means any Warranty Claim under section 11.10 of
the Warranties to the extent that the Buyer cannot recover under the W&I
Insurance Policy due to the W&I Insurance Policy expressly excluding or offering
only partial coverage for the relevant fact, matter or circumstance the subject
of the Warranty Claim, but only to the extent that the amount recovered by the
Buyer is less than the amount of the Claim.

 

Supplier has the meaning given in clause 26.3.

 

Sydney Site means the whole of the land contained in Folio Identifier 13/217705,
known as 130-172 Andrews Road, Penrith 2750.

 



Share sale deed17

 

 

 

Tax means any tax, levy, excise, duty, charge, surcharge, contribution,
withholding tax, impost or withholding obligation of whatever nature, whether
direct or indirect, by whatever method collected or recovered, together with any
fees, penalties, fines, interest or statutory charges.

 

Tax Act means the Income Tax Assessment Act 1936 (Cth) and the Income Tax
Assessment Act 1997 (Cth) or either of them.

 

Tax Administration Act means the Taxation Administration Act 1953 (Cth).

 

Tax Assessment means any notice (including notification of a Tax audit), demand,
assessment, amended assessment, determination, return or other document issued
by a Tax Authority or lodged with a Tax Authority under a system of
self-assessment as a result of which any Group Company may be required to make a
payment of Tax.

 

Tax Authority means any Regulatory Authority responsible for the assessment,
collection, withholding or administration of Tax in any country or jurisdiction.

 

Tax Claim means any Claim against the Seller under clause 20.1.

 

Tax Recourse Claim means a Tax Subject Claim in respect of which the Buyer:

 

(a)makes all reasonable endeavours to recover under the W&I Insurance Policy (if
and to the extent it has a right to make recovery); and/or

 

(b)cannot recover (whether in part or in whole) under the W&I Insurance Policy,

 

but only to the extent that the amount recovered by the Buyer is less than the
amount of the Claim.

 

Tax Sharing and Funding Agreement means the tax sharing and funding agreement,
dated 3 May 2006, entered into between the Seller as the Head Company and its
wholly-owned Australian registered subsidiaries, a copy of which has been
disclosed in the Due Diligence Materials.

 

Tax Subject Claim means a Tax Claim or a Claim for a breach of a Tax Warranty.

 

Tax Warranties means the Warranties set out in paragraph 14 of Schedule 7.

 

Technical Assistance and Licence Agreement means the technical assistance and
licence agreement to be entered into between Owens-Brockway Glass Container
Inc., O-I Operations and O-I Operations (NZ) Ltd in the form set out in
Attachment 8.

 

Third Party Claim means any Claim by any person other than any Buyer Group
Member or any Seller Group Member against any Group Company.

 

Transaction Documents means:

 

(a)this deed;

 

(b)the Disclosure Letter;

 

(c)the Transitional Services Agreements;

 

(d)the Bottle Supply Contract;

 

(e)the Technical Assistance and Licence Agreement; and

 

(f)any other document agreed by the parties to be a Transaction Document for the
purposes of this deed.

 



Share sale deed18

 

 

 

Transfer means to sell, assign, transfer, convey or otherwise dispose of a legal
or beneficial interest.

 

Transitional Instrument has the meaning given in the Fair Work (Transitional
Provisions and Consequential Amendments) Act 2009 (Cth).

 

Transitional Services Agreements means the transitional services agreements in
the form and on the terms set out at Attachment 4.

 

W&I Insurance Policy means the warranty and indemnity insurance policy issued to
the Buyer on the terms set out at Attachment 5.

 

W&I Insurance Premium means the premium payable in respect of the W&I Insurance
Policy (including taxes and duties).

 

W&I Insurer means the insurer or insurers under the W&I Insurance Policy.

 

W&I Policy Limit means an amount of $100 million.

 

Warranties means the warranties given by the Seller under clause 15.1 and set
out in Schedule 7.

 

Warranty Claim means any Claim by the Buyer arising out of a breach of a
Warranty or under the indemnity in clause 15.5.

 

Working Capital means the working capital of the Group as at Completion,
comprising those items specified as such in Schedule 11 (and calculated in
accordance with the Accounting Principles) as finally agreed or determined in
accordance with clause 7.

 

1.2Reasonable endeavours

 

Any provision of this deed which requires a party to use reasonable endeavours
or all reasonable endeavours to procure that something is performed or occurs or
does not occur does not include any obligation:

 

(a)to pay any money or to provide any financial compensation, valuable
consideration or any other incentive to or for the benefit of any person except
for payment of any applicable fee for the lodgement or filing of any relevant
application with any Regulatory Authority; or

 

(b)to commence any legal action or proceeding against any person,

 

except where that provision expressly specifies otherwise.

 



Share sale deed19

 

 



 

1.3Knowledge and awareness of the Seller

 

If any Warranty is qualified by the Seller’s awareness or knowledge, the facts
of which the Seller is aware or that are within the Seller’s knowledge are taken
to be and are limited to all facts of which the Seller is actually aware at the
date of this deed or which it would have been aware if it had made due enquiries
of the Specified Executives.

 

1.4Business Days

 

If the day on which any act to be done under this deed is a day other than a
Business Day, that act must be done on or by the immediately preceding Business
Day except where this deed expressly specifies otherwise.

 

1.5General rules of interpretation

 

In this deed headings are for convenience only and do not affect interpretation
and, unless the contrary intention appears:

 

(a)a word importing the singular includes the plural and vice versa, and a word
of any gender includes the corresponding words of any other gender;

 

(b)the word including or any other form of that word is not a word of
limitation;

 

(c)if a word or phrase is given a defined meaning, any other part of speech or
grammatical form of that word or phrase has a corresponding meaning;

 

(d)a reference to a person includes an individual, the estate of an individual,
a corporation, a Regulatory Authority, an incorporated or unincorporated
association or parties in a joint venture, a partnership and a trust;

 

(e)a reference to a party includes that party’s executors, administrators,
successors and permitted assigns, including persons taking by way of novation
and, in the case of a trustee, includes any substituted or additional trustee;

 

(f)a reference to a document or a provision of a document is to that document or
provision as varied, novated, ratified or replaced from time to time;

 

(g)a reference to this deed is to this deed as varied, novated, ratified or
replaced from time to time;

 

(h)a reference to a party, clause, schedule, exhibit, attachment, or annexure is
a reference to a party, clause, schedule, exhibit, attachment, or annexure to or
of this deed, and a reference to this deed includes all schedules, exhibits,
attachments, and annexures to it;

 

(i)a reference to an agency or body if that agency or body ceases to exist or is
reconstituted, renamed or replaced or has its powers or function removed
(obsolete body), means the agency or body which performs most closely the
functions of the obsolete body;

 

(j)a reference to a statute includes any regulations or other instruments made
under it (delegated legislation) and a reference to a statute or delegated
legislation or a provision of either includes consolidations, amendments,
re-enactments and replacements;

 

(k)a reference to $ or dollar is to Australian currency, and a reference to US$
or USD is to US currency; and

 

(l)this deed must not be construed adversely to a party just because that party
prepared it or caused it to be prepared.

 



Share sale deed20

 

 

 



2.Conditions precedent

 

2.1Conditions

 

Clauses 3, 4 and 6 do not become binding on the parties and have no force or
effect, and Completion cannot take place, unless each of the conditions listed
in the first column of the following table has been either satisfied or waived
in accordance with clause 2.5:

 

Condition Right to waive (a) All Necessary Approvals required under the Approval
Contracts are obtained; Buyer

(b)

Between the date of this deed and the Completion Date, none of the following
events has occurred:

 

(i)         no party to a Key Customer Contract has given or received notice of
termination of that Key Customer Contract or provided written communication of
an intention to terminate the Key Customer Contract; and

 

(ii)        there has been no Significant Constructive Loss Event;

 

Buyer

(c)

The Seller:

 

(i)         has not given a notice to the Buyer under clause 5.6(a); or

 

(ii)        is not in breach of its obligations under clause 5.6(a) by having
failed to provide a notice to the Buyer when required to do so in accordance
with that clause.

 

Buyer (d) Restructure Completion occurs; Buyer (e) No Material Adverse Change
has occurred; and Buyer

 



Share sale deed21

 

 

 

(f)

All of the following occur:

 

(i)         Charter Hall and O-I Operations enter into the Charter Hall Sale and
Lease-back Documentation;

 

(ii)        there is no variation, termination, breach, default or waiver of
rights under or in respect of the Charter Hall Sale and Lease-back
Documentation;

 

(iii)       settlement of the contracts of sale for each of the Adelaide Site,
Melbourne Site and Sydney Site occurs strictly in accordance with the Charter
Hall Sale and Lease-back Documentation; and

 

(iv)      as a consequence of the above, the Company is a tenant in respect of
the each of the Adelaide Site, Melbourne Site and Sydney Site, on the terms set
out in the Charter Hall Sale and Lease-back Documentation.

 

Buyer and Seller

 

2.2Notices regarding Conditions

 

Each party must:

 

(a)keep the other party informed of any material fact, matter or circumstance of
which it becomes aware that is reasonably likely to result in a Condition not
being satisfied in accordance with its terms; and

 

(b)within 1 Business Day after becoming aware of the satisfaction of any
Condition notify the other party of the satisfaction of that Condition and
provide reasonable evidence that the Condition has been satisfied.

 

2.3Not used

 

2.4Seller cooperation

 

(a)The Seller must use its reasonable endeavours to ensure that each Condition
is satisfied as soon as practicable after the date of this deed.

 

(b)Without limiting clause 2.4(a), in respect of the Charter Hall Sale and
Lease-back Condition, the Seller must:

 

(i)cause O-I Operations to enter into the Charter Hall Sale and Lease-back
Documentation as soon as practicable after the date of this deed, in a form that
is not different in any respect (unless otherwise agreed by the Buyer, in its
absolute discretion) to the latest draft form of the Charter Hall Sale and
Lease-back Documentation provided to the Buyer prior to execution of this deed;

 

(ii)procure that O-I Operations does everything within its power and control to
proceed to settlement under the contracts of sale forming part of the Charter
Hall Sale and Lease-back Documentation prior to Completion; and

 

(iii)otherwise do all things required to satisfy the Charter Hall Sale and
Lease-back Condition prior to Completion.

 



Share sale deed22

 

 

 

2.5Waiver of Conditions

 

A Condition may be waived and may only be waived:

 

(a)if one party is specified in the second column of the table in clause 2.1
opposite that Condition, by that party by notice to the other party; or

 

(b)if more than one party is specified in the second column of the table in
clause 2.1 opposite that Condition, by written agreement between all of those
parties.

 

2.6Failure of Conditions

 

A party is entitled to terminate this deed by notice to the other party at any
time before Completion:

 

(a)if any Condition has become incapable of satisfaction and that Condition has
not been waived in accordance with clause 2.5 within 5 Business Days after the
occurrence of the fact, matter or circumstance which caused that Condition to
become incapable of satisfaction;

 

(b)if any Condition has not been satisfied or waived in accordance with
clause 2.5 by the End Date; or

 

(c)if any Condition, having been satisfied on or before the End Date ceases to
be satisfied before Completion or the End Date,

 

except where the relevant Condition has become incapable of satisfaction, has
not been satisfied, or ceases to be satisfied, as a direct result of a failure
by the party seeking to terminate to comply with its obligations under clause
2.4.

 

3. Sale and purchase of Shares

 

3.1Sale and purchase

 

On Completion, the Seller, as legal and beneficial owner, must sell and the
Buyer must buy the Shares for the Purchase Price free from all Encumbrances,
with all rights, including dividend and voting rights, attached or accrued to
them on or after the Completion Date.

 

3.2Waiver

 

The Seller irrevocably and unconditionally waives and releases, in respect of
the sale and purchase of the Shares hereunder, all restrictions on transfer that
might exist in respect of the Shares.

 

4. Purchase Price

 

4.1Initial Purchase Price

 

The initial purchase price payable for the Shares is the amount that is equal to
$732,500,000 (the Initial Purchase Price).

 

4.2Estimated Net Debt and Estimated Working Capital

 

Within 10 Business Days of the satisfaction (or waiver) of the Conditions
referred to in clauses 2.1(a) and 2.1(d), the Seller must give to the Buyer a
notice setting out the Seller's best estimate of the amount of the Net Debt and
Working Capital, which must be prepared in accordance with Schedule 11 and in
good faith. For the purposes of the calculation of the Estimated Net Debt, cash
and cash equivalents shall be taken to be zero.

 



Share sale deed23

 

 

 

4.3Adjustments to Completion Payment

 

The Completion Payment shall be the Initial Purchase Price adjusted as follows:

 

(a)there shall be added an amount, if any, by which the Estimated Working
Capital exceeds $[***];

 

(b)there shall be deducted an amount, if any, by which the Estimated Working
Capital is less than $[***];

 

(c)there shall be deducted an amount, if any, by which the Estimated Net Debt
exceeds zero;

 

(d)there shall be added an amount, if any, by which the Estimated Net Debt is
less than zero;

 

(e)there shall be deducted an amount equal to the Deferred Payment; and

 

(f)there shall be deducted an amount equal to the Escrow Amount (as that term is
defined under the Escrow Agreement).

 

4.4Completion Accounts adjustments

 

If there is a difference between:

 

(a)the amount of the Completion Payment; and

 

(b)the Initial Purchase Price adjusted as follows:

 

(i)there shall be added an amount, if any, by which the amount of Working
Capital exceeds $[***];

 

(ii)there shall be deducted an amount, if any, by which the amount of Working
Capital is less than $[***];

 

(iii)there shall be deducted an amount, if any, by which the amount of Net Debt
exceeds zero;

 

(iv)there shall be added an amount, if any, by which the amount of Net Debt is
less than zero;

 

(v)there shall be deducted an amount equal to the Deferred Payment; and

 

(vi)there shall be deducted an amount equal to the Escrow Amount (as that term
is defined under the Escrow Agreement),

 

then the excess of (a) over (b) (the Actual Adjustment Excess) or the shortfall
of (a) from (b) (the Actual Adjustment Shortfall) shall be payable in accordance
with clause 4.5(b).

 



Share sale deed24

 

 

 

4.5Payment of Purchase Price

 

The Purchase Price must be paid as follows:

 

(a)on Completion:

 

(i)the Buyer must pay the Completion Payment in accordance with clause 6.3; and

 

(ii)the Buyer Guarantor and the Seller must each issue a Payment Direction (as
that term is defined in the Escrow Agreement) to the Escrow Agent (as that term
is defined in the Escrow Agreement) in accordance with clause 6.3;

 

(b)on the Adjustment Payment Date, following completion of the process set out
in clause 7:

 

(i)if there is an Actual Adjustment Excess, the Seller must pay to the Buyer the
amount of that Actual Adjustment Excess; or

 

(ii)if there is an Actual Adjustment Shortfall, the Buyer must pay to the Seller
the amount of that Actual Adjustment Shortfall; and

 

(c)the Buyer must pay to the Seller an amount equal to:

 

(i)the Deferred Payment; plus

 

(ii)if the Deferred Payment is paid to the Seller on or after the date that is 6
months following the Completion Date, interest on the Deferred Payment
calculated at the Standard Rate, with such interest to accrue from the date that
is 6 months following the Completion Date to the day immediately before the
actual date of payment, calculated daily on the basis of a 365 day year and
capitalised monthly,

 

on the earlier of:

 

(iii)the date which is 12 months after the Completion Date; and

 

(iv)14 days after the date on which a Buyer Group Member receives (in full) the
proceeds in respect of the sale of all of the Auckland Sites, and in this
regard, the Buyer must:

 

A.keep the Seller regularly informed on the status of any prospective sale of
the Auckland Sites; and

 

B.notify the Seller in writing within 3 Business Days of the date that a Buyer
Group Member enters into any sale documentation in respect of the sale of the
Auckland Sites and the proposed settlement date under such sale documentation.

 

4.6Treatment of adjustments

 

Any payments made on the Adjustment Payment Date pursuant to this clause 4 shall
be treated as an adjustment to the Completion Payment by the parties for all
applicable Tax purposes, unless otherwise required by applicable law.

 



Share sale deed25

 

 

 

4.7Adjustments for certain payments

 

Any payment made:

 

(a)by the Seller to a Buyer Group Member for any Subject Claim will be treated
as a pro-rata reduction in the consideration for each Share; or

 

(b)by the Buyer to the Seller under clause 16.12 or clause 20.5 will be treated
as a pro-rata increase in the consideration for each Share.

 

4.8No adjustment for any Relief Amount or Pension Overfunding Amount

 

For the avoidance of doubt, subject to clause 4.7 and without limiting the
Buyer's rights in respect of a Subject Claim, there must be no (positive or
negative) adjustment to the Purchase Price in respect of any Relief Amount or
Pension Overfunding Amount.

 

5.Period before Completion

 

5.1Buyer access

 

For the purposes of assisting the Buyer and its Representatives to understand
the Business, to prepare for the transition to the Buyer’s normal working
procedures, to facilitate the Other Sale and Lease-back Arrangements and to
assist with the Buyer's insurance requirements in respect of the Group, the
Seller must procure that from the date of this deed until Completion:

 

(a)the Buyer and its Representatives are given reasonable access during business
hours on reasonable notice to:

 

(i)the Properties, subject to the Buyer and its Representatives complying with
all applicable laws (including all occupational health and safety laws), and
policies, principles and procedures of the Group, when accessing any such
Property;

 

(ii)the records of the Group; and

 

(iii)the executive officers of the Group and other key operational employees of
the Group; and

 

(b)prospective purchasers of a Freehold Property (other than the Properties the
subject of the Charter Hall Sale and Lease-back Arrangements) (and their
representatives) nominated by the Buyer (Prospective Purchaser) are given
reasonable access to the Freehold Properties during business hours on reasonable
notice, provided that:

 

(i)prior to a Prospective Purchaser accessing a Freehold Property, the Buyer
must inform the Prospective Purchaser of the obligations of the Buyer and its
Representatives under clause 5.1(a)(i); and

 

(ii)a Buyer Representative must accompany the Prospective Purchaser at all times
when the Prospective Purchaser is accessing a Freehold Property; and

 

(c)the relevant Group Companies provide any assistance reasonably requested by
the Buyer to assist with the Buyer arranging for its own insurances to be put in
place in respect of the Group and the Business with effect from Completion,
including:

 

(i)assisting the Buyer to respond to any questionnaires issued by any
prospective insurer or insurance broker; and

 



Share sale deed26

 

 

 

(ii)allowing the Buyer's prospective insurers and consultants engaged by those
insurers reasonable access to the Properties during business hours on reasonable
notice,

 

provided that the Seller is not obliged to comply with this clause 5.1 to the
extent that giving that access would cause material disruption to, or have a
material adverse effect on, the day to day conduct of the Business or constitute
a breach by the Seller or any Group Company of any law or of the terms of any
agreement to which it is party. The Buyer indemnifies the Seller against, and
must pay to the Seller on demand the amount of, any Indemnified Loss suffered or
incurred by a Seller Group Member as a consequence of or in connection with the
Buyer or any of its Representatives accessing any Property in accordance with
this clause 5.1 prior to Completion, other than to the extent any Indemnified
Loss was caused by the negligence of a Seller Group Member or a Seller Group
Member's Representatives.

 

5.2Conduct of Business

 

Subject to clauses 5.3 and 5.4, the Seller must procure that until Completion:

 

(a)the Group only conducts the Business in the ordinary and usual course
consistent with its usual and normal business practices, including in respect of
the schedule for the planned furnace repairs and certain related accompanying
capital and M&E expenditures at the Auckland Site (having regard to the impact
on the Business arising out of COVID-19 and the associated delays in the works
at the Auckland Site);

 

(b)the Group does not make any significant change to the nature or scale of any
activity comprised in the Business;

 

(c)if the employment of an employee of a Group Company is terminated (including
by way of redundancy) prior to Completion, the Group Company pays the relevant
termination payment to the relevant employee prior to Completion; and

 

(d)the Group maintains Critical Spares at levels materially consistent with the
usual and normal business practices of the Group during the 2019 calendar year
(having regard to the cyclical nature within a calendar year of the Critical
Spares held by the Group),

 

provided the Seller will not be in breach of this clause 5.2 if it fails to
comply with any provision of this clause 5.2 due to any fact, matter, thing or
circumstances out of the reasonable control of the Seller or any other Group
Company at the relevant time.

 

5.3Restricted conduct

 

Subject to clause 5.4(a), the Seller must procure that before Completion, each
Group Company does not:

 

(a)issue or allot any share capital or options, securities or other rights
convertible into share capital;

 

(b)buy back or redeem any shares or otherwise reduce its share capital or
provide financial assistance for the acquisition of its own shares or shares in
its holding company;

 



Share sale deed27

 

 

 

(c)declare or pay any dividends or other distributions other than a Permitted
Dividend;

 

(d)alter the provisions of, or replace, its constitution;

 

(e)dispose of, create or permit to exist any Encumbrance (other than in respect
of any Permitted Encumbrance) over, or declare itself the trustee of, any Asset
with a value of more than $1,000,000, except in the ordinary course of business;

 

(f)enter into any customer, supplier or leasing contract with a value of
$1,000,000 or more;

 

(g)enter into a capital commitment (or series of capital commitments) for an
amount of more than $1,000,000;

 

(h)acquire or agree to acquire any material business;

 

(i)cease or discontinue to operate all or a material part of its business;

 

(j)incur additional borrowing or other financial indebtedness (other than Seller
Group Member Permitted Debt which does not in aggregate exceed the amount of the
Seller Group Member Permitted Debt Cap), grant any loan or advance, or enter
into any off balance sheet financing or assume, guarantee or endorse the
obligations of any person, other than:

 

(i)additional borrowings and other financial indebtedness incurred by a Group
Company pursuant to the Permitted Debt Arrangements or the facilities the
subject of the Global Credit Documentation or the Other Credit Documentation, in
each case, in effect as at the date of this deed, including in the form of
revolving indebtedness, reimbursement obligations in respect of letters of
credit or bank guaranties, and overdraft indebtedness, in each case, together
with any interest, fees or premium thereon; and

 

(ii)any financial indebtedness or additional borrowings incurred by a Group
Company pursuant to any other arrangement in respect of financial indebtedness
in effect as of the date of this deed, including pursuant to a financial
derivative (regardless of current market valuation) to which a Group Company is
party, including but not limited to interest rate swaps, cross currency rate
swaps or foreign exchange agreements;

 

(k)cancel or forgive (or enter into any arrangement to cancel or forgive) any
indebtedness owed to it, or waive any right to such indebtedness;

 

(l)fail to maintain any current insurance of any assets used in the Business
(including the Assets);

 

(m)initiate or settle any Claim or other dispute relating to any assets used in
the Business (including the Assets) or involving any Group Company where the
amount the subject of the Claim or dispute is $1,000,000 or more;

 

(n)in its conduct of the Business, make any change to its policy and practice as
to the payment of creditors, ordering of stock or collection of trade
receivables;

 

(o)terminate or adversely vary any Material Contract or accept or agree to any
variations to any material services to be performed or goods to be supplied
under a Material Contract;

 



Share sale deed28

 

 

 

(p)hire, or agree to hire, any employee, agent or contractor with an annual
salary or annual services fee of more than $150,000 per year (inclusive of any
applicable superannuation but exclusive of bonuses and other benefits);

 

(q)terminate the employment of any employee (including by way of redundancy) or
encourage the resignation of any employee with an annual salary of more than
$150,000 (inclusive of superannuation but exclusive of bonuses and other
benefits), except as expressly provided by the existing redundancy program of
the Business as Fairly Disclosed in the Due Diligence Materials;

 

(r)amend the terms of engagement of any employee of a Group Company with an
annual salary of more than $150,000 (inclusive of superannuation but exclusive
of bonuses and other benefits), either through individual contract or through
negotiations with a union;

 

(s)make, or permit to be made, any material changes to the superannuation
arrangements of any employees of a Group Company;

 

(t)change its existing accounting policies or procedures; or

 

(u)authorise or agree conditionally or otherwise to do, any of the things
referred to in this clause 5.3.

 

5.4Permitted acts

 

(a)Nothing in clauses 5.2 or 5.3 restricts the Seller or the Group Companies
from doing any of the following permitted actions:

 

(i)anything that is expressly contemplated in this deed or any other Transaction
Document (including as necessary to complete the Restructure and complete the
transactions the subject of the Charter Hall Sale and Lease-back Arrangements);

 

(ii)anything that is reasonably and prudently required to be undertaken to
respond to an emergency or disaster (including a situation giving rise to a risk
of personal injury or damage to property), subject to the Seller consulting with
the Buyer (to the extent reasonably possible) before taking any action under
this clause 5.4(a)(ii);

 

(iii)anything that is necessary for a Group Company or the Seller to meet its
legal or pre-existing (as at the date of this deed) contractual obligations;

 

(iv)any action Fairly Disclosed in the Due Diligence Materials or the Disclosure
Letter;

 

(v)any Tax election or filing the Seller, in good faith, regards as reasonably
necessary to comply with an applicable law; or

 

(vi)anything that is approved by the Buyer in writing, such approval not to be
unreasonably withheld or delayed, provided that the Buyer will be deemed to have
provided its approval in writing to an action if the Buyer has not provided
notice in writing of its opposition to the taking of such action within 3
Business Days of a request for approval from the Seller.

 

(b)[***].

 

(c)[***].

 



Share sale deed29

 

 

 

5.5Seller or Buyer obligations

 

(a)Until the earlier of Completion or termination of this deed, the Seller must
not (and must procure that each other Seller Group Member does not) solicit or
respond to any enquiries or proposals by any person, other than the Buyer,
concerning an acquisition of any of the Shares or, except in the ordinary course
of business, any of the assets of any Group Company.

 

(b)If at any time prior to Completion the Seller becomes aware, having made due
enquiries of the Specified Executives, of any fact, matter or circumstance that
will or is reasonably likely to result in:

 

(i)the Buyer being entitled to issue a Subject Claim against the Seller
following Completion in accordance with the terms of this deed; or

 

(ii)a Material Adverse Change occurring,

 

the Seller must promptly give notice of such fact, matter or circumstance to the
Buyer.

 

(c)No later than 5 Business Days prior to Completion, the Seller will provide to
the Buyer an up to date list of all written claims made by customers (not
already included in the Due Diligence Materials) against the Business in excess
of $100,000 that as at the date of such notice are unresolved, including
reasonable details of each such claim (to the extent known by the Seller).

 

(d)The Seller must use reasonable endeavours to procure that the Acceptable
Releases which the Seller is required to deliver to the Buyer on Completion
under clause 6.3 in respect of the Global Credit Documentation and the Other
Credit Documentation include releases in respect of all Claims against each
Group Company under the Global Credit Documentation and the Other Credit
Documentation.

 

(e)Prior to Completion, the Seller must use reasonable endeavours to procure
that the ASIC record in respect of O-I International Pty Ltd is updated by ASIC
to show that all shares in O-I International Pty Ltd are fully paid.

 

(f)[***].

 

(g)[***].

 

(h)The parties acknowledge and agree that:

 

(i)if the Australian Federal Court ruling in relation the Mondelez v AMWU [2019]
FCAFC 138 case (Mondelez Case) is successfully overturned on appeal:

 

A.prior to the finalisation of the Completion Accounts in accordance with this
deed, Net Debt will be reduced by an amount determined in accordance with item
1.5(n) of Schedule 11; or

 

B.following finalisation of the Completion Accounts in accordance with this
deed, the Buyer must pay to the Seller the amount determined in accordance with
item 1.5(n) of Schedule 11 upon demand by the Seller (as a pro rata increase in
the consideration for each Share);

 



Share sale deed30

 

 

 

(ii)in respect of the tax receivable adjustment referred to in item 1.5(o) of
Schedule 11 regarding an estimated income tax refund on assessment of O-I
Operations (NZ) Ltd (OINZ):

 

A.if the income tax return of OINZ for the year ended 31 December 2019 is lodged
with the New Zealand Inland Revenue Department prior to the finalisation of the
Completion Accounts in accordance with this deed and a copy of the income tax
return supporting the refund is provided to the Buyer, the amount of the refund
shall be considered a reduction in Net Debt in the Completion Accounts; or

 

B.if the income tax return of OINZ for the year ended 31 December 2019 is not
lodged with the Inland Revenue Department prior to the finalisation of the
Completion Accounts in accordance with this deed, the Buyer must pay to the
Seller (as a pro-rata increase in the consideration for each Share) any funds
received by OINZ from Inland Revenue in relation to any refund in respect of the
year ended 31 December 2019 promptly following receipt of any such refund.

 

(i)The Seller must use its best endeavours to provide to the Buyer, on or before
Completion, 3 USB storage devices containing complete copies of the Due
Diligence Materials, unless it is impractical to do so by that time, in which
case the Seller must:

 

(i)provide to the Buyer on Completion evidence that the relevant security
settings on the data room are released enabling the Buyer to access the Due
Diligence Materials, and the Seller must ensure such access continues after
Completion until such USB storage devices have been provided to the Buyer in
accordance with clause 5.5(i)(ii); and

 

(ii)continue to use its best endeavours to provide such USB storage devices to
the Buyer as soon as practicable following Completion.

 

The Seller acknowledges that, unless otherwise agreed by the Buyer, it will
ensure that no further information or materials are added to the Due Diligence
Materials following the date of this deed.

 

5.6Customer notice

 

(a)The Seller must immediately give notice in writing to the Buyer if, prior to
Completion, a Key Customer of the Business that:

 

(i)does not primarily purchase wine bottles from the Group; and

 

(ii)has a supply contract in place with a Group Company as at the date of this
deed that is due to expire prior to 1 November 2020,

 

(Relevant Customer) notifies the Seller or a Group Company in writing prior to
Completion:

 



Share sale deed31

 

 

 

(iii)it does not intend to renew, extend or otherwise enter into a new contract
with a Group Company; or

 

(iv)it does not intend to purchase any products from a Group Company,

 

on and from the expiry of such existing supply contract.

 

(b)The Seller must:

 

(i)without limiting the Seller's obligations under clause 5.3, keep the Buyer
regularly informed regarding:

 

A.any information (written or otherwise) which the Seller or any Group Company
receives from the Relevant Customer; and

 

B.all negotiations with the Relevant Customer in connection with the extension,
renewal or replacement of any supply contract between the Relevant Customer and
any Group Company; and

 

(ii)on request by the Buyer, provide the Buyer with reasonable information
regarding the matters set out in this clause 5.6.

 

5.7Further Bottle Supply Agreement

 

Prior to Completion, the Buyer and the Seller agree to use their respective best
endeavours to agree the terms of a bottle supply agreement to be entered into by
a Group Company (as customer) and [***] (as supplier), subject to and with
effect from Completion, on terms materially consistent with the terms of the
Bottle Supply Agreement.

 

5.8Buyer obligations in respect of insurance

 

The Buyer must use its best endeavours to put in place, as soon as possible
after the date of this deed, its own insurance in respect of the Group, the
Assets and the Business to take effect from Completion (Completion Insurances)
and must:

 

(a)keep the Seller regularly informed regarding its progress in putting in place
the Completion Insurances; and

 

(b)notify the Seller immediately when the Completion Insurances are in place.

 

6. Completion

 

6.1Time and place for Completion

 

Completion must take place at the offices of Clayton Utz, Level 18, 333 Collins
Street, Melbourne, Australia, at 12pm on the latest to occur of:

 

(a)the last Business Day of the month in which the latest of the following
events occurs:

 

(i)the date which is 5 Business Days after the Seller has provided the statement
of the Estimated Net Debt and Estimated Working Capital in accordance with
clause 4.2; and

 



Share sale deed32

 

 

 

 

(ii)the date which is 5 Business Days after all of the Conditions (other than
the Charter Hall Sale and Lease-back Condition, which is contemplated to be
satisfied immediately prior to Completion) have been satisfied or waived in
accordance with clause 2.5; and

 

(b)1 Business Day after the date on which all of the Completion Insurances are
in place or 31 August 2020 (whichever is earlier),

 

or at any other place, date or time as the Seller and the Buyer agree in
writing.

 

6.2Provision of information before Completion

 

(a)The Seller must provide to the Buyer no later than 5 Business Days before
Completion a notice setting out the Debt Payment Amount, and details of the
relevant payee(s) and their bank accounts (such provision being deemed to be an
instruction and direction by the Seller and the relevant Group Companies to make
payment of the Debt Payment Amount to such payees in accordance with clause
6.3).

 

(b)The Buyer must provide to the Seller no later than 5 Business Days before
Completion:

 

(i)the names of any director, secretary and public officer of each Group Company
that the Buyer does not require to resign on Completion;

 

(ii)the names of each person that the Buyer requires to be appointed as a
director, secretary or public officer of any Group Company together with a
signed consent to act in that capacity; and

 

(iii)the address of any new registered office that the Buyer requires any Group
Company to adopt.

 

6.3Parties’ obligations to effect Completion

 

At Completion or in the case of step 1, at or before Completion, each party must
perform, or procure the performance of, the following actions in the following
order:

 

Step Party required to take action Action 1. The Seller

Duly convene and hold a meeting of the directors of each Group Company at which
the directors resolve, subject to Completion occurring:

 

(a)        in the case of the Company to approve the registration of the Buyer
as the holder of the Shares subject to payment of any duty payable on the
transfer of the Shares;

 

(b)        to record the resignation of each director, secretary and public
officer of each Group Company whose resignation effective from Completion is to
be delivered under step 2(e) of this table;



 

 



Share sale deed33

 

 

 



Step Party required to take action Action



(c)        to appoint as directors, secretaries and public officers of each
Group Company each person notified under clause 6.2(b)(ii);

 

(d)        to revoke each existing authority to operate any bank account of each
Group Company and approve any new authority as may be provided by the Buyer to
the Seller before the relevant board meeting;

 

(e)        to change the registered office of each Group Company to the address
notified under clause 6.2(b)(iii); and

 

(f)         to revoke each existing power of attorney granted by any Group
Company (other than the power of attorney in respect of the PT Kangar Transfer).

 

2. The Seller

Deliver to the Buyer:

 

(a)        completed transfers of the Shares in favour of the Buyer as
transferee duly executed by the registered holder (being the Seller) as
transferor and any original share certificates, or duly executed indemnities for
any lost share certificates, in respect of all Shares;

 

(b)        all statutory registers and minute books of each Group Company and
the common seal, if any, of each Group Company (to the extent not held by a
Group Company);

 

(c)        any original share certificates, or duly executed indemnities from
the relevant registered holder for any lost share certificates, in respect of
all of the shares in each Subsidiary;

 

(d)        details of the ASIC corporate key of each Group Company, being an
8 digit number uniquely associated with a company’s ACN, and details of the New
Zealand Companies Office authorities for each Group Company as relevant;

 

(e)        the written resignation of each director, secretary or public officer
of a Group Company (duly executed by the relevant person), except for any such
notified by the Buyer under clause 6.2(b)(i) and who has agreed to remain in
office;

 

(f)         duly executed Acceptable Releases in respect of the Shares
(including, for the avoidance of doubt, from all Encumbrances over or affecting
the Shares that relate to or are connected with the Global Credit Documentation)
and the Assets, in a form acceptable to the Buyer (such approval not to be
unreasonably withheld or delayed);



 

 



Share sale deed34

 

 

 

Step Party required to take action Action



(g)        duly executed Acceptable Releases in respect of the Global Credit
Documentation in a form acceptable to the Buyer (such approval not to be
unreasonably withheld or delayed);

 

(h)        duly executed Acceptable Releases in respect of the Other Credit
Documentation in a form acceptable to the Buyer (such approval not to be
unreasonably withheld or delayed);

 

(i)         duly executed Acceptable Releases in respect of any indebtedness
incurred by the Group in accordance with clause 5.3(j)(ii) in a form acceptable
to the Buyer (such approval not to be unreasonably withheld or delayed);

 

(j)         a certificate duly executed by the Seller confirming the matters
referred to in clauses 10.1 and 10.2 have been satisfied and duly executed
originals of the deeds of release referred to in clause 10.2(c);

 

(k)        a certificate duly executed by the Seller confirming the release of
each Group Company Guarantee in accordance with clause 11.1;

 

(l)         duly signed minutes of each meeting convened under step 1 of this
table;

 

(m)      an original counterpart of each of the other Transaction Document to
which the Seller or any other Seller Group Member is a party (including the
Transitional Services Agreements) duly executed by the Seller and any other
Seller Group Member that is a party to the other Transaction Documents
(including the Transitional Services Agreements);

 

(n)        a copy of the Notice of Disposal Certificate, duly executed by the
Seller in accordance with clause 11.3(a);

 

(o)        copies of the following reports contained within the Disclosure
Materials accompanied by a duly executed letter from the authoring company or
firm addressed to and confirming that such reports can be relied on by the Buyer
(in each case, in the form agreed by the Buyer prior to the date of this deed):
(i) the environmental due diligence reports issued by Environmental Earth
Sciences in respect of the Group dated 29 November 2019 and 5 December 2019;
(ii) the legal due diligence report issued by Clayton Utz in respect of the
Group dated 29 November 2019, together with the addendum to that report issued
by Clayton Utz in respect of the Group dated 12 February 2020; (iii) the legal
due diligence report issued by Simpson Grierson dated 29 November 2019; (iv) the
financial due diligence report issued by EY in respect of the Group dated 26
November 2019 and the subsequent trading updates dated 3 December 2019 and 13
February 2020; and (v) the tax due diligence report issued by EY in respect of
the Group dated 26 November 2019;



 

 



Share sale deed35

 

 

 



Step Party required to take action Action



(p)        a duly executed original of the Bottle Supply Contract;

 

(q)        copies of the Charter Hall Sale and Lease-back Documentation duly
executed by all parties to the Charter Hall Sale and Lease-back Documentation;

 

(r)         a duly executed original of the Technical Assistance and Licence
Agreement;

 

(s)        a status update regarding the Auckland furnace capital works project
including all information and supporting evidence reasonably required by the
Buyer, including confirmation regarding current and future expenditure on the
project; and

 

(t)         a Payment Direction (as that term is defined under the Escrow
Agreement) duly executed by the Seller in the form attached as Attachment 2 to
the Escrow Agreement authorising the Escrow Agent (as that term is defined under
the Escrow Agreement) to release the balance of the Escrow Fund (as that term is
defined under the Escrow Agreement) to the Seller.

 

3. The Buyer

Pay:

 

(a)        to the Seller, an amount equal to the Completion Payment less the
Debt Payment Amount; and

 

(b)        to the person(s) notified in accordance with clause 6.2(a), the Debt
Payment Amount (on behalf of the Seller and the relevant Group Companies).

 

 



Share sale deed36

 

 

 

Step Party required to take action Action 4. The Buyer

Deliver to the Seller:

 

(a)        documentation evidencing to the reasonable satisfaction of the Seller
the release of each Seller Group Guarantee procured in accordance with
clause 11.2;

 

(b)        a copy of the no claims declarations duly executed in accordance with
the W&I Insurance Policy;

 

(c)        evidence that all conditions to the W&I Insurer’s obligations
required to be satisfied on or before Completion under the W&I Insurance Policy
have been satisfied (or will be satisfied once Completion occurs);

 

(d)        evidence that each premium and each other amount payable in respect
of the W&I Insurance Policy has been paid in accordance with clause 19.4;

 

(e)        a Payment Direction (as that term is defined under the Escrow
Agreement) duly executed by the Buyer Guarantor in the form attached as
Attachment 2 to the Escrow Agreement authorising the Escrow Agent (as that term
is defined under the Escrow Agreement) to release the balance of the Escrow Fund
(as that term is defined under the Escrow Agreement) to the Seller;

 

(f)         documentation evidencing to the reasonable satisfaction of the
Seller that a bank guarantee or bank guarantees have been delivered to Charter
Hall in order to release the Seller Guarantor from any liability under the
Charter Hall Sale and Lease-back Arrangements; and

 

(g)        an original counterpart of each other Transaction Document to which
the Buyer is a party, duly executed by the Buyer.

 

 

6.4Delivery method

 

Any document or other item specified in step 2(b) of the table set out in
clause 6.3 may be delivered to the Buyer by leaving that document or other item
in a safe and appropriate place at the Property at which it is located on the
Completion Date.

 

6.5Interdependence of obligations at Completion

 

The obligations of the parties under clause 6.3 are interdependent and must be
performed, as nearly as possible, simultaneously. If any obligation specified in
clause 6.3 is not performed on or before Completion then, without limiting any
other rights of the parties, Completion is taken not to have occurred and any
document delivered, or payment made, under clause 6.3 must be returned to the
party that delivered it or paid it.

 



Share sale deed37

 

 

 

6.6Failure to complete

 

(a)If Completion does not occur in accordance with this clause 6 because of the
failure of any party (Defaulting Party) to satisfy any of its obligations under
this clause 6 then:

 

(i)the Buyer (where the Defaulting Party is the Seller); or

 

(ii)the Seller (where the Defaulting Party is the Buyer),

 

(in either case the Non-Defaulting Party) may (at its option and by notice to
the Defaulting Party):

 

(iii)proceed to Completion so far as is practical without affecting or waiving
their rights under this deed; or

 

(iv)defer Completion for up to 10 Business Days after the date on which
Completion was scheduled to occur (in which case the provisions of this clause
will apply to the deferred date for Completion as if it were the date on which
Completion was scheduled to occur); or

 

(v)if, on the deferred date on which Completion is scheduled to occur, the
Defaulting Party does not comply with any provision of this deed which requires
the Defaulting Party to take an action to enable Completion to occur, terminate
this deed.

 

(b)If the Defaulting Party fails to comply with a notice given under this
clause 6.6, the Non-Defaulting Party may without limiting its other rights or
remedies available under this deed or at law:

 

(i)immediately terminate this deed, in which case the Non-Defaulting Party may
seek damages for breach of this deed:

 

(ii)seek specific performance of this deed, in which case:

 

A.if specific performance is obtained the Non-Defaulting Party may also seek
damages for breach of this deed; and

 

B.if specific performance is not obtained the Non-Defaulting Party may then
terminate this deed in which case the Non-Defaulting Party may seek damages for
breach of this deed.

 

6.7Remedies for Buyer breach

 

(a)The Buyer hereby acknowledges and agrees that if it is the Defaulting Party
or is in breach of any other provision of this deed, such breach may cause the
Seller to be irreparably harmed and damages alone would not be adequate to
compensate the Seller or its Affiliates for such breach, and agrees that:

 

(i)without limiting the relief that the Seller is entitled to seek, an order for
specific performance would be an appropriate and equitable remedy and the Seller
may seek that or any other equitable order or relief; and

 

(ii)in respect of any such application by the Seller the Buyer must not make or
permit to be made on its behalf any submission or contention in any relevant
proceeding to the effect that granting such an order or equitable relief is not
appropriate because the payment of damages alone would be adequate to compensate
the Seller or that such remedy is otherwise inequitable or disproportionate.

 



Share sale deed38

 

 



 

(b)Without limiting the Seller’s other rights or remedies available under this
deed or at law, the Buyer and the Seller acknowledge and agree that the damages
recoverable by the Seller for breach of this deed include:

 

(i)all costs and expenses reasonably incurred by the Seller arising from the
Buyer’s non-compliance with its obligations (under clause 6.6 or otherwise) and
any steps taken by the Seller to enforce this deed or sue for damages including
the Seller’s legal costs (on an indemnity basis);

 

(ii)the difference between the Purchase Price which would have been payable had
the Buyer complied in full with its obligations under this deed and the price at
which the Shares are sold on any bona fide resale in which the Seller takes
reasonable steps to achieve the best price reasonably obtainable; and

 

(iii)all costs and expenses reasonably incurred in any resale or attempted
resale of the Shares including the Seller’s legal costs (on an indemnity basis)
and other professional costs,

 

in each case, provided that the Seller acts reasonably to mitigate its losses.

 

6.8Title and risk

 

Beneficial ownership of and risk in the Shares will pass from the Seller to the
Buyer on Completion.

 

6.9Acknowledgement and release

 

With effect from Completion, the Buyer acknowledges that it must not make, and
forever releases each Seller Group Member from, any Claim alleging a Material
Adverse Change occurred or may have occurred as a result of:

 

(a)a change in:

 

(i)any legislation or regulation, any judicial or administrative interpretation
of the law or any practice or policy of a Regulatory Authority (whether or not
retrospective in effect);

 

(ii)general industry, regulatory, political, market or economic conditions; or

 

(iii)any act of war or terrorism;

 

(b)the mere fact of COVID-19 having occurred prior to the date of this deed; and

 

(c)the Seller not having provided notice prior to Completion that a Material
Adverse Change occurred, in circumstances where the Seller considered, in its
opinion (acting reasonably), that a Material Adverse Change had not occurred for
the purposes of this deed.

 



Share sale deed39

 

 

 



7.Adjustment to Purchase Price

 

7.1Preparation and delivery of Completion Accounts

 

The Seller must prepare and deliver to the Buyer no later than 45 Business Days
after Completion a draft of a consolidated statement of financial position of
the Group Companies as at Completion (Draft Completion Accounts) in the form and
including the items specified in the relevant parts of Schedule 11 and prepared
in accordance with:

 

(a)the specific principles and policies set out in part 2 of Schedule 11;

 

(b)to the extent that the treatment of any item is not dealt with in the
principles and policies referred to in clause 7.1(a), those accounting
principles, policies and practices adopted by the Group Companies in the
preparation of the Last Accounts; and

 

(c)to the extent that the treatment of any item is not dealt with in the
principles and policies referred to in clauses 7.1(a) or 7.1(b), the Accounting
Standards in force as at Completion,

 

((a) to (c) together, Accounting Principles).

 

For the avoidance of doubt, the Draft Completion Accounts must be prepared
without taking into account any event occurring after Completion.

 

7.2Assistance from Seller

 

From the Completion Date until the Completion Accounts have been finalised in
accordance with this clause 7 the Seller must provide (and must procure that
each other Seller Group Member provides) all assistance reasonably required to
enable the Buyer to comply with and exercise its rights under this clause 7,
including by providing the Buyer and its Representatives access to any Records
that are within the possession or control of any Seller Group Member and the
working papers used in preparing the Draft Completion Accounts.

 

7.3Assistance from Group Companies

 

The Buyer must from the Completion Date until the Completion Accounts have been
finalised in accordance with this clause 7 procure that each Group Company
provides all assistance reasonably required to enable the Seller to comply with
and exercise its rights under this clause 7, including by providing the Seller
and its Representatives access to the Records, the employees of any Group
Company and the Properties.

 

7.4Buyer’s response to Draft Completion Accounts

 

The Buyer must within 30 Business Days after the date on which it receives the
Draft Completion Accounts give to the Seller either:

 

(a)a notice stating that the Buyer agrees with the Draft Completion Accounts; or

 

(b)a notice (Dispute Notice) stating that the Buyer does not agree with the
Draft Completion Accounts and specifying:

 

(i)each item in the Draft Completion Accounts that it disputes (Disputed Item);

 



Share sale deed40

 

 

 

(ii)the grounds on which it disputes each Disputed Item; and

 

(iii)the proposed adjustment to each Disputed Item,

 

provided that the Buyer may not give such notice unless the amount of the
proposed adjustment exceeds $50,000.

 

If the Buyer gives notice under clause 7.4(a) or if at the conclusion of the
30 Business Day period referred to in this clause 7.4 the Buyer has not given a
notice under clause 7.4(a) or a Dispute Notice under clause 7.4(b) then the
Draft Completion Accounts will constitute the Completion Accounts for the
purposes of this deed.

 

7.5Negotiation of Disputed Items

 

If the Buyer gives a Dispute Notice under clause 7.4(b) then:

 

(a)the Draft Completion Accounts are final and conclusive of all matters
specified in it except for the Disputed Items;

 

(b)the Buyer and the Seller must confer and use reasonable endeavours to resolve
each Disputed Item;

 

(c)if any Disputed Item is not resolved within 20 Business Days after the date
that a Dispute Notice is given under clause 7.4(b) then either party may give a
notice to the other party stating that it requires the Disputed Item to be
determined by expert determination in accordance with clause 7.6, and upon such
determination the Draft Completion Accounts are to be adjusted to reflect such
determination and will be final and conclusive of all matters specified in it;
and

 

(d)if neither party gives a notice under clause 7.5(c) within 30 Business Days
after the date that a Dispute Notice is given under clause 7.4(b) then the Draft
Completion Accounts are to be adjusted to reflect the resolution of any Disputed
Items under clause 7.5(b) (but all other Disputed Items shall be reflected as
set out in the Draft Completion Accounts) and will be final and conclusive of
all matters specified in it.

 

7.6Expert determination

 

Any expert determination of a Disputed Item must be conducted in accordance with
the following provisions:

 

(a)the expert must be one of KPMG or PwC:

 

(i)who is not conflicted as a result of any existing relationship with either
the Seller or the Buyer (unless otherwise agreed); and

 

(ii)agreed between the parties or failing agreement between the parties within
10 Business Days after the referral to expert determination or in the event that
each of KPMG and PwC are conflicted, a person (or firm of accountants) nominated
by the Chief Executive Officer of the Australian Disputes Centre,

 

(Expert);

 

(b)the Expert must make the determination in accordance with the terms of this
deed (which determination shall be limited to the Disputed Items referred to the
Expert);

 



Share sale deed41

 

 

 

(c)the Expert will act as an independent expert and not as an arbitrator;

 

(d)the Expert must decide the procedure to be followed;

 

(e)the Expert must make the determination within the shortest possible time but,
in any event, within 20 Business Days after the date of appointment;

 

(f)the Buyer and the Seller must provide the Expert with any information and
assistance reasonably required by the Expert to determine the Disputed Items
referred to the Expert;

 

(g)all correspondence between a party and the Expert must be in writing and
copied to the other parties;

 

(h)the Buyer and the Seller must keep all information disclosed during the
expert determination confidential;

 

(i)the Expert must issue a written determination containing reasons;

 

(j)the determination of the Expert will be final and binding in the absence of
manifest error; and

 

(k)the Buyer must pay the costs of the Expert, except where the difference
between the Actual Adjustment Excess or Actual Adjustment Shortfall set out in
the Completion Accounts after the decision of the Expert and the Actual
Adjustment Excess or Actual Adjustment Shortfall set out in the Draft Completion
Accounts is equal to or more than $125,000, and in that case the costs of the
Expert must be paid by the Seller.



 



8.Exit from the Seller Consolidated Group

 

8.1Clear exit

 

(a)At least 10 Business Days prior to Completion, the Seller must prepare and
provide to the Buyer draft calculations and accompanying supporting workpapers
of the Clear Exit Amount for each Group Company which is a member of the Seller
Consolidated Group for the Buyer’s review.

 

(b)At least 5 Business Days prior to Completion, the Buyer may provide to the
Seller any reasonable comments in respect of the draft calculations referred to
in clause 8.1(a) for the Seller's consideration.

 

(c)At least 2 Business Days prior to Completion, the Seller must:

 

(i)serve on each Group Company which is a member of the Seller Consolidated
Group a written notice of demand in accordance with clause 9.6 of the Tax
Sharing and Funding Agreement demanding payment of its final Clear Exit Amount
based on the draft calculations referred to in clause 8.1(a) but amended as
required to take account of any reasonable comments provided to the Seller by
the Buyer under clause 8.1(b); and

 

(ii)provide copies of each such notice to the Buyer.

 

(d)No later than 1 Business Day prior to Completion, if required, the Seller
must procure that each Group Company which is a member of the Seller
Consolidated Group pays to the Seller its Clear Exit Amount in accordance with
clause 9.9 of the Tax Sharing and Funding Agreement and provides a receipt to
the Buyer for each such payment.

 



Share sale deed42

 

 

 

8.2Deed of Release

 

Subject to clause 8.1(d), at least 1 Business Day prior to Completion, the
Seller as Head Company of the Seller Consolidated Group must enter into and must
procure that each Group Company which is a member of the Seller Consolidated
Group enters into the Deed of Release.



 



9.Foreign resident capital gains withholding

 

(a)For the purposes of section 14-225(1) of Schedule 1 to the Tax Administration
Act, the Seller declares, for the period beginning from the date of this deed
and ending on Completion, that it is and will be an Australian resident, as that
term is defined in the Tax Act (Seller's CGT Declaration).

 

(b)The Buyer acknowledges and agrees that:

 

(i)at the time it receives the Seller’s CGT Declaration from the Seller under
clause 9(a) (or any further declaration under clause 9(c)), it does not know the
Seller’s CGT Declaration to be false;

 

(ii)the Seller’s CGT Declaration is a declaration for the purposes of
Subdivision 14-D of Schedule 1 to the Tax Administration Act; and

 

(iii)because of the Seller’s CGT Declaration, it will not withhold under
Subdivision 14-D of Schedule 1 to the Tax Administration Act.

 

(c)If Completion occurs later than the date that is six months after the date of
this deed, the Seller must deliver to the Buyer, at least five Business Days
before Completion, a further declaration in writing in accordance with clause
9(a).



 





10.Clean break

 

10.1Indebtedness owed to the Group Companies and Claims against Group Companies

 

(a)The Seller must procure that on or before Completion all indebtedness owed
from any Seller Group Member to each Group Company is:

 

(i)repaid in full together with all interest accrued up to the date of
repayment; or

 

(ii)in the case of indebtedness (whether or not reflected in the accounts of the
Seller or a Group Company) between members of the Seller Consolidated Group,
released, waived, extinguished or forgiven (in each case, on terms acceptable to
the Buyer, acting reasonably) to the extent not repaid under clause 10.1(a)(i).

 

(b)With effect from Completion, the Seller indemnifies the Buyer against, and
must pay to the Buyer on demand the amount of, any Indemnified Loss suffered or
incurred by the Buyer as a result of any Claim by a Seller Group Member against
a Group Company relating to the period before Completion, other than in respect
of Seller Group Member Permitted Debt which in aggregate does not exceed the
Seller Group Member Permitted Debt Cap.

 



Share sale deed43

 

 

 

10.2Indebtedness owed to any Seller Group Member

 

The Seller must procure that:

 

(a)on or before Completion, all indebtedness owed from any Group Company to any
Seller Group Member other than a Seller Group Member Releasing Party is repaid
in full together with all interest accrued up to the date of repayment;

 

(b)on or before Completion:

 

(i)all indebtedness owed from any Group Company to a Seller Group Member
Releasing Party other than Seller Group Member Permitted Debt is repaid in full
together with all interest accrued up to the date of repayment; and

 

(ii)all Seller Group Member Permitted Debt which in aggregate exceeds the Seller
Group Member Permitted Debt Cap is repaid in full together with all interest
accrued up to the date of repayment; and

 

(c)on or before Completion, each of the Seller Group Member Releasing Parties
executes and delivers to the Buyer an unconditional (except for Completion
occurring) and irrevocable deed of release in favour of each Group Company in
relation to any Claims by that Seller Group Member Releasing Party against any
Group Company relating to the period before Completion, other than in respect of
Seller Group Member Permitted Debt which in aggregate does not exceed the Seller
Group Member Permitted Debt Cap.

 

10.3Net basis

 

The repayment of indebtedness under clauses 10.1 and 10.2 shall be effected on a
net basis so that such payment obligations (converted, where not in $, into $ at
the spot rate prevailing for the relevant current pair on the date of payment)
shall be netted off such that each of the Group’s or the Seller’s obligation to
make or procure payment of any the relevant amount will be automatically
satisfied and discharged and, if the aggregate amount that would otherwise have
been payable by one payor exceeds the aggregate amount that would otherwise have
been payable by the other payor, replaced by an obligation upon the payor by
which the larger aggregate amount would have been payable to pay to the other
party the excess of the larger aggregate amount over the smaller aggregate
amount.

 

10.4Clean break

 

The Seller must procure that, on or before Completion, all contracts between a
Seller Group Member and a Group Company must be terminated on terms such that
all of the obligations and liabilities of, and Claims against, the Group and
each Group Company are released and discharged in full and otherwise on terms
acceptable to the Buyer (acting reasonably).

 





11.Release of Guarantees and other post-Completion obligations

 

11.1Group Company Guarantees

 

The Seller must use all reasonable endeavours to procure the release with effect
from Completion of each Group Company from any actual, contingent or accrued
liabilities under each Group Company Guarantee, including by providing to the
beneficiary under each Group Company Guarantee an equivalent Guarantee and any
information or document reasonably required by that beneficiary as a condition
of releasing that Group Company Guarantee. If any Group Company Guarantee is not
released by Completion the Seller:

 

(a)must continue to use all reasonable endeavours after Completion to procure
the release of that Group Company Guarantee; and

 



Share sale deed44

 

 

 

(b)indemnifies the Buyer against, and must pay to the Buyer on demand the amount
of, any Indemnified Loss suffered or incurred after Completion by a Buyer Group
Member under or in connection with a Group Company Guarantee.

 

11.2Seller Group Guarantees

 

The Buyer must use all reasonable endeavours to procure the release with effect
from Completion of each Seller Group Member from any actual, contingent or
accrued liabilities under each Seller Group Guarantee, including by providing to
the beneficiary under each Seller Group Guarantee an equivalent Guarantee and
any information or document reasonably required by that beneficiary as a
condition of releasing that Seller Group Guarantee. If any Seller Group
Guarantee is not released by Completion the Buyer:

 

(a)must after Completion continue to use all reasonable endeavours to procure
the release of each Seller Group Guarantee; and

 

(b)indemnifies the Seller against, and must pay to the Seller on demand the
amount of, any Indemnified Loss suffered or incurred after Completion by any
Seller Group Member under or in connection with a Seller Group Guarantee.

 

11.3Deed of Cross Guarantee

 

The parties must take all steps necessary to ensure that the Deed of Cross
Guarantee ceases to apply to each Group Company in the manner contemplated by
clause 4.2 of the Deed of Cross Guarantee as soon as practicable after
Completion and in particular:

 

(a)at Completion, the Seller must give to the Buyer and must lodge with ASIC
(and must procure that the Company lodges with ASIC) a copy of a certificate
executed by the directors of the Seller in the form prescribed by ASIC
certifying that the sale of the Shares is a bona fide sale and that the
consideration for the sale is fair and reasonable (Notice of Disposal
Certificate); and

 

(b)the Buyer must procure that on or prior to the next Business Day following
the Completion Date the Company lodges with ASIC a notice of disposal in the
form prescribed by ASIC together with a copy of the Notice of Disposal
Certificate.

 

11.4PT Kangar Transfer

 

(a)Following Completion, the Seller must use its best endeavours to finalise,
complete, register and otherwise perfect the PT Kangar Transfer as soon as
practicable. The Seller must:

 

(i)keep the Buyer regularly informed on the status of the PT Kangar Transfer;

 

(ii)notify the Buyer immediately when the PT Kangar Transfer is complete; and

 



Share sale deed45

 

 

 

(iii)on request by the Buyer, provide the Buyer with any documentation or
information reasonably requested by the Buyer in relation to the PT Kangar
Transfer.

 

(b)With effect from Completion, the Buyer must procure that ACI Packaging
Services Pty Ltd:

 

(i)does not deal with, transfer or create any Encumbrance over, or otherwise
purport to deal with, transfer or create any Encumbrance over, the shares held
by it in P.T. Kangar Consolidated Industries in any way;

 

(ii)signs all documents and forms and takes any other action and does any other
thing as may be reasonably requested by the Seller in connection with:

 

A.the shares held by it in P.T. Kangar Consolidated Industries; and

 

B.the PT Kangar Transfer,

 

at the cost of the Seller; and

 

(iii)does not revoke or seek to revoke the power of attorney dated 9 July 2020
given by it in favour of the Seller, a copy of which is disclosed in the Due
Diligence Materials, until such time that the Seller has notified the Buyer in
writing that the PT Kangar Transfer has been completed.

 

(c)For the avoidance of doubt, other than in respect of a breach of any
obligation of the Buyer under clause 11.4(b), none of the matters contemplated
by this clause 11.4 in any way limit the Specific Indemnity under clause 18(a).

 



12.Restraint

 

12.1Non-competition

 

(a)The Seller and the Seller Guarantor must not, and must procure that each
other Restricted Person does not:

 

(i)engage in any Restricted Business; or

 

(ii)solicit, canvass, approach or accept an approach from a person who was at
any time during the 6 months ending on the Completion Date a customer of the
Group or the Business with a view to obtaining their custom in a business that
is the same or similar to the Business or is in competition with the Business;
or

 

(iii)enter into any arrangement or understanding that expressly limits or
restricts the terms on which any supplier may sell goods or services to the
Group.

 



(b)In this clause 12.1, engage in means to carry on, participate in, provide
finance or services or goods, or otherwise be directly or indirectly involved as
a shareholder, unitholder, director, consultant, adviser, contractor, supplier,
principal, agent, manager, employee, beneficiary, partner, associate, trustee or
financier.

 



Share sale deed46

 

 

 

 



12.2Exceptions

 

(a)Clause 12.1 does not prevent:

 

(i)the Seller, Seller Guarantor or any other Restricted Person from:

 

A.holding securities in any listed corporation or unit trust which in aggregate
carry not more than 5% of the votes which could be cast at a general meeting of
that corporation or a meeting of holders of units in that unit trust; or

 

B.exporting into Australia and/or New Zealand glass container products sold to
any Buyer Group Member; or

 

C.supplying glass container products outside of Australia and New Zealand to a
customer where those glass container products are filled with food or beverage
before being imported into Australia and/or New Zealand; or

 

(ii)subject to clause 12.2(b), any business or operations conducted by a Joint
Venture Company from time to time.

 

(b)[***].

 

(c)In this clause 12.2, Joint Venture Company means:

 

(i)[***]; and

 

(ii)[***].

 

12.3Non-solicitation

 

The Seller and the Seller Guarantor must not, and must procure that each other
Restricted Person does not, induce or entice, or attempt to induce or entice,
any person that is an employee or independent contractor of a Group Company to
leave their employment or engagement with the Group Company, other than:

 

(a)as a result of advertising employment vacancies in any newspaper, website or
other publication or through a recruitment agency not specifically targeted to
the person and interviewing and negotiating with any person responding to that
advertisement; or

 

(b)to a person whose employment with a Group Company was terminated prior to any
offer being made by the Restricted Person (but not in relation to that offer
being made).

 

12.4Duration of prohibitions

 

The undertakings in clauses 12.1 and 12.3 begin on the Completion Date and end:

 

(a)on the fifth anniversary of the Completion Date;

 

(b)on the fourth anniversary of the Completion Date;

 

(c)on the third anniversary of the Completion Date;

 

(d)on the second anniversary of the Completion Date;

 

(e)on the first anniversary of the Completion Date.

 

Share sale deed47

 

 

 

12.5Geographic application of prohibitions

 

The undertakings in clauses 12.1 and 12.3 apply only if the activity prohibited
by clause 12.1 or 12.3 occurs within:

 

(a)Australia and / or New Zealand;

 

(b)Queensland, New Zealand, New South Wales, Victoria and / or South Australia;

 

(c)Queensland, New Zealand, New South Wales and / or Victoria;

 

(d)Queensland, New Zealand, and / or New South Wales;

 

(e)Queensland and / or New Zealand;

 

(f)Queensland.

 

12.6Interpretation

 

Clauses 12.1, 12.3, 12.4 and 12.5 have effect together as if they consisted of
separate provisions, each being severable from the other. Each separate
provision results from combining each undertaking in clause 12.1 and 12.3, with
each period in clause 12.4, and combining each of those combinations with each
area in clause 12.5. If any of those separate provisions is invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
the validity or enforceability of any of the other separate provisions or other
combinations of the separate provisions of clauses 12.1, 12.3, 12.4 and 12.5.

 

12.7Proceedings

 

Each party acknowledges that damages alone would not be adequate to compensate
for any breach by the other party of this clause 12 and agrees that without
limiting the relief that the first party is entitled to seek, the first party
may seek an injunction if the other party is in breach of, or threatens to
breach the provisions of this clause 12.

 



Share sale deed48

 

 

 

13.Other obligations following Completion

 



13.1Access to Records

 

In addition to any other rights of access under this deed, the Buyer must
procure that for a period of 8 years after Completion (or for any longer period
required by law) each Group Company retains all Records and makes available to
the Seller and its Representatives on reasonable notice and at the expense of
the Seller any Records which are reasonably required by the Seller:

 

(a)to enable any Seller Group Member to prepare accounts, tax returns and other
statutory returns or fulfil any other obligation relating wholly or partly to
any period before Completion; or

 

(b)in connection with the prosecution or defence of any Claim by or against any
Seller Group Member (other than Claims by or against any Buyer Group Member),

 

provided that the Buyer is not required to comply with any request under this
clause 13.1 to the extent that doing so is reasonably likely to result in a
waiver of privilege in relation to any document.

 

13.2Insurance

 

(a)The Seller Group shall maintain all insurance policies currently in force for
the Business, operations and Assets of the Group Companies (Existing Insurance
Policies) until Completion, including among others, existing commercial general
liability policies (Existing General Liability Insurance Policies).

 

(b)The Buyer is responsible for, and (subject to this clause 13.2) assumes all
risk in respect of, obtaining, purchasing and maintaining, at Buyer’s own
expense, insurance for the Group Companies and its business, operations and
assets following Completion.

 

(c)Without limiting the Seller's obligations under clauses 5.2 or 5.3(l), if,
after Completion, the Buyer or a Group Company becomes aware of a Claim which
may be covered under any Existing Insurance Policies, the Buyer must promptly
notify the Seller, in writing and as follows: Global Risk Management Director
O-I Glass, Inc. 1 Michael Owens Way, Perrysburg, OH 43551 and General Counsel
O-I Glass, Inc. 1 Michael Owens Way, Perrysburg, OH 43551, unless the Seller and
the relevant insurer under the Existing Insurance Policies are already on
notice. On receipt of such written notice, the Seller must:

 

(i)reasonably assist and cooperate with the Group Company in its efforts to
pursue insurance under the Existing Insurance Policies by providing, to the
extent reasonably available, access to copies of the Existing Insurance
Policies, insurance documents, personnel and records necessary to identify a
relevant Existing Insurance Policy and allow the Group Company to present notice
of and pursue the Claim under the Existing Insurance Policies;

 

(ii)assign or direct the insurer to pay the insurance proceeds for any Group
Company’s Claim to the Group Company (and not to any Seller Group Member); and

 

(iii)pay the insurance proceeds for a Group Company Claim if it or any other
Seller Group Member receives them from the insurer, immediately upon receipt
(without set off or deduction) to the Group Company,

 

or, if applicable, must reasonably assure that relevant Seller Group Members
comply with this clause 13.2(c).

 

(d)Subject to and except as set forth in clauses 13.2(e)-(j), if any fact,
matter or circumstance occurring, in whole or part, prior to Completion:

 

(i)has given rise to or, whether before or after Completion, gives rise to
coverage; or

 

(ii)would have given rise to coverage but for the operation of an insurance
retention or deductible,

 

under an Existing General Liability Insurance Policy for a product liability
claim, then the Seller must, on the Buyer’s written demand, pay to the relevant
Group Company, or reimburse the relevant Group Company for, an amount in respect
of the relevant product liability claim not exceeding the retention or
deductible under the Existing General Liability Policies (Deductible Claim).

 

Share sale deed49

 

 

 

(e)The Seller is not liable in respect of a Deductible Claim if:

 

(i)following Completion, a Group Company has failed to use reasonable endeavours
to comply with the provisions of the Group Company's contract relating to the
products that are the subject of the product liability claim; and

 

(ii)such failure is alleged to have caused the product liability claim or it has
increased the amount of the Seller's liability in respect of the Deductible
Claim.

 

(f)The Seller is not liable in respect of a Deductible Claim unless:

 

(i)the amount of the Deductible Claim is over $75,000, in which case the Seller
is liable for the amount of the Deductible Claim in excess of $75,000;

 

(ii)the Buyer has notified the Seller of the Deductible Claim no later than 12
months after the Completion Date; and

 

(iii)the Buyer has notified the Seller in writing no later than 20 Business Days
after the date on which the Buyer or a Group Company first becomes aware of
circumstances that may give rise to a Deductible Claim, providing reasonable
details of the facts, matters or circumstances giving rise to the Deductible
Claim, the basis of the Deductible Claim and an estimate of the amount of the
Deductible Claim, in each case, to the extent known by the Buyer as at the date
of the notice.

 

(g)If, in respect of a Deductible Claim the Buyer gives notice:

 

(i)the Buyer must act and must procure that each relevant Group Company acts in
good faith in relation to the Deductible Claim;

 

(ii)the Buyer must give to the Seller all information and assistance as the
Seller may reasonably require in relation to the Deductible Claim and must
regularly consult with the Seller in relation to the conduct of any proceedings
or negotiations in relation to the Deductible Claim; and

 

(iii)the Buyer agrees to have due regard to the Seller’s suggestions as to the
defence or settlement of matters in respect of or giving rise to the Deductible
Claim,

 

in each case, provided that the Buyer and each Group Company is not required to
do any act, matter or thing that would or may waive, or would or may have the
effect of waiving, legal professional privileges.

 

(h)The Seller’s monetary obligation for Deductible Claims under clause 13.2(d)
shall be capped at, and shall not exceed in the aggregate in any event,
$7,325,000.

 

(i)For the avoidance of doubt, clause 13.2(d) does not apply to a loss which has
been borne and satisfied in full by a Group Company prior to Completion.

 



(j)Before the Existing General Liability Policies’ policy periods expire, the
Seller will not cause to be made any material modifications or amendments to
those policies’ provisions, terms or conditions and if the insurer seeks to do
so, Seller will provide reasonable notice to Buyer.

 

Share sale deed50

 

 

 

14.Shared Contracts

 

14.1Arrangements to separate Shared Contracts

 

The parties must, from the date of this deed to the date that is 6 months
following Completion, use all reasonable endeavours to ensure that with effect
from Completion each Shared Contract is effectively replaced by:

 

(a)a contract between the counterparty to the Shared Contract and a Group
Company; and

 

(b)a contract between the counterparty to the Shared Contract and a Seller Group
Member,

 

so that each Group Company and each Seller Group Member that has rights or
obligations under the Shared Contract before Completion continues to have rights
or obligations after Completion that are substantially the same as those of that
Seller Group Member under the Shared Contract before Completion.

 

14.2Rights and obligations under Shared Contracts pending separation

 

If any Shared Contract is not separated in the manner contemplated in clause
14.1, with effect from Completion the Seller must use its reasonable endeavours
to make available to the Group the benefits of such Shared Contract which the
Group enjoyed in the period before Completion in substantially the same manner
(and subject to substantially the same limitations) as those benefits were made
available on in such period (subject to the Group’s compliance with the terms of
that Shared Contract as if a party thereto) and provided that:

 

(a)the Buyer shall indemnify the Seller Group Members for any loss suffered by
any of them as a result of any action or omission of a Group Company (to the
extent such act or omission is within the power or control of a Group Company)
that would be a breach of that Shared Contract were the relevant Group Company a
party thereto; and

 

(b)the Seller indemnifies the Buyer against, and must pay to the Buyer on demand
the amount of, any Indemnified Loss suffered or incurred by a Buyer Group Member
as a consequence of or in connection with any acts or omissions of, or events
caused or contributed to by, a Seller Group Member under or in connection with
any Shared Contract, other than acts or omissions of a Seller Group Member that
are performed at the direction of the Buyer.

 

15.Warranties

 

15.1Warranties

 

The Seller warrants to the Buyer that each Warranty is true and correct and not
misleading:

 

(a)as at the date of execution of this deed; and

 

(b)as at Completion,

 

unless the Warranty is expressed to be given only at a particular time in which
case it is given as at that time.

 

15.2Warranties separate

 

(a)Each Warranty is to be treated as a separate Warranty and is not limited by
reference to any other Warranty or any other provision of this deed. The parties
agree that the Warranties are contractual only.

 

(b)Each Warranty remains in full force and effect after Completion.

 

Share sale deed51

 

 

 

15.3Buyer’s acknowledgments

 

The Buyer acknowledges and agrees that:

 

(a)the Buyer has made and has relied on its own searches, investigations and
enquiries in respect of the Group Companies, the Business and the Assets and its
own evaluation of any material provided by the Seller to the Buyer or its
Representatives before the date of this deed including the Due Diligence
Materials;

 

(b)the Buyer has extensive knowledge and experience of the manufacturing
industry in Australia and has had the benefit of independent legal, financial
and technical advice relating to its proposed purchase of the Shares and the
terms of this deed;

 

(c)no Seller Group Member has made and no Representative of any Seller Group
Member has made any warranty as to the accuracy of any forecast, budget,
estimate, projection, statement of opinion or statement of intention provided to
the Buyer or its Representatives before the date of this deed;

 

(d)the Buyer is not entering into this deed in reliance on, and it may not rely
on, any forecast, budget, estimate, projection, statement of opinion, statement
of intention or any other warranty, representation or other statement made or
purporting to be made by or on behalf of any Seller Group Member, or its
Representatives, other than as expressly set out in the Transaction Documents;

 

(e)the disclosure of any matter in or by virtue of the Disclosure Letter does
not constitute or imply any warranty, representation, statement, covenant,
agreement, indemnity or undertaking not expressly given by the Seller in this
deed and the contents of the Disclosure Letter do not have the effect of
extending the scope of any of the Warranties or the other provisions of this
deed, provided that this clause 15.3(e) does not, in any way, limit the
application of the Warranties set out in paragraph 17 of Schedule 7; and

 

(f)any Subject Claim by any Buyer Group Member must be based solely on and
limited to the express provisions of this deed and that, to the maximum extent
permitted by law, all terms and conditions that may be implied by law in any
jurisdiction and which are not expressly set out in this deed are excluded (and
to the extent that any terms and conditions of this type cannot be excluded then
the Buyer irrevocably waives all rights and remedies that it may have in
relation to, and releases the Seller and each of its Representatives from any
liability in respect of, any terms and conditions of this type).

 

15.4Warranties by the Buyer

  

The Buyer warrants to the Seller:

 

(a)that each Buyer Warranty is true and correct as at the date of execution of
this deed and as at Completion; and

 

(b)that as at the date of this deed it has no actual knowledge of any breach of
any Warranty or any other fact, matter or circumstance that, it is aware, would
be reasonably likely to result in a Warranty Claim being made against the
Seller.

 

15.5General indemnity

 

(a)Subject to the limitations in clause 16, the Seller indemnifies the Buyer
against, and must pay to the Buyer on demand the amount of, any Indemnified Loss
suffered or incurred by a Buyer Group Member as a consequence of or in
connection with any of the Warranties being untrue, incorrect or misleading in
any respect.

 

(b)For the avoidance of doubt, the Buyer is entitled to bring a Claim either on
an indemnity basis under this clause 15.5 or on a contractual basis for breach
of a Warranty, or both, provided that the Buyer may not, in connection with
facts, matters or circumstances giving rise to a Claim, recover more than its
aggregate Indemnified Losses.

 

Share sale deed52

 

 

 

16.Limitations of liability

 

16.1Scope

 

(a)The provisions of this clause 16 shall operate to limit the liability of the
Seller in respect of certain Subject Claims and also operate in respect of
certain other Claims.

 

(b)Each provision of this clause 16 shall be read and construed without
prejudice to each of the other provisions of this clause 16.

 

(c)The Seller shall only be liable in respect of any Subject Claim if and to the
extent that such Subject Claim is admitted by the Seller (or otherwise agreed or
settled between the Buyer and the Seller) or determined or the subject of an
arbitral award in the Singapore International Arbitration Centre under clause
32.2.

 

16.2Disclosure and knowledge

 

The Seller is not liable in respect of a Warranty Claim to the extent that the
fact, matter or circumstance giving rise to the Warranty Claim:

 

(a)is Fairly Disclosed in any Transaction Document;

 

(b)is Fairly Disclosed in the Due Diligence Materials or the Disclosure Letter;

 

(c)would have been Fairly Disclosed to the Buyer had the Buyer conducted the
searches specified in Schedule 19 on the applicable date specified in Schedule
19;

 

(d)is expressly provided for in the Last Accounts either specifically or as part
of a general provision or allowance for matters of that type or nature or is
disclosed in the Last Accounts by way of note or in any report forming part of
the Last Accounts; or

  

(d)was known by any Buyer Deal Team Member before the date of this deed,
including as a result of their due diligence inquiries, in sufficient context
and detail to enable a Buyer Deal Team Member to understand the nature, scope,
substance and significance of the fact, matter or circumstance.

 

Any disclosure (whether in the Due Diligence Materials, the Disclosure Letter or
otherwise) which is expressed to relate only to particular Warranties or
categories of Warranties shall not limit the scope of such disclosure which
shall be considered to be disclosed for all purposes of this deed and not merely
for the Warranties specifically referred to. No matter or information set out or
referred to in the Due Diligence Material or Disclosure Letter relating to a
possible breach or violation of any contract, law, regulation or order (or
similar) is to be construed as an admission or indication that a breach or
violation exists or has actually occurred.

 

Share sale deed53

 

 

 

16.3Notice of Subject Claims

 

Without limiting the Buyer's obligations under clause 21.1, no later than
20 Business Days after the date on which the Buyer first becomes aware of a
fact, matter or circumstance which it is aware is or may be reasonably likely to
give rise to a Subject Claim, the Buyer must give the Seller a notice describing
in reasonable detail (to the extent known to the Buyer as at the date of the
notice) each fact, matter or circumstance giving rise to (or which may be
reasonably likely to give rise to) the Subject Claim (Claim Notice).

 

16.4Time limits for Subject Claims (including Recourse Claims)

 

The Seller is not liable in respect of a Subject Claim (including a Recourse
Claim) unless:

 

(a)the Claim Notice is received by the Seller no later than:

 

(i)subject to clauses 16.4(a)(ii) and 16.4(a)(iii):

 

A.7 years after Completion in respect of a Tax Subject Claim (including a Tax
Recourse Claim);

 

B.5 years after Completion in respect of a Fundamental Warranty Claim;

 

C.7 years after Completion in respect of an Environmental Warranty Claim;

 

D.7 years after Completion in respect of an Asbestos Warranty Claim;

 

E.7 years after Completion in respect of any Specific Indemnity Claim;

 

F.2 years after Completion in respect of any other Subject Claim; or

 

(ii)6 years after Completion in respect of any Recourse Claim (other than a Tax
Recourse Claim or Superannuation Warranty Claim) or the Specific Indemnity
referred to in clause 18(b); or

 

(iii)2 years after Completion in respect of any Superannuation Warranty Claim;
and

 

(b)in respect of Claims other than Tax Subject Claims (including Tax Recourse
Claims), within 12 months after the Claim Notice is received by the Seller:

 

(i)the Subject Claim has been satisfied or settled;

 

(ii)the Buyer has commenced arbitral proceedings against the Seller in respect
of the Subject Claim; or

 

(iii)to the extent that the Subject Claim is a Warranty Claim (other than a
Recourse Claim), the Buyer has made a claim in respect of the Warranty Claim
under the W&I Insurance Policy.

 

16.5Access to information

 

Promptly after the Buyer gives a Claim Notice, the Buyer must give the Seller
access to all Records reasonably required by the Seller and relating to the
Subject Claim the subject of that Claim Notice and allows the Seller a period of
20 Business Days to investigate the facts, matters or circumstances that may
give rise to the Subject Claim. Thereafter, the Buyer shall procure that the
Seller is given such information and access as the Seller may reasonably require
to preserve evidence, mitigate the relevant matter, and make such provisions or
disclosures as any Seller Group Member may be required to make as a matter of
law, stock exchange rules or accounting practice.

 

Share sale deed54

 

 

 

16.6Minimum amount for Subject Claims and Recourse Claims (other than Tax
Subject Claims)

 

(a)The Seller is not liable in respect of a Subject Claim (other than a Recourse
Claim, Tax Subject Claim, Fundamental Warranty Claim, Specific Indemnity Claim
or Claim arising from a breach of any of the provisions of clauses 5 or 6)
unless the amount that the Buyer would be entitled to recover in relation to
that Subject Claim (other than a Recourse Claim, Tax Subject Claim, a
Fundamental Warranty Claim or Claim arising from a breach of any of the
provisions of clauses 5 or 6) after giving effect to the other provisions of
this deed (and excluding interest and costs) is at least $730,000.

 

(b)The Seller is not liable in respect of a Recourse Claim (other than a Tax
Recourse Claim) or a Claim arising from a breach of any of the provisions of
clauses 5 or 6, unless the amount that the Buyer would be entitled to recover in
relation to that Recourse Claim (other than a Tax Recourse Claim) or Claim
arising from a breach of any of the provisions of clauses 5 or 6 after giving
effect to the other provisions of this deed (and excluding interest and costs)
is at least $1,250,000.

 

(c)The Seller is not liable in respect of the Specific Indemnity Claim referred
to in clause 18(b) unless the amount that the Buyer would be entitled to recover
in relation to the Specific Indemnity Claim referred to in clause 18(b) after
giving effect to the other provisions of this deed (and excluding interest and
costs) is at least $75,000, in which case the Seller is only liable for the
amount that exceeds $75,000.

 

16.7Threshold for Subject Claims and Recourse Claims (other than certain Subject
Claims)

 

(a)The Seller is not liable in respect of a Subject Claim (other than a Recourse
Claim, Tax Subject Claim, Fundamental Warranty Claim, Asbestos Warranty Claim,
Environmental Warranty Claim, Specific Indemnity Claims or a Claim arising from
a breach of any of the provisions of clauses 5 or 6) unless the aggregate amount
that the Buyer would be entitled to recover, but for this clause 16.7(a), after
giving effect to the other provisions of this deed (and excluding interest and
costs), in relation to all Subject Claims (other than Recourse Claims, Tax
Subject Claims, Fundamental Warranty Claims, Asbestos Warranty Claims,
Environmental Warranty Claims, Specific Indemnity Claims and Claims arising from
a breach of any of the provisions of clauses 5 or 6) is at least $3,500,000, in
which case the Seller is liable for the whole amount and not just to the extent
that that amount exceeds $3,500,000.

 

(b)Subject to clause 16.7(c), the Seller is not liable in respect of a Recourse
Claim (other than a Tax Recourse Claim) or a Claim arising from a breach of any
of the provisions of clauses 5 or 6, unless the aggregate amount that the Buyer
would be entitled to recover, but for this clause 16.7(b), after giving effect
to the other provisions of this deed (and excluding interest and costs), in
relation to all Recourse Claims (other than Tax Recourse Claims) and Claims
arising from a breach of any of the provisions of clauses 5 or 6 is at least
$3,750,000, in which case the Seller is liable for the whole amount and not just
to the extent that that amount exceeds $3,750,000.

 

(c)Without limiting clause 16.17, clause 16.7(b) does not apply in respect of a
Recourse Claim if the Seller has knowingly or deliberately withheld any fact,
matter or circumstance of which it was aware prior to Completion in respect of
the subject matter giving rise to the relevant Recourse Claim.

 

16.8Insurance coverage

 

The Seller is not liable in respect of a Subject Claim to the extent that:

 

(a)any Buyer Group Member has made recovery (net of all reasonable costs of
recovery) under any contract of insurance in respect of any fact, matter or
circumstance giving rise to the Subject Claim; or

 

(b)any Group Company would have had a right to recover under a contract of
insurance in respect of any fact, matter or circumstance giving rise to the
Subject Claim had it held usual and prudent insurance reasonably available in
the market.

 

16.9Other limitations

 

The Seller is not liable in respect of any Subject Claim (except a Tax Claim,
which shall, for the avoidance of doubt, be subject to clause 20.3) to the
extent that:

 

(a)the fact, matter or circumstance giving rise to the Subject Claim is provided
for or otherwise taken into account in the Completion Accounts or the Last
Accounts;

 

(b)the loss or damage giving rise to the Subject Claim is otherwise recovered by
any Buyer Group Member (including under another Subject Claim) or is made good
or otherwise compensated for without cost to any Buyer Group Member;

 

(c)the fact, matter or circumstance giving rise to the Subject Claim gives rise
to any Tax benefit (including the reduction or extinguishing of any current or
future Tax liability) or any other savings or net quantifiable financial benefit
to any Buyer Group Member;



 

(d)the circumstances giving rise to the Subject Claim are remedied by or at the
cost of the Seller to the reasonable satisfaction of the Buyer within 30
Business Days after receiving the Claim Notice;

 

Share sale deed55

 

 

 

(e)the Subject Claim arises out of anything done or omitted to be done in
accordance with, or at the request or direction (or with the prior written
approval) of the Buyer;

 

(f)the Subject Claim arises out of any voluntary act, omission or transaction
carried out after Completion by or on behalf of any Buyer Group Member (other
than in conducting the business of any Group Company or any Buyer Group Member
in the ordinary course and in the same manner as carried on before Completion or
as a result of a voluntary disclosure made to a Tax Authority with the prior
written consent of the Seller);

 

(g)the Subject Claim arises from any matter referred to in clauses 20.3(f) or
20.3(g);

 

(h)the amount of the Subject Claim is increased as a result of the failure of
the Buyer to comply with its obligations under clause 17 or clause 19 in respect
of that Subject Claim;

 

(i)the amount of the Subject Claim is increased as a result of or in consequence
of a failure by a Buyer Group Member to take reasonable steps to mitigate its
losses;

 

(j)the Subject Claim arises out of any change after Completion in the accounting
policies or practices applied by any Buyer Group Member;

 

(k)the Subject Claim arises from:

 

(i)any introduction of any legislation or regulation or other law after the date
of this deed; or

 

(ii)any change to any judicial or administrative interpretation of the law or
policy of any Tax Authority after the date of this deed (whether or not
retrospective in effect) that a Group Company has relied on in preparing its Tax
returns or filings;

 

(l)the Subject Claim arises from any change in the rates of Taxation in force at
the date of this deed or any imposition of any Taxation introduced or having
effect after the date of this deed, unless such introduction, imposition or
change was announced before the date of this deed;

 

(m)the Subject Claim relates to GST which is recoverable from the recipient of a
supply or for which an input tax credit is available; or

 

(n)the Subject Claim arises from a cessation of or a significant change in the
nature of the business of the Group Companies after Completion undertaken by or
at the direction of the Buyer.

 

16.10Maximum recovery

 

(a)Subject to clause 16.10(b), the maximum aggregate amount recoverable by the
Buyer from the Seller in relation to:

 

(i)all Fundamental Warranty Claims and all Tax Claims is limited to the Purchase
Price;

 

(ii)all Environmental Subject Claims and all Specific Indemnity Claims under
clause 18(b) is limited to 30% of the Purchase Price; and

 

(iii)all other Subject Claims is limited to 50% of the Purchase Price.

 

(b)The maximum aggregate liability recoverable by the Buyer from the Seller for
all Claims arising out or in connection with this deed is limited to the
Purchase Price.

 

16.11Rights against third parties

 

If the Buyer makes a Subject Claim and any Buyer Group Member has or
subsequently obtains a right to recover an amount from any person other than the
Seller in connection with the fact, matter or circumstance that gave rise to
that Subject Claim, the Buyer must:

 

(a)promptly notify the Seller of that right of recovery and provide all
information in relation to the circumstances giving rise to that right as the
Seller may reasonably require; and

 

(b)take or procure that the relevant Buyer Group Member takes all reasonable
steps to enforce that right of recovery.

 

Share sale deed56

 

 

 

16.12Reimbursement of benefits subsequently received

 

If:

 

(a)the Seller has made a payment to the Buyer in respect of a Subject Claim
(Claim Amount) and after that payment is made any Buyer Group Member receives
any payment, benefit or credit (including any benefit in relation to Tax) by
reason of the fact, matter or circumstance to which the Subject Claim relates
(Recovery Amount); and

 

(b)if the Recovery Amount, when aggregated with the Claim Amount, exceeds the
total costs, expenses and liabilities of the Buyer Group Members in respect of
the facts, matters or circumstances giving rise to the Subject Claim (the amount
of such excess being the Excess Amount),

 

then the Buyer must as soon as reasonably practicable repay to the Seller an
amount equal to the lesser of the Claim Amount and the Excess Amount less:

 

(c)all reasonable costs incurred by any Buyer Group Member in recovering the
Recovery Amount; and

 

(d)any Tax payable by any Buyer Group Member as a result of receiving the
Recovery Amount.

 

16.13Mitigation

 

Nothing in this deed relieves the Buyer from any duty at law to mitigate any
loss or damage that it may suffer or incur as a result of any breach of this
deed (including a breach of any Warranty) or any matter subject to
indemnification in this deed. Without prejudice or limitation to the foregoing,
the Buyer shall take, and shall procure that each Buyer Group Member shall take,
all reasonable steps to avoid or mitigate any loss or damage in respect of which
a Claim is or is to be made.

 



Share sale deed57

 

 

 

 

16.14Exclusion of Consequential Loss

 

(a)No party is liable to any other party for any Consequential Loss.

 

(b)For the purposes of this deed, Consequential Loss means, in respect of a
breach of this deed (including a breach of Warranty) or event, fact, matter or
circumstance giving rise to a Subject Claim or other relevant Claim, indirect
loss or damage which is loss of opportunity, loss of business reputation, loss
of future reputation or adverse publicity, damage to credit rating, loss of
goodwill, or remote loss, but does not mean (and the exclusion in clause
16.14(a) does not limit the Buyer's right under any circumstances to recover):

 

(i)loss or damage which is direct loss of profits, direct loss of revenue or
direct loss of production which is suffered or incurred by the Buyer or any
Group Company;

 

(ii)loss or damage arising naturally and in the usual course of things from the
relevant event, fact, matter or circumstances giving rise to the loss or damage,
breach of this deed or Subject Claim (as applicable);

 

(iii)loss or damage which, at the date of execution of this deed would have been
reasonably foreseeable by the party who committed the breach; and

 

(iv)any diminution in the value of the Shares or any Group Company.

 

16.15No action against officers and employees

 

(a)The Buyer waives all rights and Claims that it may have personally against
the current and former officers and employees of any Seller Group Member in
relation to any matter arising directly or indirectly in connection with a
Transaction Document or the sale of the Shares except to the extent that those
rights or Claims arise out of the fraud, wilful misconduct or wilful default of
a current or former officer or employee of any Seller Group Member. The parties
acknowledge and agree that:

 

(i)the Seller has sought and obtained this waiver as agent for and on behalf of
each Seller Group Member’s respective current and former officers and employees
and holds the benefit of this clause 16.15 as trustee for them; and

 

(ii)the provisions of this clause 16.15 may be enforced by the Seller on behalf
of and for the benefit of each Seller Group Member’s respective current and
former officers and employees and those persons may plead this clause 16.15 in
answer to any Claim made by a Buyer Group Member against them.

 

(b)The Seller waives all rights and Claims that it may have personally against
the officers and employees of any Group Company in relation to the preparation
of the Warranties, the Due Diligence Materials or the Disclosure Letter, except
to the extent that those rights or Claims arise out of the fraud, wilful
misconduct or wilful default of any of the same. Clause 16.15(a)(i) and clause
16.15(a)(ii) shall apply mutatis mutandis.

 



Share sale deed58

 

 

 

16.16No double recovery

 

In connection with the same facts, matters or circumstances giving rise to a
Claim, the Buyer is not entitled to recover more than its aggregate loss or
liabilities.

 

16.17Circumstances where limitations not to apply

 

None of the limitations in this clause 16 apply to any Claim to the extent that
it arises out of, or is increased as a result of any fraud, deliberate or
reckless breach of this deed by the Seller, Seller Guarantor or any of their
respective Representatives in respect of this deed or the transaction
contemplated hereby.

 

16.18Sale and leaseback arrangements

 

The parties acknowledge and agree that:

 

(a)the Adelaide Site, the Melbourne Site and the Sydney Site are proposed to be
the subject of a sale and leaseback in accordance with the Charter Hall Sale and
Lease-back Arrangements;

 

(b)certain of the other Freehold Properties are proposed by the Buyer to be the
subject of a sale, or a sale and lease-back arrangement, to be implemented by
either:

 

(i)the relevant Group Company who is the registered proprietor of such Freehold
Property as at the date of this deed entering into a sale, or a sale and
lease-back arrangement; or

 

(ii)a special purpose vehicle that is a Buyer Group Member acquiring such
Freehold Property from a Group Company and then entering into a sale and
lease-back arrangement,

 

with effect on or after Completion (Other Sale and Lease-back Arrangements);

 

(c)nothing in this deed limits or restricts any Buyer Group Member's right to
undertake the Other Sale and Lease-back Arrangements or any action reasonably
required for or incidental to the Other Sale and Lease-back Arrangements;

 

(d)the undertaking of all or part of the Sale and Lease-back Arrangements (or
any action reasonably required for or incidental to the Sale and Lease-back
Arrangements) by a Group Company and/or a Buyer Group Member does not limit or
restrict any Buyer Group Member from making a Subject Claim or limit or reduce
the Seller's liability in respect of a Subject Claim;

 

(e)without limiting any other provision of this clause 16.18 none of the Subject
Claim limitations in clause 16 (including clauses 16.9(e), 16.9(f), 16.9(i),
16.13 and 16.14) or clause 20 (including clauses 20.3(d), 20.3(e) and 20.3(i))
operates to limit or restrict any Buyer Group Member from making a Subject
Claim, or to limit or reduce the Seller's liability in respect of a Subject
Claim, on the basis that a Group Company and/or a Buyer Group Member has
undertaken all or part of the Sale and Lease-back Arrangements (or any action
reasonably required for or incidental to the Sale and Lease-back Arrangements);
and

 

(f)

without limitation, clause 16.18(e) may apply in respect of a Subject Claim
arising from a Claim against a Group Company or relevant Buyer Group Member, as
applicable, by the relevant buyer under the Sale and Lease-back Arrangements,
provided always that the Seller's liability under this deed is not increased
from any fact, matter or circumstance arising out of or in connection with the
Other Sale and Lease-back Arrangements (or any action required or incidental to
those arrangements) when compared to the Seller's liability under this deed had
any such Other Sale and Lease-back Arrangement not been entered into by the
parties thereto.



 



Share sale deed59

 

 

 

16.19Environmental Investigations

 

The parties acknowledge and agree that:

 

(a)one or more Buyer Group Members may (using contractors or employees)
undertake Environmental Investigations after Completion;

 

(b)nothing in this deed limits or restricts any Buyer Group Member's right to
undertake Environmental Investigations;

 

(c)the undertaking of Environmental Investigations by or on behalf of a Buyer
Group Member after Completion does not limit or restrict any Buyer Group
Member's right to make a Subject Claim or limit or reduce the Seller's liability
in respect of a Subject Claim; and

 

(d)without limiting any other provision of this clause 16.19, none of the
Subject Claim limitations in clause 16 (including clauses 16.9(e), 16.9(f),
16.9(i), 16.13 and 16.14) operates to limit or restrict any Buyer Group Member
from making a Subject Claim, or to limit or reduce the Seller's liability in
respect of a Subject Claim, on the basis that Environmental Investigations have
been undertaken by or on behalf of any Buyer Group Member after Completion.

 

17.Third Party Claims

 

17.1Notice

 

(a)Without limiting any other rights of the Seller under this deed, if after
Completion the Buyer becomes aware of any Third Party Claim which it is aware is
likely to give rise to a Subject Claim the Buyer must within 20 Business Days
after becoming aware of the Third Party Claim give the Seller notice of the
Third Party Claim (including reasonable details of the facts, matters or
circumstances giving rise to the Third Party Claim, the basis of the Third Party
Claim and an estimate of the amount of the Third Party Claim, in each case, to
the extent known by the Buyer as at the date of the notice).

 

(b)For the avoidance of doubt, to the extent there is any inconsistency between
the provisions of clause 21 and this clause 17, clause 21 will apply.

 

17.2Obligations after notice given

 

If, in respect of a Third Party Claim the Buyer gives notice under clause 17.1,
then until the Third Party Claim has been finally resolved or the Seller gives
notice under clause 17.3:

 

(a)the Buyer must act and must procure that each relevant Group Company acts in
good faith in relation to the Third Party Claim;

 

(b)the Buyer must give to the Seller all information and assistance as the
Seller may reasonably require in relation to the Third Party Claim and must
regularly consult with the Seller in relation to the conduct of any proceedings
or negotiations in relation to the Third Party Claim; and

 



Share sale deed60

 

 

 

(c)the Buyer agrees to have due regard to the Seller’s suggestions as to the
defence or settlement of the Third Party Claim,

 

in each case, provided that the Buyer and each Group Company is not required to
do any act, matter or thing that would or may waive, or would or may have the
effect of waiving, legal professional privileges.

 

17.3Assumption of conduct by Seller

 

Provided that the Seller has, by written notice to the Buyer, unconditionally
accepted liability for the corresponding Subject Claim, the Seller may at any
time before a Third Party Claim notified under clause 17.1 is finally resolved
give notice to the Buyer assuming the conduct of the defence of the Third Party
Claim.

 

17.4Effect of assumption of conduct by Seller

 

If the Seller gives notice under clause 17.3 assuming the conduct of a Third
Party Claim then:

 

(a)the Buyer must (at the cost and expense of the Seller) allow and must procure
that each Group Company allows the Seller to take over the conduct of all
proceedings and negotiations in relation to the Third Party Claim and to settle
or compromise the Third Party Claim;

 

(b)the Buyer must (at the cost and expense of the Seller) procure that each
Group Company:

 

(i)provides the Seller and its professional advisers with all access to the
employees and records of each relevant Group Company as the Seller may
reasonably require in connection with the Third Party Claim and permits the
Seller to take copies of those records;

 

(ii)uses all reasonable endeavours (including the reimbursement of all out of
pocket expenses) to procure that employees and officers of each Group Company
provide all witness statements and other evidence as the Seller may reasonably
require to avoid, dispute, resist, defend, appeal, compromise or mitigate the
Third Party Claim;

 

(iii)takes all other action that the Seller may reasonably request to avoid,
dispute, resist, defend, appeal, compromise or mitigate the Third Party Claim;
and

 

(iv)does not make any admission of liability, agreement, compromise or
settlement in relation to the Third Party Claim without the prior written
consent of the Seller which consent must not be unreasonably withheld or
delayed;

 

(c)the Seller must give to the Buyer all information as the Buyer may reasonably
require in relation to the Third Party Claim and must keep the Buyer fully
informed in relation to the conduct of any proceedings or negotiations in
relation to the Third Party Claim; and

 

(d)the Seller indemnifies the Buyer against, and must pay to the Buyer on demand
the amount of, any Indemnified Losses suffered or incurred by any Buyer Group
Member arising out of or in connection with:

 



Share sale deed61

 

 

 

(i)the Seller assuming the conduct of the defence of a Third Party Claim under
clause 17.3; or

 

(ii)any action taken by, or omitted to be taken by, any Buyer Group Member under
this clause 17.4.

 

17.5Relationship with W&I Insurance Policy

 

Nothing in this clause 17 requires a party to take any action or omit to take
any action that would be in breach of, or would prejudice any entitlement to
make any Claim under, the W&I Insurance Policy.

 

18.Specific indemnities (other than in respect of Tax)

 

(a)The Seller indemnifies the Buyer against, and must pay to the Buyer on demand
the amount of, any Indemnified Loss (except in so far as it relates to Tax)
suffered or incurred by a Buyer Group Member as a consequence of or in
connection with the Restructure, the Restructure Completion or the Excluded
Entities.

 

(b)Subject to clause 18(c), the Seller indemnifies the Buyer against, and must
pay to the Buyer on demand the amount of, any Indemnified Loss suffered or
incurred by a Buyer Group Member directly as a result of a Claim by a person who
was a third party contractor (either in a personal capacity or as employee of
any such third party contractor) engaged by the Group prior to Completion to
perform work at any Property having suffered sickness, injury, illness or death
as a consequence of or in connection with any exposure to asbestos or asbestos
containing material while performing works in or on any Property prior to
Completion.

 

(c)Without limiting the obligations of the Buyer under clause 16.13, the Seller
will only be liable under clause 18(b) to the extent that:

 

(i)the Buyer has made all reasonable endeavours to recover any Indemnified Loss
suffered or incurred by a Buyer Group Member under any insurance policy of the
Group (including in respect of any insurance maintained by the Group prior to
Completion that may, following Completion, no longer be in force or effect), if
and to the extent it has a right to make recovery; and

 

(ii)the Buyer cannot recover under any insurance policy of the Group (including
in respect of any insurance maintained by the Group prior to Completion that
may, following Completion, no longer be in force or effect).

 

19.Warranty and indemnity insurance

 

19.1Warranty and indemnity insurance

 

Notwithstanding any other provision of this deed:

 

(a)the Buyer represents and warrants that it has on or before the date of this
deed taken out, paid for and satisfied all conditions (other than as referred to
in step 4 in clause 6.3 or otherwise in respect of Completion) to (and must
maintain), at its own cost and its own risk, the W&I Insurance Policy; and

 



Share sale deed62

 

 

 

(b)no excess or retention will be payable by any Seller Group Member under the
W&I Insurance Policy (but without limiting any Seller Group Member’s liability
under a Recourse Claim).

 

19.2Sole recourse

 

Notwithstanding any other provision of this deed:

 

(a)subject to 19.2(b), the Buyer acknowledges and agrees that the Buyer’s sole
and exclusive recourse for any Warranty Claim or Tax Claim is to make a Claim
under the W&I Insurance Policy and that the Buyer:

 

(i)will not be entitled to make;

 

(ii)hereby irrevocably and unconditionally waives any right it may have to make;
and

 

(iii)releases the Seller, each Seller Group Member, and each of their
Representatives and other persons for whom they may be vicariously liable (the
Released Parties) from,

 

any Warranty Claim or Tax Claim;

 

(b)clause 19.2(a) does not apply in relation to any Warranty Claim or Tax Claim:

 

(i)where the Warranty Claim or Tax Claim arises in connection with fraud, wilful
misconduct or wilful concealment by the Seller, any other Seller Group Member or
any of their respective Representatives, in which case such Warranty Claim or
Tax Claim may be made against the Seller in respect of, and solely with respect
to, that fraud by the Seller, any other Seller Group Member or any of their
respective Representatives (and the provisions of this deed shall apply to such
Warranty Claim or Tax Claim);

 

(ii)against the Seller, strictly to the extent required to permit a Claim
against the W&I Insurer under the W&I Insurance Policy, but only on the basis
that the Seller will have no liability for such a Claim beyond $1.00;

 

(iii)to the extent that the Buyer makes a Fundamental Warranty Claim (or
Fundamental Warranty Claims) against the Seller which (alone or in aggregate
with other Warranty Claims and Tax Claims) exceeds the W&I Policy Limit, in
which case:

 

A.clause 19.2(a) applies in respect of such Fundamental Warranty Claim (or
Fundamental Warranty Claims) against the Seller for the amount of any such
Fundamental Warranty Claim (or Fundamental Warranty Claims), alone or in
aggregate with other Warranty Claims and Tax Claims, up to the W&I Policy Limit;
and

 

B.the maximum liability of the Seller in respect of such Fundamental Warranty
Claim (or Fundamental Warranty Claims), alone or in aggregate with other
Warranty Claims and Tax Claims, is an amount equal to the Purchase Price less
the W&I Policy Limit; or

 

(iv)which is a Recourse Claim.

 



Share sale deed63

 

 

 



(c)clause 19.2(a) has full force and effect irrespective of:

 

(i)whether or not the Buyer maintains the W&I Insurance Policy;

 

(ii)the terms, conditions, enforceability or validity of the W&I Insurance
Policy obtained by the Buyer (and whether the relevant Claim or quantum of Claim
that the Buyer brings against the W&I Insurer under the W&I Insurance Policy is
in any way prejudiced or barred by policy exceptions, qualifications or
exclusions);

 

(iii)the solvency or other ability of the W&I Insurer to satisfy any Claim or
quantum of any Claim made by the Buyer under the W&I Insurance Policy;

 

(iv)whether any Claim or quantum of Claim that the Buyer brings against the W&I
Insurer under the W&I Insurance Policy is admitted by the W&I Insurer or
succeeds or the W&I Insurance Policy responds to the Claim; or

 

(v)whether the Buyer agrees to settle any Claim that it brings against the W&I
Insurer under the W&I Insurance Policy for an amount which is less than the loss
or liability it suffered or claimed to suffer as a result of a breach of or in
connection with a Warranty Claim or Tax Claim or under any indemnity under this
deed; and

 

(d)the Seller has entered into this deed and will complete this deed in reliance
on the W&I Insurance Policy and this clause 19.2.

 

19.3Operation of warranty and indemnity insurance

 

The Buyer acknowledges and agrees with the Seller as follows:

 

(a)the Buyer will cooperate with the Seller’s Representatives to promptly give
or join in giving all instructions and take all other steps as may be necessary
to procure that the proceeds of the W&I Insurance Policy are applied, in
accordance with this clause 19.3;

 

(b)the Buyer will not agree to any amendment, variation or waiver of the W&I
Insurance Policy (or do anything which has a similar effect) without the prior
consent of the Seller (such consent not to be unreasonably withheld, delayed or
conditioned if such amendment, variation or waiver does not remove or diminish
the rights of the Seller set out in this clause 19.3);

 

(c)the Buyer will not novate, or otherwise assign its rights under the W&I
Insurance Policy (or do anything which has a similar effect) without the prior
consent of the Seller (such consent not to be unreasonably withheld, delayed or
conditioned if such novation or assignment does not remove or diminish the
rights of the Seller set out in this clause 19.3);

 

(d)the Buyer will use all reasonable endeavours, to the extent within its power
and control, to not vitiate the W&I Insurance Policy or do anything which the
Buyer is aware will cause any material right under the W&I Insurance Policy not
to have full force and effect;

 

(e)

the Buyer will use all reasonable endeavours to comply with the terms of the W&I
Insurance Policy (including in respect of any deliverables thereunder) and, to
the extent required under the W&I Insurance Policy and within its power and
control, the Buyer will use all reasonable endeavours to disclose to the W&I
Insurer all material matters and things (of which it is aware) the
non-disclosure of which might in any material way prejudice or affect the W&I
Insurance Policy;



 





Share sale deed64

 

 

 

(f)the Buyer will ensure that the W&I Insurance Policy includes an express
waiver of the W&I Insurer’s rights of subrogation, contribution and express
rights acquired by assignment against the Seller, except to the extent that the
Claim arises in whole or in part out of the Seller’s fraud, and agrees to hold
the benefit of the waiver and release of the W&I Insurerʼs rights of subrogation
under the W&I Insurance Policy on trust for and for the benefit of each of the
Released Parties, and where requested to do so by any of the Released Parties,
enforce any term of the W&I Insurance Policy under which the W&I Insurer waives
its right to take subrogated action or to claim in contribution or to exercise
rights assigned to it against a Released Party (without prejudice to the right
of a Released Party separately to enforce such terms directly, and to plead such
waiver in bar to any subrogated action, claim in contribution or exercise of
assigned rights or otherwise which may be brought against them in any
jurisdiction); and

 

(g)the Seller will not be liable for any loss suffered by the Buyer if and to
the extent that:

 

(i)the Buyer is unable to recover loss under the W&I Insurance Policy; or

 

(ii)the Buyer’s loss is increased or otherwise arises,

 

as a result of a breach by the Buyer of this clause 19.3.

 

19.4Warranty and indemnity insurance premium

 

The W&I Insurance Premium, stamp duty, GST and any other Taxes in respect of the
W&I Insurance Policy are to be paid by the Buyer.

 

20.Tax

 

20.1Tax indemnity

 

The Seller indemnifies the Buyer against, and must pay to the Buyer in
accordance with this clause 20 the amount of any Tax that any Group Company is
liable to pay (other than any amounts for which the Buyer is liable to pay in
accordance with clause 31.9) to the extent such Tax:

 

(a)arises from:

 

(i)any act or omission by a Group Company or any current or former member of the
Seller Consolidated Group;

 

(ii)any transaction entered into by a Group Company or any current or former
member of the Seller Consolidated Group; or

 

(iii)any event or matter,

 

which, in each case, occurs or is taken to have occurred on or before
Completion; and

 



Share sale deed65

 

 

 

(b)is not imposed in respect of any period, or portion thereof, beginning after
Completion.

 

20.2Time limit for Tax Claims

 

The Seller is not liable in respect of any Tax Claim unless notice of the Tax
Assessment giving rise to the Tax Claim is given to the Seller under clause 21
no later than 7 years after Completion.

 

20.3Other limitations

 

The Seller is not liable in respect of any Tax Claim to the extent that:

 

(a)sufficient provision for the Tax which is the subject of the Tax Claim has
been included in Net Debt or Working Capital in the Completion Accounts;

 

(b)the loss or damage giving rise to the Tax Claim has been recovered by any
Buyer Group Member (including under another Claim) or is made good or otherwise
compensated for without cost to any Buyer Group Member;

 

(c)the fact, matter or circumstance giving rise to the Tax Claim gives rise to
any Tax benefit (including the reduction or extinguishing of any current or
future Tax liability) or any other savings or net quantifiable financial benefit
to any Buyer Group Member;

 

(d)the Tax Claim arises out of anything done or omitted to be done in accordance
with, or at the request or direction (or with the prior written approval) of the
Buyer given after the date of this deed;

 

(e)the Tax Claim arises out of any voluntary act, omission or transaction
carried out after Completion by or on behalf of any Buyer Group Member after
Completion (other than in conducting the business of any Group Company or Buyer
Group Member in the ordinary course and in the same manner as carried on before
Completion or as a result of a voluntary disclosure made to a Tax Authority with
the prior written consent of the Seller) including any change in accounting
policies or practices;

 

(f)the Tax Claim arises from the failure of any Buyer Group Member after
Completion to make any valid claim or election in relation to Tax the making of
which was assumed in preparing the Last Accounts or the Completion Accounts or
to lodge in a timely manner any return, notice or other document relating to
Tax;

 

(g)the Tax Claim arises from a change by any Buyer Group Member after Completion
in any claim or election in relation to Tax made before Completion or the
amendment of after Completion of any Tax return of any Buyer Group Member
relating to a period ending on or before Completion (except where that amendment
is required by law or is approved by the Seller in writing before it is made);

 

(h)the amount of the Tax Claim is increased as a result of the failure of the
Buyer to comply with the provisions of clause 19 or 21;

 

(i)the amount of the Tax Claim is increased as a result of or in consequence of
a failure by a Buyer Group Member to take reasonable steps to mitigate its
losses;

 

(j)

the Tax Claim arises from any change in the rates of Taxation in force at the
date of this deed or any imposition of any Taxation introduced or having effect
after the date of this deed, unless such introduction, imposition or change was
announced before the date of this deed;



 

Share sale deed66

 

 



 





(k)the circumstances giving rise to the Tax Claim are remedied by or at the cost
of the Seller to the reasonable satisfaction of the Buyer within 30 Business
Days after receiving notice of the Tax Claim from the Buyer;

 

(l)the Tax Claim arises from:

 

(i)any introduction of any legislation or regulation relating to Tax after the
date of this deed; or

 

(ii)any change to any judicial or administrative interpretation of any
legislation or regulation or policy of any Tax Authority after the date of this
deed (whether or not retrospective in effect) that a Group Company has relied on
in preparing its Tax returns or filings; or

 

(m)the Tax which is the subject of the Tax Claim is GST which is recoverable
from the recipient of a supply or for which an input tax credit is available.

 

20.4Time for payment

 

The Seller must make any payment due under clause 20.1 by the later of:

 

(a)2 Business Days before the last date on which payment of that Tax may
lawfully be made without incurring penalties or interest for late payment;

 

(b)10 Business Days after the Seller receives from the Buyer notice providing
details of the amount due and the basis on which the Buyer claims payment under
this clause;

 

(c)if a Tax Authority has agreed to defer recovery of some or all of any Tax, 2
Business Days before the last date (taking into account any extensions) on which
the Tax Authority may commence recovery of that Tax; and

 

(d)if bona fide discussions are being conducted with a Tax Authority in relation
to deferring the recovery of some or all of any Tax, the Business Day following
the date on which the Tax Authority confirms in writing that it will not defer
the recovery of that Tax

 

20.5Refunds

 

If a Buyer Group Member is entitled to any refund (in cash or by way of offset
against an amount owed to a Taxation Authority) of all or part of:

 

(a)an amount of Tax that was paid by a Buyer Group Member, or

 

(b)a payment in relation to Tax (including any amount in relation to input tax
credits claimed),

 

in each case, in respect of the Group or its activities and a period prior to
Completion (whether or not the Seller has made a payment to the Buyer under this
clause 20) (Tax Refund Amount) then the Buyer must as soon as reasonably
practicable after receipt pay to the Seller an amount equal to the Tax Refund
Amount less:

 

(c)all costs incurred by any Buyer Group Member in obtaining that refund; and

 

Share sale deed67

 

 

 

(d)if a refund includes interest on overpaid Tax, the amount of Tax payable on
that interest by the recipient of the refund.

 

The Buyer shall, if the Seller so requests and at Seller’s expense, use
commercially reasonable efforts to file for and obtain or cause any Group
Company or Buyer Group Member to file for and obtain any refunds or credits to
which the Seller is entitled under this clause 20.5. To the extent the Buyer is
entitled to any Tax relief or other Tax benefit (and interest received thereon),
the Seller shall have no obligation to indemnify Buyer in the case of any
subsequent adjustment to such Tax relief or other Tax benefit.

 

20.6No double claim

 

If a breach of a Tax Warranty arises from a fact or circumstance which results
in a Tax Claim, the liability of the Seller for that breach of Tax Warranty is
reduced by an amount equal to the amount paid to the Buyer pursuant to that Tax
Claim.

 

20.7Post-Completion actions

 

(a)The Buyer shall not, and shall not cause or permit any Group Company to:

 

(i)amend or cause to be amended any Tax return relating to Taxes of the Group
Companies in respect of a Tax period, or portion thereof, ending on or before
the Completion Date;

 

(ii)make change or revoke any Tax election or deemed Tax election that has any
effect on the Seller or its Affiliates, or has any effect on any Group Company
with respect to a Tax period, or portion thereof, ending on or before the
Completion Date;

 

(iii)take any action on the Completion Date but after the time of Completion not
contemplated by this deed that is outside of the ordinary course of business; or

 

(iv)take any other action with respect to a Tax period, or portion thereof,
ending on or before the Completion Date that may give rise to an indemnification
obligation of the Seller pursuant to this deed, result in an increase in the
amount of Taxes taken into account in a manner that reduces Working Capital, or
may cause any reduction or impairment of any Tax relief or other Tax benefit or
attribute with respect to the Seller or any Group Company for any Tax period
ending on or prior to the Completion Date,

 

in each case in respect to the foregoing, without the prior written consent of
the Seller, which consent will not be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt, the Buyer shall not, and shall not cause
any Group Company to, make any United States federal income Tax entity
classification election pursuant to United States Treasury Regulation Section
301.7701-3(c) with respect to any Group Company with an effective date before
two days after the Completion Date.

 

(b)Notwithstanding anything to the contrary in this deed, upon the Seller’s
written request (but only upon such request from the Seller), the Buyer shall,
or shall cause any of its Affiliates to, make an election under Section 338(g)
of the United States Internal Revenue Code of 1986, as amended (the Code), with
respect to the purchase of interests in any Group Company for U.S. federal
income tax purposes. The Seller shall cooperate in good faith with the Buyer and
its Affiliates and provide the Buyer and its Affiliates with commercially
reasonably assistance in making such an election. The Buyer shall not, and shall
not cause or permit any of its Affiliates to, make an election under Section
338(g) of the Code with respect to the purchase of interest in any Group Company
in the absence of a request from the Seller for such an election to be made.

 



Share sale deed68

 

 

 



 

21.Tax Assessments

 

21.1Notice

 

If after Completion the Buyer or any Group Company receives or proposes to lodge
any Tax Assessment which is reasonably likely to give rise to a Tax Claim the
Buyer must give the Seller notice of the Tax Assessment (including a copy of
each document received or proposed to be lodged in connection with the Tax
Assessment):

 

(a)in the case of a Tax Assessment received from a Tax Authority, within
10 Business Days after the Tax Assessment is received; and

 

(b)in the case of a Tax Assessment proposed to be lodged with any Tax Authority,
no later than 20 Business Days before the Tax Assessment is proposed to be
lodged.

 

21.2Obligations after notice given

 

If the Buyer gives notice under clause 21.1:

 

(a)the Buyer must give and must procure that each relevant Group Company gives
to the Seller all information and assistance that the Seller may reasonably
require in relation to the Tax Assessment; and

 

(b)the Buyer must not and must procure that each relevant Group Company does
not:

 

(i)in the case of a Tax Assessment received from a Tax Authority, engage in any
discussion or negotiation with or confer with any Tax Authority concerning the
Tax Assessment or make any admission of liability, agreement, settlement or
compromise with any Tax Authority in respect of the Tax Assessment; or

 

(ii)in the case of a Tax Assessment proposed to be lodged with any Tax
Authority, lodge that Tax Assessment,

 

without the prior written consent of the Seller which consent must not be
unreasonably withheld or delayed.

 

21.3Seller’s response to notice

 

The Seller may within 10 Business Days after notice is given under clause 21.1
in relation to a Tax Assessment give notice to the Buyer requiring the Buyer to
comply with the terms of clause 21.4 in relation to the Tax Assessment.

 

21.4Effect of Seller’s notice

 

If the Seller gives notice under clause 21.3 in relation to a Tax Assessment
then:

 

(a)the Buyer must allow and must procure that each Group Company allows the
Seller to take over the conduct of all proceedings and negotiations in relation
to the Tax Assessment and to settle or compromise the Tax Assessment with the
prior written consent of the Buyer, which consent must not be unreasonably
withheld or delayed and the Buyer must procure that each Group Company appoints
the Seller as its representative for this purpose;

 



Share sale deed69

 

 

 





(b)the Buyer must procure that each relevant Group Company:

 

(i)responds to the Tax Assessment in any manner as the Seller may request
including by giving notice of objection to the Tax Assessment;

 

(ii)provides the Seller and its professional advisers with all access to the
employees and records of each relevant Group Company as the Seller may
reasonably require in connection with the Tax Assessment and permits the Seller
to take copies of those records;

 

(iii)uses all reasonable endeavours (including the reimbursement of all out of
pocket expenses) to procure that employees of each Group Company provide all
witness statements and other evidence as the Seller may reasonably require to
avoid, dispute, settle or compromise the Tax Assessment; and

 

(iv)takes all other action that the Seller may request to avoid, dispute, settle
or compromise the Tax Assessment including instituting legal proceedings or
seeking any administrative law remedy;

 

(c)the Seller must keep the Buyer properly informed of all matters relating to
the Tax Assessment, must provide to the Buyer copies of all correspondence and
other documents relating to the Tax Assessment in a timely manner and must
permit the Buyer or its Representatives to attend all meetings with any Tax
Authority relating to the Tax Assessment; and

 

(d)the Seller indemnifies the Buyer against, and must pay to the Buyer on demand
the amount of, any reasonable Indemnified Losses suffered or incurred by any
Buyer Group Member arising out of or in connection with any action taken by
Buyer Group Member under this clause 21.4.

 

21.5Buyer’s rights to settle

 

If the Seller does not give notice under clause 21.3 then without limiting the
Buyer’s other rights under this deed, the Buyer and each relevant Group Company
are entitled to settle, compromise or pay the Tax Assessment on any reasonable
terms.

 

22.Tax returns and tax audits

 

22.1Tax returns relating to periods ending before Completion

 

The Company shall be responsible for preparing and lodging (or procuring the
lodgement of) with the appropriate Tax Authority all returns required to be
lodged in relation to the Tax affairs of any Group Company solely in relation to
any period ending on or before Completion that have not been prepared and lodged
on or before Completion, and the Buyer must procure that the Company prepares
and lodges (or procures the lodgement of) all returns of this type as soon as
reasonably practicable after Completion in accordance with the terms of this
deed. This clause 22.1 does not apply in relation to the income tax return of
the Seller Consolidated Group.

 



Share sale deed70

 

 

 



22.2Tax returns relating to Straddle Periods ending after Completion

 

The Company shall be responsible for preparing and lodging (or procuring the
lodgement of) with the appropriate Tax Authority all returns required to be
lodged in relation to the Tax affairs of any Group Company in relation to any
period commencing before Completion and ending after Completion (Straddle
Period), and the Buyer must procure that the Company prepares and lodges (or
procures the lodgement of) all returns of this type in accordance with the terms
of this deed. This clause 22.2 does not apply in relation to the income tax
return of the Seller Consolidated Group.

 

22.3Preparation

 

Without limiting the provisions of clause 21, the Buyer must, subject to this
clause 22:

 

(a)prepare all returns of the type referred to in clauses 22.1 and 22.2 with due
care, skill and diligence, on a basis consistent with the basis on which returns
were made prior to Completion, and as soon as reasonably practicable after the
end of the relevant period;

 

(b)give to the Seller drafts of all returns of this type and any other documents
to be provided to any Tax Authority in relation to those returns no later than
15 days before the return is due to be lodged with the relevant Tax Authority
for approval by the Seller (not to be unreasonably withheld) and permit the
Seller an opportunity to comment on those documents within 10 days of receiving
the draft return;

 

(c)without limiting clause 22.4:

 

(i)reflect all comments from the Seller provided to the Buyer pursuant to clause
22.3(b) on all such Tax returns to the extent they relate to Taxes of any Group
Company for any Tax period, or portion thereof, ending on or before the
Completion Date; and

 

(ii)provide notice to the Seller prior to lodgement of the relevant returns of
any comments of the Seller provided to the Buyer pursuant to clause 22.3(b)
which the Buyer does not intend to reflect in the Tax return prior to lodgement;

 

(d)lodge (or procures the lodgement of) all returns of this type and other
documents with the relevant Tax Authority as soon as practicable after receipt
of the Seller’s approval (and in any event within any time period required by
law) and provide a copy of the lodged documents to the Seller; and

 

(e)provide the Seller with copies of all correspondence with any Tax Authority
in relation to all returns of this type after lodgement.

 

22.4Disputes

 

If the Company is required to prepare a return under this clause 22, then:

 

(a)in the event that following the provision of the Seller’s comments to the
Buyer pursuant to clause 22.3(b) and the process set out in clause 22.3(c), the
Seller and the Buyer are in dispute in respect of any aspect of the relevant
draft return, then the Seller and the Buyer agree that the expert determination
process in clause 7.6 applies with any necessary modifications to adapt that
process to the requirements of the relevant draft return in order to resolve the
dispute;

 



Share sale deed71

 

 

 



(b)in the event that any dispute referred to in clause 22.4(a) is not fully
resolved prior to the due date for lodging the relevant return, that return
shall be lodged in the form proposed by the Seller, subject to clause 22.4(c);
and

 

(c)in the event any dispute referred to in clause 22.4(a) is resolved pursuant
to clause 7.6 after the relevant return was lodged with the relevant Tax
Authority within the relevant time period required by law, then the Buyer must
procure that the necessary steps are taken as permissible under the law to amend
the relevant return to incorporate all necessary amendments to reflect the
resolution of any dispute pursuant to clause 22.4(a) and provide a copy of the
lodged documents to the Seller.

 

22.5Assistance from Seller

 

The Seller must provide to the Buyer at the Buyer’s own cost all information and
assistance in the Seller’s possession such information reasonably required by
the Buyer (including reasonable access to employees and records of any Seller
Group Member) in connection with the preparation of any returns referred to in
clause 22.3 and clause 22.1 where any part of the period in relation to which
the return is required is before Completion. The Seller shall not bear any
liability whatsoever with respect to such returns except to the extent expressly
provided in clause 20 (and shall in no event bear any liability for any late
filing of a return referred to in this clause 22).

 

22.6Assistance from Buyer

 

The Buyer shall, and shall cause any Group Company to:

 

(a)reasonably cooperate with the Seller, its Affiliates and its professional
advisors in connection with any Tax matter relating to the Group Companies for
any Tax period, or portion thereof, ending on or before the Completion Date;

 

(b)reasonably cooperate with the Seller, its Affiliates and its professional
advisers as and to the extent reasonably requested in connection with the filing
of any Tax returns relating to the Group Companies and their Affiliates for any
Straddle Period, or for any Tax period, or portion thereof, ending on or before
the Completion Date (including, without limitation, with respect to:

 

(i)the preparation or filing of tax returns for the Seller Consolidated Group;
and

 

(ii)the Seller’s or any of the Seller’s Affiliates’ calculation of Tax due as a
result of the sale and purchase of the Shares and any other transactions
contemplated by this deed and any United States Internal Revenue Service (IRS)
Forms(s) 5471, IRS Form(s) 8992, IRS Form(s) 1118 and any other IRS Forms);

 

(c)keep all books, records and material written information relating (wholly or
in part) to any Tax period, or portion thereof, ending on or before the
Completion Date; and

 

(d)cooperate with the Seller and its Affiliates by taking any specific actions
requested by the Seller or any of its Affiliates (at the Seller’s expense) to
make, confirm, amend, inquire on the status of, and implement any Tax election
made on IRS Form 8832 and pursuant to United States Treasury Regulation Section
301.7701-3 with respect to the Group Companies, in each case that is effective
as of a date that falls within any Tax period, or portion thereof, ending on or
prior to the Completion Date, and to respond to or address any Tax Authority
inquiry or other action with respect to such elections.

 



Share sale deed72

 

 

 



22.7Tax audits

 

If after Completion any audit in relation to the Tax affairs of any Group
Company is commenced that relates in whole or in part to the period before
Completion then the Buyer and the Seller must give each other all reasonable
assistance in relation to that audit.

 

22.8GST Returns

 

Despite any other provision in this deed, the Buyer cannot amend any Tax return
or document lodged with a Tax Authority in respect of a Group Company that
relates to GST (including a GST Return, as that term is defined in the GST Act)
for any period ending on or before Completion or any Straddle Period without
obtaining the Seller’s prior written consent.

 

23.Confidentiality

 

23.1No announcement or other disclosure of transaction

 

Except as permitted by clause 23.2:

 

(a)the Seller and the Seller Guarantor must keep confidential, and must procure
that each other Seller Group Member and each of their respective
Representatives, keeps confidential the existence of and the terms of this deed
and all negotiations between the parties in relation to the subject matter of
this deed; and

 

(b)the Buyer must keep confidential, and must procure that each Buyer Group
Member and each of their respective Representatives keeps confidential, the
existence of and the terms of this deed, all negotiations between the parties in
relation to the subject matter of this deed and all other information given to
it under this deed.

 

23.2Permitted disclosure

 

Nothing in this deed prevents a person from disclosing matters referred to in
clause 23.1:

 

(a)if disclosure is required to be made by law or the rules of a recognised
stock or securities exchange and the party whose obligation it is to keep
matters confidential or procure that those matters are kept confidential:

 

(i)has not through any voluntary act or omission (other than the execution of
this deed) caused the disclosure obligation to arise; and

 

(ii)has before disclosure is made notified each other party of the requirement
to disclose and, where the relevant law or rules permit and where practicable to
do so, given each other party a reasonable opportunity to comment on the
requirement for and proposed contents of the proposed disclosure;

 

(b)if disclosure is made by way of a written announcement the terms of which
have been agreed in writing by the parties prior to the making of the
announcement;

 

(c)if disclosure is reasonably required to enable a party to perform its
obligations and enforce its rights under this deed;

 



Share sale deed73

 

 

 



(d)to any professional adviser of a party who has been retained to advise in
relation to the transactions contemplated by the Transaction Documents or to the
auditor of a party;

 

(e)to any financier who has made a bona fide proposal to provide finance to a
party in relation to the transactions contemplated by any Transaction Document;

 

(f)with the prior written approval of each party other than the party whose
obligation it is to keep those matters confidential or procure that those
matters are kept confidential; or

 

(g)where the matter has come into the public domain otherwise than as a result
of a breach by any party of this deed.

 

23.3No use or disclosure of Confidential Information

 

(a)Except as permitted by clause 23.3(b), the Seller and the Seller Guarantor
must not, and must procure that each other Restricted Person does not, at any
time whether before or after Completion use or disclose to any person other than
the Buyer and its Representatives any Confidential Information.

 

(b)Clause 23.3(a) does not prevent the Seller, the Seller Guarantor or any other
Restricted Person from using or disclosing information:

 

(i)of a Group Company in the ordinary course of business of that Group Company
prior to Completion;

 

(ii)for the purpose of completing, lodging or filing and Tax returns or filings
or associated documentation or otherwise managing its Tax affairs or the Tax
affairs of its Affiliates;

 

(iii)if disclosure is required to be made by law or the rules of a recognised
stock or securities exchange and the Seller, the Seller Guarantor or other
Restricted Person (as applicable):

 

A.has not through any voluntary act or omission (other than the execution of
this deed) caused the disclosure obligation to arise; and

 

B.has before disclosure is made notified each other party of the requirement to
disclose and, where the relevant law or rules permit and where practicable to do
so, given each other party a reasonable opportunity to comment on the
requirement for and proposed contents of the proposed disclosure;

 

(iv)if use or disclosure is reasonably required to enable the Seller, the Seller
Guarantor or other Restricted Person (as applicable) to perform its obligations
under this deed;

 

(v)to any professional adviser of the Seller, the Seller Guarantor or other
Restricted Person (as applicable) who has been retained to advise in relation to
the transactions contemplated by the Transaction Documents and then only for the
purpose of providing advice in relation to the transactions contemplated by the
Transaction Documents;

 



Share sale deed74

 

 

 



(vi)to the auditor of the Seller, the Seller Guarantor or other Restricted
Person (as applicable) and then only for the purpose of auditing the accounts of
the Seller, the Seller Guarantor or other Restricted Person (as applicable);

 

(vii)with the prior written approval of the Buyer; or

 

(viii)where the matter has come into the public domain otherwise than as a
result of a breach by the Seller, the Seller Guarantor or other Restricted
Person (as applicable) of this deed.

 

23.4PPSA confidentiality and waiver

 

(a)Without limiting any other provision in this clause 23, if this deed creates,
gives rise to, or provides for, a Security Interest, each party agrees that, to
the extent permitted by law:

 

(i)it will not disclose information of the kind mentioned in section 275(1) of
the PPSA or section 177(1) of the PPSA NZ in response to a request made pursuant
to that section, except in the circumstances required by sections 275(7)(b) to
(e) of the PPSA;

 

(ii)nothing in this deed is to be construed as constituting the consent of a
party to the disclosure of information for the purpose of section 275(7) of the
PPSA; and

 

(iii)it will not authorise the disclosure of information under section 275(7)(c)
of the PPSA or request information under section 275(7)(d) of the PPSA (as
applicable).

 

(b)If a party is a grantor (under the PPSA) or debtor (under the PPSA NZ) in
relation to a Security Interest created or arising under, or provided for in,
this deed, it waives its right under section 157 of the PPSA or section 148 of
the PPSA NZ as relevant to receive a notice of any verification statement
relating to the Security Interest.

 



24.Termination

 

24.1Termination by Buyer

 

The Buyer may terminate this deed at any time before Completion in accordance
with clause 2.6 or clause 6.6, but is not entitled to terminate or rescind this
deed for any other reason (including if there is a breach of any provision of
this deed before Completion).

 

24.2Termination by Seller

 

The Seller may terminate this deed at any time before Completion in accordance
with clause 2.6 or clause 6.6, but is not entitled to terminate or rescind this
deed for any other reason.

 



Share sale deed75

 

 

 



24.3Effect of termination

 

If this deed is terminated then:

 

(a)the provisions of this deed will cease to have effect except for the
provisions of clauses 1, 2.6, 23.1 and 23.2, this clause 24 and clauses 26 to 32
which will survive termination;

 

(b)each party retains the rights it has against the others in respect of any
breach of this deed occurring before termination; and

 

(c)clause 4.1 of the Confidentiality Agreement will apply.

 

25.Payments

 

25.1Direction

 

Any reference in this deed to a payment to any party includes payment of some or
all of the Purchase Price to another person at the direction of that party.

 

25.2Method of payment

 

Payment of any amount due under this deed by any party must be made by the
paying party to the recipient party by:

 

(a)electronic funds transfer to an account or accounts specified by the
recipient party to the paying party at least 3 Business Days before the due date
for payment and confirmed by the paying party to the recipient party by notice;
or

 

(b)in any other manner reasonably required by the recipient party in writing.

 

25.3No deduction

 

Any payment to be made under this deed must be made free and clear of any
set-off, deduction or withholding, except where that deduction or withholding is
required or compelled by law.

 

25.4Gross-up for withholdings

 

(a)Any person who is required or compelled by law to make any deduction or
withholding from any amount payable under this deed (other than to the extent
the deduction or withholding relates to an amount required by law to be paid
under Subdivision 14-D of Schedule 1 to the Tax Administration Act) must, to the
extent permitted by law:

 

(i)promptly notify the other party of such requirement, including the method of
calculation for the proposed deduction or withholding, whereupon the parties
shall work together in good faith to use their respective reasonable endeavours
in cooperation with one another to avoid, reduce or mitigate the amount of such
deduction or withholding; and

 

(ii)pay to the payee an additional amount sufficient to ensure that the amount
received by the payee equals the full amount that would have been received by
the payee, if that deduction or withholding had not been made, including any
deduction or withholding on such additional amounts paid pursuant to this clause
25.4(a),

 

and in each case, make any such timely remittance to the applicable Tax
Authority.

 



Share sale deed76

 

 

 



(b)If a person is required to pay an additional amount pursuant to clause
25.4(a), and the recipient of that additional amount subsequently obtains a
saving, reduction, credit or payment in respect of the deduction or withholding
or Tax giving rise to such additional amount, the recipient shall pay to the
payer a sum equal to the amount of such saving, reduction, credit or payment (in
each case to the extent of the additional amount) actually realised by such
recipient, such payment to be made within seven days of the receipt of the
saving, reduction, credit or payment (as the case may be).

 

25.5Default interest

 

If any party (Payor) fails to make a payment to any other party (Payee) under
this deed on or before the due date for payment, then, without limiting any
other remedy of the Payee, the Payor must pay to the Payee on demand interest on
the due amount calculated at the Standard Rate, with interest to accrue from the
due date to the day immediately before the actual date of payment, calculated
daily on the basis of a 365 day year and capitalised monthly.

 

26.GST

 

26.1Interpretation

 

The parties agree that:

 

(a)except where the context suggests otherwise, terms used in this clause 26
have the meanings given to those terms by the GST Act or (as applicable) the GST
Act NZ (as amended from time to time);

 

(b)any part of a supply that is treated as a separate supply for GST purposes
(including attributing GST payable to tax periods) will be treated as a separate
supply for the purposes of this clause 26; and

 

(c)any consideration that is specified to be inclusive of GST must not be taken
into account in calculating the GST payable in relation to a supply for the
purpose of this clause.

 

26.2Reimbursements and similar payments

 

Any payment or reimbursement required to be made under this deed that is
calculated by reference to a cost, expense, or other amount paid or incurred
will be limited to the total cost, expense or amount less the amount of any
input tax credit to which an entity is entitled for the acquisition to which the
cost, expense or amount relates.

 

26.3GST payable

 

If GST is payable in relation to a supply made under or in connection with this
deed then any party (Recipient) that is required to provide consideration to
another party (Supplier) for that supply must pay an additional amount to the
Supplier equal to the amount of that GST at the same time as other consideration
is to be provided for that supply or, if later, within 5 Business Days of the
Supplier providing a valid tax invoice to the Recipient.

 



Share sale deed77

 

 

 



 

26.4Variation to GST payable

 

If the GST payable in relation to a supply made under or in connection with this
deed varies from the additional amount paid by the Recipient under clause 26.3
then the Supplier will provide a corresponding refund or credit to, or will be
entitled to receive the amount of that variation from, the Recipient. Any
ruling, advice, document or other information received by the Recipient from the
Australian Taxation Office in relation to any supply made under this deed will
be conclusive as to the GST payable in relation to that supply. Any payment,
credit or refund under this paragraph is deemed to be a payment, credit or
refund of the additional amount payable under clause 26.3.

 

27.Seller Guarantor's guarantee

 

27.1Consideration

 

The Seller Guarantor acknowledges:

 

(a)entering this deed in return for the Buyer agreeing to purchase the Shares at
the Seller Guarantor's request and for other valuable consideration; and

 

(b)that the Buyer relies on the operation of this clause 27.

 

27.2Guarantee and indemnity

 

The Seller Guarantor unconditionally and irrevocably:

 

(a)guarantees to the Buyer and each Group Company the due and punctual
performance and observance by the Seller of all of the obligations contained in
or implied under this deed that must be performed and observed by the Seller
(Seller Guaranteed Obligations); and

 

(b)indemnifies the Buyer against, and must pay to the Buyer on demand the amount
of, any Indemnified Loss suffered or incurred by a Buyer Group Member in
relation to:

 

(i)any Seller Guaranteed Obligation (or which would be or become a Seller
Guaranteed Obligation if enforceable, valid and not illegal) being or becoming
unenforceable, invalid or illegal;

 

(ii)the Seller failing, or being unable, to pay any amount or to perform any of
its Seller Guaranteed Obligations in accordance with this deed; or

 

(iii)any amount that the Seller is required to pay in respect of its Seller
Guaranteed Obligations under this deed not being recoverable from the Seller,

 

in each case, for any reason and whether or not the Buyer knew or ought to have
known about those matters.

 

27.3Non–payment or non–performance

 

If the Seller does not:

 

(a)pay any amount it is obliged to pay under the Seller Guaranteed Obligations
in accordance with this deed, the Seller Guarantor must pay that amount on
demand as if it were the Seller; or

 



Share sale deed78

 

 

 



(b)perform any of the other Seller Guaranteed Obligations under this deed, the
Seller Guarantor must perform, or procure the performance of, those obligations
(on demand by the Buyer) in accordance with this deed.

 

27.4Demands

 

A demand under this clause 27 may be made at any time and from time to time. A
demand need only specify the obligation to be fulfilled.

 

27.5Immediate recourse

 

The Seller Guarantor waives any right it may have to require the Buyer or any
Group Company to proceed against, or enforce any other rights or claim payment
from, any other person before claiming from the Seller Guarantor under this
clause 27.

 

27.6Continuing obligations

 

The guarantee and indemnity in this clause 27:

 

(a)extends to the present and future balance of all the money payable by the
Seller in connection with this deed;

 

(b)is not wholly or partially discharged by the payment of any amount payable by
the Seller under this deed or the settlement of any account by the Seller; and

 

(c)continues until all obligations of the Seller under this deed have been
completely fulfilled.

 

27.7Extent of guarantee and indemnity

 

This clause 27 applies and the obligations of the Seller Guarantor are not
reduced or discharged by (whether or not the Seller, the Buyer or any Group
Company is aware of it or consents to it and despite any legal rule to the
contrary):

 

(a)any transaction or agreement, or amendment, novation or assignment of this
deed, whether with or without the Seller Guarantor's knowledge or consent;

 

(b)a rule of law or equity to the contrary;

 

(c)an insolvency event affecting a person or the death of a person;

 

(d)a change in the constitution, membership, or partnership of a person;

 

(e)the partial performance of the Seller Guaranteed Obligations;

 

(f)any judgment or order being obtained or made against, or the conduct of any
proceedings by, the Seller or another person;

 

(g)one or more of the Seller Guaranteed Obligations, this deed or any provision
of this deed being void, voidable, unenforceable (whether by reason of a legal
limitation, disability or incapacity on the part of the Seller and whether this
deed is void ab initio or is subsequently avoided), defective, released, waived,
novated, enforced or impossible or illegal to perform;

 



Share sale deed79

 

 

 

(h)any amount that the Seller is required to pay under this deed not being
recoverable;

 

(i)the exercise or non–exercise of any right, power, discretion or remedy of the
Buyer or any Group Company;

 

(j)any set–off, combination of accounts or counterclaim;

 

(k)any default, misrepresentation, negligence, breach of contract, misconduct,
acquiescence, delay, waiver, mistake, failure to give notice or other action or
inaction of any kind (whether or not prejudicial to the Seller) by a party to
this deed or any other person;

 

(l)the Buyer or any Group Company granting any time or other indulgence or
concession to, compounding or compromising with, or wholly or partially
releasing the Seller or the Seller Guarantor of an obligation; or

 

(m)another thing happening that might otherwise release, discharge or affect the
obligations of the Seller Guarantor under this deed.

 

27.8Principal and independent obligation

 

Each guarantee, indemnity and other obligation of the Seller Guarantor in this
deed is:

 

(a)a principal obligation and is not to be treated as ancillary, collateral or
limited by reference to another right or obligation; and

 

(b)independent of and not in substitution for or affected by another security
interest or guarantee or other document or agreement which the Buyer, any Group
Company or another person may hold concerning the Seller Guaranteed Obligations.

 

27.9Deferral of certain rights

 

Until all Seller Guaranteed Obligations have been performed, the Seller
Guarantor may not (either directly or indirectly) without the Buyer's prior
written consent:

 

(a)claim, exercise or attempt to exercise a right of set–off, counterclaim or
any other right or raise any defence against the Seller which might reduce or
discharge the Seller Guarantor's Liability under this clause 27;

 

(b)claim or exercise a right of subrogation or contribution or otherwise claim
the benefit of a security, irrespective of whether or not that security:

 

(i)relates to the Seller Guaranteed Obligations;

 

(ii)is given by the Seller Guarantor; or

 

(iii)is in favour or for the benefit of the Buyer or any Group Company;

 

and any money the Seller Guarantor receives in breach of this clause 27.9(b)
must be paid promptly to the Buyer or a Group Company (as the case requires); or

 



Share sale deed80

 

 

 



(c)unless the Buyer or a Group Company has given a direction to do so (in which
case the Seller Guarantor must do so in accordance with the direction as trustee
for the Buyer or the Group Company (as the case requires)):

 

(i)prove, claim or exercise voting rights in the Seller's liquidation, or
otherwise claim or receive the benefit of any distribution, dividend or payment
arising out of the Seller's liquidation on any account; or

 

(ii)demand, or accept payment of, any money owed to the Seller Guarantor by the
Seller,

 

and any such money it receives must be paid promptly to the Buyer or the Group
Company (as the case requires).

 

27.10Prove in liquidation

 

The Seller Guarantor irrevocably authorises the Buyer to prove in the
liquidation or other relevant insolvency event affecting the Seller for all
money that the Seller Guarantor can claim against the Seller on any account. The
Buyer need only account to the Seller Guarantor for distributions it receives in
excess of any Seller Guaranteed Obligations, without interest.

 

27.11Enforcement against Seller Guarantor

 

Each of the Buyer and any Group Company may enforce this clause 27 against the
Seller Guarantor without first having to resort to another guarantee or security
interest or other agreement relating to the Seller Guaranteed Obligations.

 

27.12Seller Guarantor Warranties

 

(a)The Seller Guarantor represents and warrants to the Buyer that each Seller
Guarantor Warranty is true and correct and not misleading as at the date of
execution of this deed and will be true and correct and not misleading as at
Completion.

 

(b)Each of the representations and warranties given or made by the Seller
Guarantor under clause 27.12(a) remains in full force and effect on and after
Completion.

 

28.Buyer Guarantor's guarantee

 

28.1Consideration

 

The Buyer Guarantor acknowledges:

 

(a)entering this deed in return for the Seller agreeing to sell the Shares at
the Buyer Guarantor's request and for other valuable consideration; and

 

(b)that the Seller relies on the operation of this clause 28.

 

28.2Guarantee and indemnity

 

The Buyer Guarantor unconditionally and irrevocably:

 

(a)guarantees to the Seller the due and punctual performance and observance by
the Buyer of all of the obligations contained in or implied under this deed that
must be performed and observed by the Buyer (Buyer Guaranteed Obligations); and

 



Share sale deed81

 

 

 

(b)indemnifies the Seller against, and must pay to the Seller on demand the
amount of, any Indemnified Loss suffered or incurred by the Seller in relation
to:

 

(i)any Buyer Guaranteed Obligation (or which would be or become a Buyer
Guaranteed Obligation if enforceable, valid and not illegal) being or becoming
unenforceable, invalid or illegal;

 

(ii)the Buyer failing, or being unable, to pay any amount or to perform any of
its Buyer Guaranteed Obligations in accordance with this deed; or

 

(iii)any amount that the Buyer is required to pay in respect of its Buyer
Guaranteed Obligations under this deed not being recoverable from the Buyer,

 

in each case, for any reason and whether or not the Seller knew or ought to have
known about those matters.

 

28.3Non–payment or non–performance

 

If the Buyer does not:

 

(a)pay any amount it is obliged to pay under the Buyer Guaranteed Obligations in
accordance with this deed, the Buyer Guarantor must pay that amount on demand as
if it were the Buyer; or

 

(b)perform any of the other Buyer Guaranteed Obligations under this deed, the
Buyer Guarantor must perform, or procure the performance of, those obligations
(on demand by the Seller) in accordance with this deed.

 

28.4Demands

 

A demand under this clause 28 may be made at any time and from time to time. A
demand need only specify the obligation to be fulfilled.

 

28.5Immediate recourse

 

The Buyer Guarantor waives any right it may have to require the Seller to
proceed against, or enforce any other rights or claim payment from, any other
person before claiming from the Buyer Guarantor under this clause 28.

 

28.6Continuing obligations

 

The guarantee and indemnity in this clause 28:

 

(a)extends to the present and future balance of all the money payable by the
Buyer in connection with this deed;

 

(b)is not wholly or partially discharged by the payment of any amount payable by
the Buyer under this deed or the settlement of any account by the Buyer; and

 

(c)continues until all obligations of the Buyer under this deed have been
completely fulfilled.

 



Share sale deed82

 

 

 

28.7Extent of guarantee and indemnity

 

This clause 28 applies and the obligations of the Buyer Guarantor are not
reduced or discharged by (whether or not the Buyer or the Seller is aware of it
or consents to it and despite any legal rule to the contrary):

 

(a)any transaction or agreement, or amendment, novation or assignment of this
deed, whether with or without the Buyer Guarantor's knowledge or consent;

 

(b)a rule of law or equity to the contrary;

 

(c)an insolvency event affecting a person or the death of a person;

 

(d)a change in the constitution, membership, or partnership of a person;

 

(e)the partial performance of the Buyer Guaranteed Obligations;

 

(f)any judgment or order being obtained or made against, or the conduct of any
proceedings by, the Buyer or another person;

 

(g)one or more of the Buyer Guaranteed Obligations, this deed or any provision
of this deed being void, voidable, unenforceable (whether by reason of a legal
limitation, disability or incapacity on the part of the Buyer and whether this
deed is void ab initio or is subsequently avoided), defective, released, waived,
novated, enforced or impossible or illegal to perform;

 

(h)any amount that the Buyer is required to pay under this deed not being
recoverable;

 

(i)the exercise or non–exercise of any right, power, discretion or remedy of the
Seller;

 

(j)any set–off, combination of accounts or counterclaim;

 

(k)any default, misrepresentation, negligence, breach of contract, misconduct,
acquiescence, delay, waiver, mistake, failure to give notice or other action or
inaction of any kind (whether or not prejudicial to the Buyer) by a party to
this deed or any other person;

 

(l)the Seller granting any time or other indulgence or concession to,
compounding or compromising with, or wholly or partially releasing the Buyer or
the Buyer Guarantor of an obligation; or

 

(m)another thing happening that might otherwise release, discharge or affect the
obligations of the Buyer Guarantor under this deed.

 

28.8Principal and independent obligation

 

Each guarantee, indemnity and other obligation of the Buyer Guarantor in this
deed is:

 

(a)a principal obligation and is not to be treated as ancillary, collateral or
limited by reference to another right or obligation; and

 

(b)independent of and not in substitution for or affected by another security
interest or guarantee or other document or agreement which the Seller or another
person may hold concerning the Buyer Guaranteed Obligations.

 



Share sale deed83

 

 

 

28.9Deferral of certain rights

 

Until all Buyer Guaranteed Obligations have been performed, the Buyer Guarantor
may not (either directly or indirectly) without the Seller's prior written
consent:

 

(a)claim, exercise or attempt to exercise a right of set–off, counterclaim or
any other right or raise any defence against the Buyer which might reduce or
discharge the Buyer Guarantor's Liability under this clause 28;

 

(b)claim or exercise a right of subrogation or contribution or otherwise claim
the benefit of a security, irrespective of whether or not that security:

 

(i)relates to the Buyer Guaranteed Obligations;

 

(ii)is given by the Buyer Guarantor; or

 

(iii)is in favour or for the benefit of the Seller;

 

and any money the Buyer Guarantor receives in breach of this clause 28.9(b) must
be paid promptly to the Seller; or

 

(c)unless the Seller has given a direction to do so (in which case the Buyer
Guarantor must do so in accordance with the direction as trustee for the
Seller):

 

(i)prove, claim or exercise voting rights in the Buyer's liquidation, or
otherwise claim or receive the benefit of any distribution, dividend or payment
arising out of the Buyer's liquidation on any account; or

 

(ii)demand, or accept payment of, any money owed to the Buyer Guarantor by the
Buyer,

 

and any such money it receives must be paid promptly to the Seller.

 

28.10Prove in liquidation

 

The Buyer Guarantor irrevocably authorises the Seller to prove in the
liquidation or other relevant insolvency event affecting the Buyer for all money
that the Buyer Guarantor can claim against the Buyer on any account. The Seller
need only account to the Buyer Guarantor for distributions it receives in excess
of any Buyer Guaranteed Obligations, without interest.

 

28.11Enforcement against Buyer Guarantor

 

The Seller may enforce this clause 28 against the Buyer Guarantor without first
having to resort to another guarantee or security interest or other agreement
relating to the Buyer Guaranteed Obligations.

 

28.12Buyer Guarantor Warranties

 

(a)The Buyer Guarantor represents and warrants to the Seller that each Buyer
Guarantor Warranty is true and correct and not misleading as at the date of
execution of this deed and will be true and correct and not misleading as at
Completion.

 

(b)Each of the representations and warranties given or made by the Buyer
Guarantor under clause 28.12(a) remains in full force and effect on and after
Completion.

 



Share sale deed84

 

 

 

29.Notices

 

29.1How notice to be given

 

Each communication (including each notice, consent, approval, request and
demand) under or in connection with this deed:

 

(a)must be given to a party:

 

(i)using one of the following methods (and no other method) namely, hand
delivery, courier service, prepaid express post, fax or email; and

 

(ii)using the address or other details for the party set out in the below table
(or as otherwise notified by that party to each other party from time to time
under this clause 29.1):

 

Party name Attention Address (for hand delivery or delivery by courier or post)
Fax number Email address Seller VP Corporate Development, and a copy to the
General Counsel

1 Michael Owens Way, Perrysburg, OH 43551

 

 

 

N/A N/A Seller Guarantor VP Corporate Development,  and a copy to the General
Counsel

1 Michael Owens Way, Perrysburg, OH 43551

 

 

 

N/A N/A Buyer Robert Kaye Level 11, 2 Southbank Boulevard Southbank VIC 3006
(03) 9247 4777   Buyer Guarantor Robert Kaye Level 11, 2 Southbank Boulevard
Southbank VIC 3006 (03) 9247 4777  

 

(b)must be in legible writing and in English; and

 

(c)(in the case of communications other than email) must be signed by the
sending party or by a person duly authorised by the sending party.

 

29.2When notice taken to be received

 

Without limiting the ability of a party to prove that a notice has been given
and received at an earlier time, each communication (including each notice,
consent, approval, request and demand) under or in connection with this deed is
taken to be given by the sender and received by the recipient:

 

(a)(in the case of delivery by hand or courier service) on delivery;

 



Share sale deed85

 

 

 

(b)(in the case of prepaid express post sent to an address in the same country)
on the second Business Day after the date of posting;

 

(c)(in the case of prepaid express post sent to an address in another country)
on the fourth Business Day after the date of posting;

 

(d)(in the case of email) when sent by the sender unless the sender receives a
delivery failure notification indicating that the email has not been delivered
to the addressee;

 

(e)(in the case of fax) at the time shown on the transmission confirmation
report produced by the fax machine from which it was sent showing that the whole
fax was sent to the recipient’s fax number,

 

provided that:

 

(f)the communication will be taken to be so given by the sender and received by
the recipient regardless of whether:

 

(i)the recipient is absent from the place at which the communication is
delivered or sent; and

 

(ii)the communication is returned unclaimed;

 

(g)if the communication specifies a later time as the time of delivery then that
later time will be taken to be the time of delivery of the communication; and

 

(h)if the communication would otherwise be taken to be received on a day that is
not a working day or after 5.00 pm, it is taken to be received at 9.00 am on the
next working day (“working day” meaning a day that is not a Saturday, Sunday or
public holiday and on which banks are open for business generally, in the place
to which the communication is delivered or sent).

 

29.3Notices sent by more than one method of communication

 

If a communication delivered or sent under this clause 29 is delivered or sent
by more than one method, the communication is taken to be given by the sender
and received by the recipient whenever it is taken to be first received in
accordance with clause 29.2.

 

30.Entire agreement

 

To the extent permitted by law, the Transaction Documents constitute the entire
agreement between the parties in relation to their subject matter including the
sale and purchase of the Shares and supersede all previous agreements and
understandings between the parties in relation to their subject matter.

 

31.General

 

31.1Amendments

 

This deed may only be varied by a document signed by or on behalf of each party.

 



Share sale deed86

 

 

 

31.2Assignment

 

A party cannot assign or otherwise transfer any of its rights under this deed
without the prior consent of each other party.

 

31.3Consents

 

Unless this deed expressly provides otherwise, a consent under this deed may be
given or withheld in the absolute discretion of the party entitled to give the
consent and to be effective must be given in writing.

 

31.4Costs

 

Except as otherwise provided in this deed, each party must pay its own costs and
expenses and the Seller must pay any costs and expenses of each Group Company in
connection with:

 

(a)negotiating, preparing and executing each Transaction Document;

 

(b)undertaking any sale process in connection with the transactions contemplated
by the Transaction Documents; and

 

(c)any subsequent consent, agreement, approval, waiver or amendment relating to
each Transaction Document incurred prior to Completion.

 

31.5Counterparts

 

This deed may be executed in any number of counterparts and by the parties on
separate counterparts. Each counterpart constitutes an original of this deed,
and all together constitute one agreement.

 

31.6Further acts and documents

 

Each party must promptly do, and procure that its employees and agents promptly
do, all further acts and execute and deliver all further documents (in form and
content reasonably satisfactory to that party) required by law or reasonably
requested by another party to:

 

(a)give effect to this deed;

 

(b)ensure the Shares are transferred to the Buyer, or to place the Buyer in
effective control of the Group and the Business, with effect from Completion.

 

31.7No merger

 

A party’s rights and obligations do not merge on completion of any transaction
under this deed.

 

31.8Severance

 

If any provision or part of a provision of this deed is held or found to be
void, invalid or otherwise unenforceable (whether in respect of a particular
party or generally), it will be deemed to be severed to the extent that it is
void or to the extent of violability, invalidity or unenforceability, but the
remainder of that provision will remain in full force and effect.

 



Share sale deed87

 

 

 

 

31.9Stamp duties

 

The Buyer:

 

(a)must pay all stamp duties and other duties, together with any related fees,
penalties, fines, interest or statutory charges, and similar Taxes in respect of
this deed, the performance of this deed and each transaction effected or
contemplated by or made under this deed, other than the Sale and Lease-back
Arrangements; and

 

(b)indemnifies the Seller against, and must pay to the Seller on demand the
amount of, any Indemnified Loss suffered or incurred by the Seller arising out
of or in connection with any delay or failure to comply with clause 31.9(a).

 

31.10Operation of indemnities

 

Without limiting any other provision of this deed, the parties agree that:

 

(a)each indemnity in this deed and each obligation of confidence under this deed
is a continuing obligation, separate and independent from the other obligations
of the parties, and survives termination, completion or expiration of this deed;
and

 

(b)it is not necessary for a party to incur expense or to make any payment
before enforcing a right of indemnity conferred by this deed.

 

31.11Waivers

 

Without limiting any other provision of this deed, the parties agree that:

 

(a)failure to exercise or enforce, or a delay in exercising or enforcing, or the
partial exercise or enforcement of, a right, power or remedy provided by law or
under this deed by a party does not preclude, or operate as a waiver of, the
exercise or enforcement, or further exercise or enforcement, of that or any
other right, power or remedy provided by law or under this deed;

 

(b)a waiver given by a party under this deed is only effective and binding on
that party if it is given or confirmed in writing by that party; and

 

(c)no waiver of a breach of a term of this deed operates as a waiver of another
breach of that term or of a breach of any other term of this deed.

 

32.Governing law and jurisdiction

 

32.1Governing law and jurisdiction

 

This deed and any non-contractual rights or obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of the State of Victoria, Australia.

 

32.2Jurisdiction

 

(a)Any dispute, controversy or Claim arising out of or relating to this deed,
including the validity, invalidity, breach or termination thereof, or any
dispute regarding non-contractual obligations arising out of or relating to it
shall be referred to and finally resolved by arbitration in Singapore conducted
in English pursuant to the rules of the Singapore International Arbitration
Centre for the time being in force (the Rules), which Rules are deemed to be
incorporated by reference into this clause.

 



Share sale deed88

 

 

 

(b)There shall be three arbitrators, two of whom shall be nominated by the
respective parties in accordance with the Rules and the third, who shall be the
chairman of the tribunal, shall be nominated by the two nominated arbitrators
within 14 days of the last of their appointments.

 

(c)The seat, or legal place, of arbitration shall be Singapore. The language to
be used in the arbitral proceedings shall be English.

 

(d)Judgment on any award may be entered in any court having jurisdiction
thereover.

 

(e)The arbitral award shall be final and binding on the parties to the
arbitration. The parties to the arbitration agree to be bound by and to act in
accordance with the arbitral award. Unless otherwise specified in the arbitral
award, the expenses of the arbitration (including witness fees and reasonable
legal expenses) shall be borne by the losing party.

 

33.Buyer undertakings

 

33.1Financing

 

The Buyer undertakes to the Seller that:

 

(a)the Buyer shall take, or cause to be taken, all actions and do, or cause to
be done, all things necessary or advisable to arrange the Debt Financing as
promptly as practicable following the date of this deed and to consummate the
Debt Financing on the Completion Date, including (in each case at its own cost,
and indemnifying and holding harmless the Seller from any costs incurred by the
Seller in respect of any of the following):

 

(i)maintaining in effect the Commitment Letters;

 

(ii)participation by senior management of the Buyer in, and assistance with, the
preparation of rating agency presentations and meetings with rating agencies;

 

(iii)causing the Debt Financing to be consummated upon satisfaction of the Debt
Financing Conditions;

 

(iv)satisfying on a timely basis all Debt Financing Conditions;

 

(v)negotiating, executing and delivering the definitive agreements that reflect
the terms contained in the Commitment Letters or on such other terms acceptable
to the Buyer and its financing sources (Debt Financing Documents);

 

(vi)in the event that the Debt Financing Conditions have been satisfied, or upon
funding would be satisfied, cause the financing providers to fund the full
amount of the Debt Financing; and

 

(vii)enforcing its rights under the Commitment Letters in the event of a
Financing Failure Event (including by seeking damages or taking other
enforcement actions, including seeking an order of specific performance), and
assisting in the Seller enforcing such rights directly if the Seller so elects;

 



Share sale deed89

 

 

 

(b)neither the Buyer nor any of its Affiliates shall amend, modify, supplement,
restate, assign, substitute or replace any of the Commitment Letters or any Debt
Financing Document except for substitutions and replacements as a result of any
alternative financing to be obtained pursuant to clause 33.1(c);

 

(c)without limiting the Buyer’s other obligations under this clause 33, or the
Seller’s other rights, if a Financing Failure Event occurs, the Buyer shall:

 

(i)immediately notify the Seller of such Financing Failure Event and the reasons
therefore;

 

(ii)in consultation with the Seller, obtain alternative financing from
alternative financing sources in an amount sufficient to make the payments
required under this deed (including the Completion Payment) and consummate the
transactions contemplated by this deed (Alternative Financing), as promptly as
practicable following the occurrence of the Financing Failure Event;

 

(iii)obtain, and when obtained, provide the Seller with a copy of, a new
financing commitment and/or the definitive agreements that reflect such new
financing commitment (Alternative Financing Documents), subject only to
conditions precedent (Alternative Financing Conditions) substantially the same
as the Debt Financing Conditions; and

 

(iv)be deemed to warrant to the Seller as at Completion by reference to the
facts and circumstances then existing all the statements set out in paragraph
1.4 of Schedule 8 mutatis mutandis, it being specified that any reference to the
“Debt Financing” will be deemed to be a reference to the “Alternative
Financing”, any reference to “Commitment Letters” shall be deemed to be a
reference to the “Alternative Financing Documents” and any reference to “Debt
Financing Conditions” shall be deemed to be a reference to the “Alternative
Financing Conditions”;

 

(d)the Buyer shall give the Seller prompt notice of any breach, repudiation, or
threatened or anticipated breach or repudiation, by any party to the Commitment
Letters or the Debt Financing Documents (or to the agreements in connection with
the Alternative Financing to be obtained in accordance with clause 33.1(c)) of
which the Buyer or its Affiliates becomes aware;

 

(e)the Buyer shall not consent to any assignment or rights or obligations under
the Commitment Letters or any Debt Financing Document (or any agreement in
connection with the Alternative Financing to be obtained in accordance with
clause 33.1(c)) without the prior written approval of the Seller, such approval
not to be unreasonably withheld; and

 

(f)the Buyer shall keep the Seller informed in reasonable detail of the status
of its efforts to arrange the Debt Financing (or the Alternative Financing to be
obtained in accordance with clause 33.1(c)),

 

provided, for the avoidance of doubt, that in no event shall the receipt by, or
the availability of any funds or financing to, the Buyer or any of its
Affiliates (including the Debt Financing) be a condition to the Buyer’s
obligation to consummate the transactions contemplated by this deed.

 



Share sale deed90

 

 

 

33.2Definitions

 

For this purposes of this clause 33:

 

(a)Commitment Letters means the executed debt commitment letter or letters dated
22 June 2020;

 

(b)Debt Financing means the debt financing incurred or intended to be incurred
pursuant to the Commitment Letter;

 

(c)Debt Financing Conditions means the conditions precedent set out in the
Commitment Letter;

 

(d)Financing Failure Event means any of the following:

 

(i)the commitments with respect to all or any portion of the Debt Financing
expiring or being terminated,

 

(ii)for any reason, all or any portion of the Debt Financing becoming
unavailable,

 

(iii)a breach or repudiation, or threatened or anticipated breach or
repudiation, by any party to the Commitment Letters, 

 

(iv)it becoming reasonably foreseeable that any of the events set out in
paragraphs (i) to (iii) above will occur, or

 

(v)any party to a Commitment Letter or any Affiliate or agent of such person
shall allege that any of the events set out in paragraphs (i) to (iii) above has
occurred.

 



Share sale deed91

 

 

 

Schedule 1 Seller

 

Name Owens-Illinois Holding (Australia) Pty Ltd Registration No. ACN 002 060 059
Issued capital

889,578,190 – Ordinary Shares

375,000,000 – Redeemable Preference Shares

Registered shareholders OI European Group B.V Buitenhavenweg 114-116 3113 BE
Schiedam Netherlands (100%) Place of registration New South Wales Directors

Konstantina Havales

Paul Vine

Mary Beth Wilkinson

Timothy Connors

Secretary Prudence Wong Auditor Ernst & Young Registered office Level 5, 600
Bourke Street, Melbourne VIC 3000

 



Share sale deed92

 

 

 

Schedule 2 Details of the Company

 

Name ACI Packaging Services Pty Ltd Registration No. ACN 004 300 725 Issued
capital 2,571,337,900 Ordinary Shares Registered shareholders Owens-Illinois
Holding (Australia) Pty Ltd ACN 002 060 059 (100%) Place of registration
Victoria Directors

Konstantina Havales

Paul Vine

Timothy Connors

Secretary Prudence Wong Auditor Ernst & Young Registered office Level 5, 600
Bourke Street, Melbourne VIC 3000

 



Share sale deed93

 

 

 

Schedule 3 Details of the Subsidiaries

 

Name O-I International Pty Ltd Registration No. ACN 006 005 929 Issued capital
460,359,195 Ordinary Shares Registered shareholders ACI Packaging Services Pty
Ltd ACN 004 300 725 (100%) Place of registration Victoria Directors

Konstantina Havales

Paul Vine

Timothy Connors

Secretary Prudence Wong Auditor Ernst & Young Registered office Level 5, 600
Bourke Street, Melbourne VIC 3000

 

Name ACI Glass Packaging Penrith Pty Ltd Registration No. ACN 004 243 725 Issued
capital 500,000 Ordinary Shares Registered shareholders O-I International Pty
Ltd ACN 006 005 929 (100%) Place of registration Victoria Directors

Konstantina Havales

Paul Vine

Timothy Connors

Secretary Prudence Wong Auditor Ernst & Young Registered office Level 5, 600
Bourke Street, Melbourne VIC 3000

 



Share sale deed94

 

 

 

Name O-I Operations (Australia) Pty Ltd (formerly ACI Operations Pty Ltd)
Registration No. ACN 004 230 326 Issued capital 425,126,463 Ordinary Shares
Registered shareholders ACI Packaging Services Pty Ltd ACN 004 300 725 (100%)
Place of registration Victoria Directors

Konstantina Havales

Paul Vine

Timothy Connors

Secretary Prudence Wong Auditor Ernst & Young Registered office Level 5, 600
Bourke Street, Melbourne VIC 3000

 

Name Brisbane Cullet Pty Ltd Registration No. ACN 601 145 304 Issued capital 100
Ordinary Shares Registered shareholders O-I Operations (Australia) Pty Ltd ACN
004 230 326 (100%) Place of registration Victoria Directors

Bernard Heaphy

Paul Vine

Timothy Connors

Secretary Prudence Wong Auditor N/A Registered office Level 5, 600 Bourke
Street, Melbourne VIC 3000

 



Share sale deed95

 

 

 

Name O-I Operations (NZ) Ltd Registration No. NZ Company number 88358 Issued
capital 12,102,273 Ordinary Shares Registered shareholders O-I International Pty
Ltd ACN 006 005 929 (100%) Place of registration New Zealand Directors

Konstantina Havales

Paul Vine

Timothy Connors

Secretary N/A Auditor N/A Registered office 752 Great South Road, Penrose,
Auckland New Zealand

 



Share sale deed96

 

 

 

Schedule 6 Permitted Encumbrances and Guarantees

 

Part 1 - Permitted Encumbrances

 

Nil.

 

Part 2 - Group Company Guarantees

 

Nil.

 

Part 3 - Seller Group Guarantees

 

Nil.

 



Share sale deed97

 

 



  

Schedule 7 Warranties

 

1.The Seller

 

1.1Capacity and authorisation

 

(a)The Seller is a company properly incorporated and validly existing under the
laws of New South Wales, Australia and, subject to the satisfaction of the
Conditions, has taken all corporate actions necessary to enable it to execute
and deliver this deed and perform its obligations under this deed.

 

(b)The execution, delivery and performance by the Seller of this deed will not:

 

(i)result in a breach of any provision of the constitution of the Seller;

 

(ii)result in a breach of, or constitute a default under, any instrument to
which the Seller is a party or by which the Seller is bound and which is
material in the context of the transactions contemplated by this deed; or

 

(iii)result in a breach of any order, judgment or decree of any court to which
the Seller is a party or by which the Seller is bound and which is material in
the context of the transactions contemplated by this deed.

 

1.2Valid obligations

 

This deed constitutes (or will when executed constitute) valid legal and binding
obligations of the Seller and is enforceable against the Seller in accordance
with its terms.

 

1.3Solvency

 

None of the following events has occurred in relation to the Seller:

 

(a)a receiver, receiver and manager, liquidator, provisional liquidator,
administrator or trustee is appointed in respect of the Seller or any of its
assets or anyone else is appointed who (whether or not as agent for the Seller)
is in possession, or has control, of any of the Seller’s assets for the purpose
of enforcing an Encumbrance;

 

(b)an application is made to court or a resolution is passed or an order is made
for the winding up or dissolution of the Seller;

 

(c)the Seller proposes or takes any steps to implement a scheme of arrangement
or other compromise or arrangement with its creditors or any class of them; or

 

(d)the Seller is declared or taken under any applicable law to be insolvent or
the Seller’s board of directors resolves that it is insolvent.

 

2.Shares and share capital

 

2.1Ownership of the Shares

 

(a)The Seller is the legal and beneficial owner of the Shares and there is no
option, right to acquire or Encumbrance or other third party right over or
affecting any of the Shares.

 



Share sale deed98

 

 

 

(b)The Seller has complete and unrestricted power and right to sell, assign and
transfer the Shares to the Buyer in accordance with this deed.

 

2.2Ownership of shares in the Subsidiaries

 

All of the shares in the Subsidiaries are legally and beneficially owned by a
Group Company and there is no Encumbrance or other third party right over or
affecting any of those shares.

 

2.3Share capital

 

(a)The Shares and the shares in each Subsidiary, details of which are set out in
Schedule 3, constitute the whole of the issued share capital of each Group
Company and are fully paid up and no person has any right to require the issue
of any shares or other securities in any Group Company.

 

(b)There are no:

 

(i)securities convertible into Shares or shares of any Group Company;

 

(ii)options or other entitlements:

 

A.over the Shares or shares of any Group Company; or

 

B.to have the Shares or shares of any Group Company issued; or

 

(iii)restrictions on the transfer of any of the Shares or shares of any Group
Company

 

3.Corporate matters

 

3.1Incorporation and authorisations

 

Each Group Company:

 

(a)is a company properly incorporated and validly existing under the laws of the
country or jurisdiction of its incorporation and has the legal right and full
corporate power to own its assets and to carry on its business as conducted at
the date of this deed and as at Completion;

 

(b)has good and marketable title to all assets included in the Last Accounts;
and

 

(c)is accurately described in Schedule 2 (in respect of the Company) and
Schedule 3 (in respect of the Subsidiaries).

 

3.2Solvency

 

None of the following events has occurred in relation to any Group Company:

 

(a)a receiver, receiver and manager, liquidator, provisional liquidator,
administrator or trustee is appointed in respect of that Group Company or any of
its assets or anyone else is appointed who (whether or not as agent for that
Group Company) is in possession, or has control, of any of that Group Company’s
assets for the purpose of enforcing an Encumbrance;

 



Share sale deed99

 

 

 

(b)an application is made to court or a resolution is passed or an order is made
for the winding up or dissolution of that Group Company;

 

(c)that Group Company proposes or takes any steps to implement a scheme of
arrangement or other compromise or arrangement with its creditors or any class
of them; or

 

(d)that Group Company is declared or taken under any applicable law to be
insolvent or the board of directors of that Group Company resolves that it is
insolvent.

 

3.3Constitutions

 

(a)A true and accurate copy of the constitution of each Group Company has been
Fairly Disclosed to the Buyer in the Due Diligence Materials.

 

(b)Each Group Company is in compliance with its constitution.

 

3.4Other interests

 

No Group Company:

 

(a)has any legal or beneficial right in any shares or other securities in any
company, any units in any unit trust or any other ownership interests in any
other entity other than another Group Company;

 

(b)carries on business in partnership with any other person; or

 

(c)is a member of any corporate or unincorporated body, undertaking or
association.

 

3.5Books and records

 

The statutory records, including registers and minute books, but excluding Tax
and accounting records, of each Group Company have been maintained as required
by law and do not contain material inaccuracies and are, where required by law,
in the possession or control of the relevant Group Company or one of its agents.

 

4.Conduct of business

 

4.1Compliance

 

(a)Each Group Company has conducted its business in accordance with applicable
laws (including Compliance Law), whether such laws are applicable to the conduct
of the Business, the use of the Properties and the other assets of the Group
Company or in any other manner.

 

(b)No Group Company has received any notice in writing alleging that it is in
breach or contravention of any applicable law or regulation or any order,
judgment or award of any court, tribunal or Regulatory Authority.

 

(c)Neither the Seller nor any Group Company is a Sanctioned Person.

 

(d)Each product manufactured by the Group is of merchantable quality, free from
defects in materials or workmanship and conforms to the relevant product
specifications.

 



Share sale deed100

 

 

 

4.2Licences and consents

 

(a)Each Group Company has obtained all Authorisations necessary to enable the
Group Companies to use the Properties and to conduct the Business in the
locations and in the manner in which it is conducted at the date of this deed
and as at Completion (Approvals).

 

(b)No Group Company has received any notice in writing alleging that it is in
breach of the terms of any Approval, or terminating or revoking any Approval.

 

(c)Consummation of the transactions contemplated under the Transaction Documents
will not cause the termination or revocation of any Approval.

 

(e)Each Group Company has complied with all terms, conditions and other
provisions of or applicable to the Approvals.

 

(f)Each Group Company has not done or permitted to be done anything that would
cause any of the Approvals to be terminated.

 

(g)As far as Seller is aware, there is no fact or matter which might prejudice
the continuance or renewal, or result in the revocation or variation in any
material respect, of any Approval.

 

(h)The Seller has disclosed to the Buyer:

 

(i)all Approvals; and

 

(ii)all conditions and notices attaching or applicable to the Approvals.

 

4.3Privacy and data

 

The Group:

 

(a)maintains policies and procedures required by applicable laws relating to
privacy or data protection; and

 

(b)has not received any notice in writing by any competent Regulatory Authority
alleging that it is in breach of any applicable laws relating to privacy or data
protection.

 

5.Accounts

 

5.1The Last Accounts

 

Each of the Last Accounts:

 

(a)gives a true and fair view of:

 

(i)the financial position and the assets and liabilities of the Group Companies
to which it relates as at the Last Balance Date; and

 

(ii)the income, expenses and operational results of the Group Companies to which
it relates for the financial period ended on the Last Balance Date, in each case
on a consolidated basis with respect to the relevant Group Companies; and

 



Share sale deed101

 

 

 

(b)have been prepared in accordance with the Accounting Standards, the
Corporations Act and all other applicable laws and applying the same principles,
policies, practices and procedures as were applied in preparing the audited
accounts of the Group Company to which it relates for the immediately preceding
financial year; and

 

(c)are not affected by any abnormal, extraordinary, exceptional or non-recurring
items.

 

5.2The Management Accounts

 

The Management Accounts:

 

(a)show a materially accurate view of:

 

(i)the financial position and the assets and liabilities of the Group Companies
as at the date to which they have been prepared; and

 

(ii)the income, expenses and operational results of the Group Companies for the
financial period in respect of which they have been prepared,

 

in each case, on a consolidated basis with respect to the relevant Group
Companies;

 

(b)were prepared in accordance with the same accounting policies as were applied
in the preparation of the management accounts of the Group Companies in the
previous 12 months; and

 

(c)are not affected by any abnormal, extraordinary, exceptional or non-recurring
items.

 

5.3Position since Last Balance Date

 

Since the Last Balance Date:

 

(a)each Group Company has carried on the Business in the ordinary course and has
not entered into any contracts or arrangements other than in the ordinary and
usual course of carrying on the Business;

 

(b)no Group Company has issued or allotted any shares or other securities,
bought back or redeemed any shares or other securities or otherwise reduced its
share capital or, declared or paid any dividends or other distributions;

 

(c)as at the date of this deed only, there has been no material adverse change
in the assets, liabilities, turnover, earnings, financial condition, trading
position, affairs, performance or prospects of any Group Company and, so far as
the Seller is aware. no fact, matter, event or circumstance has occurred which
is likely to give rise to such a change;

 

(d)no Group Company has incurred or undertaken any actual or contingent
liabilities or obligations, including Tax, except in the ordinary and usual
course of business;

 

(e)no Group Company has acquired or disposed of or dealt with any assets, nor
has it entered into any agreement or option to acquire or dispose of any assets
other than in the normal course of business for full market value;

 



Share sale deed102

 

 

 

(f)except in the ordinary and usual course of the Business, no Group Company has
borrowed money;

 

(g)except by operation of law or in the ordinary and usual course of carrying on
the Business, no Group Company has granted any Encumbrance over any of its
assets;

 

(h)except in the ordinary and usual course of carrying on the Business, no Group
Company has entered into or altered any contract of service with any officers,
employees or agents, or increased or agreed to increase the rate of remuneration
or compensation payable to any of its officers, employees or agents;

 

(i)no Group Company has implemented any new accounting or valuation method for
its business, assets, property or rights;

 

(j)no major supplier of a Group Company has:

 

(i)materially reduced the level of its supplies to the Group Company;

 

(ii)indicated an intention to cease or reduce the volume of its trading with the
Group Company after Completion; or

 

(iii)materially altered the terms on which it trades with the Group Company;

 

(k)no major customer of a Group Company has:

 

(i)materially reduced the level of its custom from the Group Company;

 

(ii)indicated an intention to cease or reduce the volume of its trading with the
Group Company after Completion; or

 

(iii)materially altered the terms on which it trades with the Group Company;

 

(l)no loans have been made nor bonuses paid by any Group Company to employees,
nor have any advances or loan money been accepted from any employees;

 

(m)no resolutions have been passed by the members or directors of a Group
Company except in the ordinary and usual course of carrying on the Business and
those necessary to give effect to this deed;

 

(n)no Group Company has incurred or entered into commitments to incur capital
expenditure in excess of $1,000,000 for any individual item or $5,000,000 in
aggregate; and

 

(o)no Group Company has entered into any transaction with any Seller Group
Member, other than in the ordinary course, in the case of (b) and (o), other
than with or to another Group Company.

 

6.Assets, liabilities and financing arrangements

 

6.1Assets

 

(a)All assets used in the Business at the date of this deed are legally and
beneficially owned by a Group Company or used by a Group Company under a valid
and subsisting equipment lease, operating lease, hire purchase agreement,
licence or similar arrangement to which that Group Company is party (Leased /
Licensed Assets).

 



Share sale deed103

 

 

 

(b)The Due Diligence Materials contain all material details of each material
asset owned or used by each Group Company.

 

(c)The assets owned by a Group Company and used in the Business:

 

(i)are located on the Properties;

 

(ii)are in the physical possession of the Group Company;

 

(iii)are, together with the Leased / Licensed Assets and the assets to be made
available under the Transitional Services Agreements, the only assets necessary
for the conduct and operation of the Business as carried on in the 12 months
prior to the date of this deed;

 

(iv)will, as at Completion, be free from any Encumbrance other than Permitted
Encumbrances; and

 

(v)are in a condition permitting their safe use consistent with their current
use (subject to fair wear and tear).

 

6.2Plant and Equipment

 

(a)Each item of plant and equipment (including tooling) used in the Business:

 

(i)is located on the Properties;

 

(ii)is in a good and safe state of repair and condition and satisfactory working
order for its age and has been regularly and properly maintained;

 

(iii)is in a Group Company's possession or control;

 

(iv)is recorded in the plant register of a Group Company;

 

(v)is capable of being operated fully and efficiently for the purposes for which
it was designed or purchased;

 

(vi)has been maintained, repaired, serviced and/or replaced in accordance with
prudent business practice and (where applicable) manufacturers' and suppliers'
recommended requirements;

 

(vii)is used in and not surplus to the requirements of the Business;

 

(viii)is not dangerous, obsolete or in need of renewal or replacement; and

 

(ix)has been operated in accordance with all applicable laws.

 

(b)For each item of plant and equipment:

 

(i)the rate of depreciation applied as shown in the Last Accounts has been
consistently applied; and

 



Share sale deed104

 

 

 

(ii)its value in the Last Accounts does not exceed its market value as at the
Last Balance Date.

 

(c)Each Group Company has policies in place to ensure the safe operation of the
plant and equipment and such policies comply with any applicable occupational
health and safety legislation and good industry practice.

 

6.3Debts owing to the Group Companies

 

No debt or other financial indebtedness is owing to the Group Companies other
than trade debts incurred in the ordinary course of business details of which
are referred to in the Due Diligence Materials.

 

6.4Borrowings

 

(a)As at Completion, following payment of the Debt Payment Amount, no Group
Company will owe any borrowings or other financial indebtedness other than trade
creditors incurred in the ordinary course of business.

 

(b)No Group Company has received any notice in writing requiring the repayment
of any borrowings of this type which are repayable on demand or requiring any
borrowings of this type to be repaid before their due date for any reason.

 

7.Contracts

 

7.1Material contracts

 

The Due Diligence Materials contain all material details of each contract,
agreement, arrangement or understanding material to the Business or which may
involve material liabilities, expenditure or revenue, including true and
accurate copies of each Material Contract.

 

7.2Unusual and related party contracts

 

As at Completion no Group Company is party to any agreement:

 

(a)that was entered into outside the ordinary course of business which is not on
arm’s length terms; or

 

(b)with any Seller Group Member (other than a Transaction Document).

 

7.3Breach or default

 

No Group Company has received any notice in writing alleging that it is in
breach of, or default under, any Material Contract or any other contract,
agreement, arrangement or understanding material to the Business.

 

7.4Termination

 

No Group Company has received from or given to any party to any Material
Contract (or any other contract, agreement, arrangement or understanding
material to the Business) any notice in writing terminating or purporting to or
advising of an intention to terminate that contract.

 



Share sale deed105

 

 

 

7.5General

 

(a)There are no contracts, agreements, arrangements or understandings affecting
a Group Company or the Business that:

 

(i)entitle the other party to terminate the agreement, or impose terms less
favourable to the Business, by reason of the change in ownership of the Group
Company or transactions contemplated by this deed;

 

(ii)are in the nature of a partnership, joint venture or consortium arrangement
or agreement or any agreement for sharing commissions or other income; or

 

(iii)limit or exclude the Group Company's right to do business and/or to compete
in any area or in any field or with any person.

 

(b)As far as the Seller is aware, there is no matter or circumstance (including
Completion and the change of ownership of the Company) which may result in a
contract of the Business not being renewed, or the level of services provided
under such a contract being reduced.

 

(c)No contract of the Business or its performance contravenes any law or
regulatory requirement.

 

(d)No offer, tender, quotation or the like given or made by any Group Company is
capable of giving rise to a contract merely by an unilateral act of a third
party, other than in the ordinary and usual course of the Business.

 

(e)The Due Diligence Materials contain details of all discounts, rebates,
allowances and other preferential terms of any nature available to the Business
from its suppliers or offered by the Business to its customers.

 

(f)All discounts, rebates, allowances and other preferential terms of any nature
that relate to the conduct or performance of the Business are paid to, and
received and retained by, a Group Company in full (and are not paid to, or
received or retained by, any other Seller Group Member).

 

7.6Asset and other sale agreements

 

No Group Company will have any obligations (actual or contingent) after
Completion to:

 

(a)do any act, matter or thing; or

 

(b)pay any moneys, including under any indemnity,

 

under any agreement entered into by that Group Company before Completion for the
sale of any assets, shares or partnership interest by any Group Company.

 

7.7Effect of sale of Shares

 

(a)The transfer of the Shares to the Buyer under this deed will not result in
any supplier or customer of a Group Company ceasing or being entitled to
substantially reduce its level of business with the Group Company.

 

(b)The entry into and performance of this deed does not and will not:

 



Share sale deed106

 

 

 

(i)result in the breach of any of the terms, conditions or provisions of any
agreement or arrangement to which a Group Company is a party;

 

(ii)relieve any person from any obligation to a Group Company;

 

(iii)result in the creation, imposition, crystallisation or enforcement of any
Encumbrance or other third party right or interest on a Group Company, its
assets or undertaking;

 

(iv)result in any indebtedness of a Group Company becoming due and payable; or

 

(v)result in any obligation of a Group Company being accelerated.

 

8.Real property

 

8.1General

 

(a)The Properties comprise all of the real property owned, leased, occupied or
used by the Group Companies and no Group Company is party to any agreement or
arrangement to acquire, lease or occupy any real property other than the
Properties.

 

(b)The Properties are not subject to any option, right of pre–emption or right
of first refusal.

 

(c)No notices have been received by the Seller or any Group Company and there is
no order, declaration, report, recommendation or approved proposal of a public
authority or government department which would materially affect the use of any
of the Properties.

 

(d)Each of the Properties is not:

 

(i)affected by any proposals for compulsory acquisition or road widening; or

 

(ii)otherwise adversely affected.

 

(e)There are no:

 

(i)improvements constructed on the Properties which encroach on land abutting
the Properties;

 

(ii)structures owned by a third party which encroach on the Properties;

 

(iii)disputes or Claims relating to any of the Properties or their use including
disputes with any Regulatory Authority, adjoining or neighbouring owner with
respect to boundary walls or fences or with respect to any easement, right or
means of access to the Properties; or

 

(iv)buildings or other erections or chattels, fixtures or fittings forming part
of any improvement on the Properties that any person is entitled to remove.

 

(f)All utilities and services needed for the proper operation of the Business on
the Properties:

 



Share sale deed107

 

 

 

(i)are connected to the Properties;

 

(ii)are separately metered on the Properties;

 

(iii)have had the supply and connection arrangements approved by the supplying
authority; and

 

(iv)comply with applicable laws.

 

8.2Freehold Properties

 

Each Group Company specified in the second column of part 1 of Schedule 4 as the
registered proprietor of a Freehold Property:

 

(a)is the sole legal and beneficial owner of that Freehold Property and has in
its possession or control all documents of title to that Freehold Property; and

 

(b)has not sold, agreed to sell, granted any option to sell, lease or sublease
or agreed to lease or sublease that Freehold Property (or any part of it).

 

8.3Leasehold Properties

 

(a)Each Leasehold Property:

 

(i)is a complete recording of its terms and there are no other agreements,
documents or understandings in relation to the lease; and

 

(ii)is current and enforceable.

 

(b)Neither the lessee nor, as far as the Seller is aware, the lessor under any
Leasehold Properties:

 

(i)has defaulted in the payment of rent or other moneys; or

 

(ii)has breached any other material obligations.

 

(c)No lessor under any Leasehold Property:

 

(i)has served any notice to terminate the lease; or

 

(ii)has knowingly waived any breach of covenant, obligation or restriction under
the lease.

 

(d)Neither a Group Company nor the Seller:

 

(i)has agreed to any assignment, subletting, parting with possession or
surrender of any Leasehold Property or any part of the property leased;

 

(ii)has given any materially false or misleading information to an authority
having jurisdiction over property the subject of any Leasehold Property; or

 

(iii)is entitled to any rent free period or other incentives under any Leasehold
Property.

 

(e)There are no arrears of rent under any Leasehold Property.

 



Share sale deed108

 

 

 

 

(f)No lessor under any Leasehold Property has installed any fixtures or fittings
at the property which a Group Company has any obligation to maintain under the
terms of the lease.

 

8.4Encumbrances and third party rights

 

All right, title and interest of each Group Company in any of the Freehold
Properties will, as at Completion, be held free and clear of any Encumbrance and
none of the Freehold Properties is subject to any:

 

(a)lease, licence, option, right or pre-emption or written agreement to sell; or

 

(b)caveat, covenant, easement, overriding interest, restriction, condition or
other right in favour of any third party that materially prejudices the ability
of that Freehold Property to be used for its current purposes.

 

8.5Occupation and ancillary rights

 

Each Group Company specified in the second column of part 1 of Schedule 4 as the
registered proprietor of a Freehold Property or in the second column of part 2
of Schedule 4 as the lessee of a Leasehold Property:

 

(a)has exclusive possession, occupation and quiet enjoyment of the land included
in the relevant Property (other than Properties held under licence where
possession and occupation may not be exclusive or subject to quiet enjoyment);
and

 

(b)has:

 

(i)the benefit of such water, energy, drainage, sewage, telecommunications and
other similar supplies and services; and

 

(ii)all easements, rights, interests and privileges in connection with that
land,

 

necessary to enable the Group to carry on the Business.

 

8.6Orders and notices

 

No Group Company has received any order or notice in writing from any Regulatory
Authority affecting any Property requiring expenditure by any Group Company or
which might otherwise adversely affect the use of any Property by any Group
Company that has not been complied with in all material respects.

 

8.7State of repair

 

(a)As far as the Seller is aware, the state of repair and condition of each
building located on or at a Property complies in all material respects with all
applicable laws.

 

(b)No building or structure on the Properties:

 

(i)has been affected by structural damage or electrical defects or by timber
infestation or disease;

 

(ii)contains any asbestos or similar material hazardous to health or which may
require removal or repair; or

 



Share sale deed109

 

 

 

(iii)is subject to infestation by any vermin, insect or animal life.

 

9.Intellectual property

 

9.1Registered Intellectual Property Rights

 

Details of all Intellectual Property Rights registered in the name of each Group
Company are set out in Schedule 5 and:

 

(a)a Group Company is the sole legal and beneficial owner of each of those
Intellectual Property Rights free from any Encumbrance; and

 

(b)so far as the Seller is aware:

 

(i)no person other than the owner of those Intellectual Property Rights or
another Group Company has any right to use those Intellectual Property Rights;

 

(ii)all registrations and applications for the Intellectual Property Rights are
current and all application and registration fees and any renewal fees have been
paid; and

 

(iii)there has been no unauthorised use by any other person of those
Intellectual Property Rights.

 

9.2Intellectual Property Rights used in the Business

 

(a)All material Intellectual Property Rights and, as far as the Seller is aware,
all other Intellectual Property Rights, used in the Business in the 12 months
prior to the date of this deed are owned by a Group Company or used by a Group
Company:

 

(i)pursuant to an Intellectual Property Licence; or

 

(ii)following completion, pursuant to the Transitional Services Agreements.

 

(b)The Intellectual Property Rights referred to in paragraph 9.2(a) of this
Schedule 7 comprise all of the Intellectual Property Rights necessary for the
current operation of the Business, and the sale of the Company will not cause
the Buyer or any Group Company to lose, or will result in the Buyer or any Group
Company losing, any benefits in relation to any such Intellectual Property
Rights.

 

9.3Intellectual Property Licence

 

In respect of each Intellectual Property Licence:

 

(a)the Intellectual Property Licence is valid, binding and enforceable;

 

(b)no Group Company is in breach of an Intellectual Property Licence; and

 

(c)the licensor has not given notice to terminate the Intellectual Property
Licence nor, as far as the Seller is aware, intends to do so.

 

9.4Infringement

 

(a)No Group Company has infringed any Intellectual Property Rights of any third
party.

 



Share sale deed110

 

 

 

(b)As far as the Seller is aware, no third party is infringing the Intellectual
Property Rights owned by a Group Company.

 

(c)No Claims have been asserted challenging a Group Company's use of, or rights
to, Intellectual Property Rights used in the Business and, as at the date of
this deed, neither the Seller nor any Group Company has received notice of any
oppositions, cancellation actions, proceedings, Claims or complaints which have
been brought or threatened by any person or any Regulatory Authority in relation
to the Intellectual Property Rights.

 

9.5Ownership of Business Names

 

A Group Company is the sole legal and beneficial owner of each Business Name and
there are no other business names used in the Business in the 12 months prior to
the date of this deed.

 

9.6Rights to use Domain Names

 

A Group Company holds a valid licence to use, and has paid in full all licence
fees in respect of, each Domain Name and there are no other domain names used in
the Business in the 12 months prior to the date of this deed.

 

10.IT

 

10.1Right to use

 

All of the Business IT which has been used by the Group in the twelve months
prior to the date of this deed is:

 

(a)owned by, or validly licenced to, a Group Company; or

 

(b)otherwise made available to a Group Company by a Seller Group Member,

 

and no action will be necessary to enable the Business IT to be used in
connection with the Business to substantially the same extent and in
substantially the same manner as they have been used in the 12 months prior to
the date of this deed.

 

10.2Function

 

(a)There are, and since 31 December 2018 there have been, no bugs in, or
outages, failures, substandard performance or breakdowns of, any Information
Technology which have had a material adverse effect on the use of the Business
IT by the Group.

 

(b)The Seller is not aware of any fact or matter that may cause a bug, outage,
failure, substandard performance or breakdown of the Business IT following
Completion, if the Business IT is used on substantially the same basis as used
in the 12 months prior to the date of this deed.

 

10.3Maintenance

 

(a)All the Business IT owned or used by the Group Companies:

 

(i)is in a good state of repair and condition and in full operating order and is
fulfilling the purposes for which it was acquired or established, in an
efficient manner without material downtime or errors;

 



Share sale deed111

 

 

 

(ii)has adequate capacity for the Group Companies' present needs;

 

(iii)has adequate security, backups, hardware and software support and
maintenance and trained personnel to ensure so far as is reasonable:

 

A.that breaches of security, errors and breakdowns are kept to a minimum; and

 

B.that no material disruption will be caused to the Business or any material
part of the Business in the event of a breach of security, error or breakdown;
and

 

(iv)is properly documented so as to enable it to be used and operated by any
reasonably qualified personnel.

 

(b)No software owned by, or licensed to the Group Companies has been licensed or
sub–licensed to any other person other than a Group Company.

 

10.4Conduct of the Business

 

The Business IT comprises all of the Information Technology necessary for the
conduct of the Business.

 

10.5Company Data

 

All Company Data stored by electronic means:

 

(a)is in the possession or control of the Company; and

 

(b)is capable of ready access, retrieval and use either:

 

(i)through the present computer systems of a Group Company; or

 

(ii)where the Company Data is stored on third party computer systems on behalf
of a Group Company, including on one or more cloud storage systems, from or
through those third party computer systems.

 

10.6Defined terms

 

For the purposes of this Warranty 10:

 

(a)Business IT means all Information Technology which is owned by the Group
and/or which has been used in connection with the business of the Group;

 

(b)Company Data means all data, information and other materials in any way
related to or connected with the Business, including its operations, facilities,
suppliers, customers, personnel, assets and programs, in whatever form that
data, information or materials may exist, and regardless of whether it is:

 

(i)held on the Group Companies' own computer systems; or

 



Share sale deed112

 

 

 

(ii)held on behalf of the Group Companies on computer systems that are owned or
operated by (or on behalf of) one or more third parties (including by one or
more cloud storage service providers); and

 

(b)Information Technology means computers, computer systems, network and
communication systems, internet-related information technology, software and
hardware.

 

11.Employees

 

11.1List complete

 

The Due Diligence Materials contain all material details of the employees of
each Group Company, including details in respect of remuneration, benefits,
accrued or pro rata long service leave, personal and carer's leave and annual
leave entitlements, period of continuous service, work place location, job title
or job function, notice period and bonus arrangements and whether employees have
given notice to take parental leave.

 

11.2No benefit on transfer of shares

 

No Group Company has made any contract, arrangement, understand or
representation (whether written or oral) under which one or more employees,
contractors or agents will or may be entitled to any benefit (monetary or
otherwise) if ownership (direct or indirect) of a Group Company changes, as will
occur on the sale of Shares.

 

11.3Employees only persons employed

 

As at the date of this deed, the employees of the Group:

 

(a)are all employed to work in the conduct of the Business; and

 

(b)are the only persons employed or engaged to work in the conduct of the
Business.

 

11.4No notices of termination

 

As at the date of this deed, no current employee of any Group Company has
terminated his or her employment or given notice of the termination of his or
her employment and the Seller is not aware that any employee intends to give
notice of termination of his or her employment.

 

11.5Employees and entitlements

 

In respect of each employee of a Group Company as at the date of this deed who
is a direct report to the relevant chief executive office (or equivalent) or has
an annual base salary in excess of AUD $100,000 per annum:

 

(a)no such person has given or been given notice of termination;

 

(b)no such person is entitled to receive any bonus, increase in compensation or
other benefit as a result of Completion; and

 

(c)copies of their service or consultancy agreement entered into with any Group
Company have been Fairly Disclosed to the Buyer in the Due Diligence Materials.

 



Share sale deed113

 

 

 

11.6Service agreements

 

All employment contracts between a Group Company and its employees are
terminable by the Group Company at any time on not more than three months’
notice, with no liability to make any payment other than for unpaid salary or
wages, accrued bonus and, if relevant, statutory redundancy payment or
compensation for unfair dismissal.

 

11.7Performance based payments

 

Except in relation to entitlements Fairly Disclosed under paragraph 11.1 above
and/or discretionary cash bonus arrangements, no Group Company is party to any
written agreement under which any employee of a Group Company may be entitled to
receive any bonus or other payment that is calculated by reference to the
performance of any Group Company, the performance of that employee or any
combination of these.

 

11.8Enterprise Agreements and Transitional Instruments

 

No Group Company is covered by any Enterprise Agreement or Transitional
Instrument and is party to or bound by any other registered or unregistered
agreement with any group of employees of a Group Company or any trade union
except as Fairly Disclosed in the Disclosure Materials.

 

11.9Disputes

 

(a)No Group Company is involved in any industrial or superannuation dispute or
Claim (including the expiry of any award, enterprise agreement or other
instrument made or approved under law) with any group of its employees or any
trade union.

 

(b)There is no threatened or pending industrial dispute or Claim (including the
expiry of any award, enterprise agreement or other instrument made or approved
under law) involving a Claim by any Group Company or any employee the value or
cost of which exceeds or is likely to exceed $50,000 and, as at the date of this
deed, there are no matters known to the Seller which are reasonably likely to
result in such a dispute or Claim.

 

11.10Superannuation

 

(a)Each Group Company has in the past and will make sufficient contributions:

 

(i)to complying superannuation funds (as defined in the SGAA) in accordance with
the SGAA to ensure that, as at the Completion Date, it will have no liability or
potential liability to pay any superannuation guarantee charge, as defined in
the SGAA; and

 

(ii)in accordance with, and have otherwise complied with, the requirements of
the Choice of Fund regime in Part 3A of the SGAA so that it will have no
liability or potential liability as at the Completion Date to pay an increased
superannuation guarantee charge under subsections 19(2A) and/or 19(2B) of the
SGAA.

 

(b)Each Group Company has complied with all of its obligations, duties and
liabilities under the KiwiSaver Act 2006 (NZ).

 

(c)As at the Completion Date, each Group Company will have complied with all of
its obligations, duties and liabilities in respect of its Superannuation
Arrangements, including making all contributions to the Superannuation
Arrangements required to be made under their respective rules.

 



Share sale deed114

 

 

 

(d)As at the Completion Date, there are no applicable industrial awards,
agreements or other instruments or any other legal obligation which may impact
upon the superannuation entitlements of an employee or former employee of a
Group Company, and each Group Company has not made any representations in
relation to the superannuation entitlements of an employee or former employee of
a Group Company which could be taken to impact on that employee's (or former
employee's) superannuation entitlements.

 

(e)As far as the Seller is aware, each Superannuation Arrangement to which
contributions have been made by each Group Company is a complying superannuation
fund for the purposes of the SGAA or the KiwiSaver Act 2006 (NZ) (as
applicable).

 

(f)Each Group Company is not a standard employer sponsor in respect of any
Superannuation Arrangement other than the O-I Australia Superannuation Plan.

 

(g)The only employer sponsors of the O-I Superannuation Plan are the Company and
O-I Operations.

 

(h)From the date employment commenced until the Completion Date, other than in
respect of current or former defined benefit members of the O-I Superannuation
Plan and except in respect of compulsory employer contributions pursuant to the
KiwiSaver Act 2006 (NZ), each Group Company only made and only has an obligation
to make contributions for the benefit of each of its employees and former
employees at the rate required to avoid any liability or potential liability to
pay any superannuation guarantee charge, as defined in the SGAA.

 

(i)In respect the O-I Superannuation Plan, from the date employment commenced
until the Completion Date, the notional employer contribution rate in respect of
each defined benefit member of the O-I Superannuation Plan is and has always
been at least equal to the rate required to avoid any liability or potential
liability to pay any superannuation guarantee charge, as defined in the SGAA.

 

(j)As at the Completion Date, other than in respect of the O-I Superannuation
Plan, the Superannuation Arrangements of which each Group Company's employees
(and former employees) are members only provide accumulation benefits to a Group
Company's employees (and former employees).

 

(k)The transfer of the Shares to the Buyer will not cause an increase in the
obligations of a Group Company to make contributions to a Superannuation
Arrangement or an increase in any benefits payable from the O-I Superannuation
Plan or any other Superannuation Arrangement.

 

(l)No agreements, arrangements, understandings or commitments to which any
Seller Group Member is a party would prevent a future closure or conversion of
any defined benefit arrangements that apply to any employee or former employee
of a Group Company.

 

(m)There are no pensions in payment or deferred pensions currently in or outside
the O-I Superannuation Plan.

 

(n)The defined benefit assets in the O-I Superannuation Plan exceed the vested
benefits of defined benefit members in the O-I Superannuation Plan by no less
than $25 million.

 



Share sale deed115

 

 

 

(o)To the extent that accumulation contributions have been funded in respect of
the O-I Superannuation Plan through surplus assets, the amount of contributions
paid has been properly accrued as an expense in the financial accounts of the
Group in each relevant financial period.

 

(p)As far as the Seller is aware, there are no outstanding complaints or
disputes relating to the entitlement of any employee or former employee of a
Group Company.

 

11.11Workers compensation

 

The Due Diligence Materials contain all material details of:

 

(a)all Claims for workers compensation / accident compensation; and

 

(b)all documents and information in a Group Company's possession or of which it
is aware relating to all events, incidents, injuries and conditions (including
physical and mental health conditions and working conditions), work practices,
policies and any other things occurring or existing or alleged to have occurred
or existed in the period of 3 years prior to the Completion Date which could
lead to or contribute to a Claim for workers compensation / accident
compensation being made by any of the Group's employees or contractors or any of
its former employees or contractors.

 

12.Legal proceedings

 

12.1Litigation

 

No Group Company is a claimant or defendant in any litigation, arbitration or
mediation proceedings and as far as the Seller is aware no Group Company has
received any notice in writing threatening any proceedings of this type.

 

12.2Investigations and prosecutions

 

As far as the Seller is aware, no Group Company is the subject of current or
pending investigation or prosecution by any Regulatory Authority (other than
routine or regular audits or inspections).

 

12.3Judgments

 

There is no decree, decision, prosecution or judgment of any Regulatory
Authority against a Group Company which has not been complied with or otherwise
discharged.

 

13.Insurance

 

13.1Coverage

 

A summary of all insurance policies relating to the Group Companies that are
current as at the date of this deed have been Fairly Disclosed to the Buyer in
the Due Diligence Materials.

 

13.2Claims

 

There is no Claim outstanding under any policy of insurance held by or for the
benefit of any Group Company.

 



Share sale deed116

 

 

 



 

13.3Premiums

 

All premiums in respect of any policy of insurance relating to the Group
Companies will have been paid before the Completion Date.

 

13.4Termination

 

Nothing has been done or omitted to be done which would make any policy of
insurance relating to the Group Companies void or voidable or which would permit
an insurer to cancel the insurance contract or refuse or reduce a Claim,
increase the premium or alter any of the other provisions of the insurance
contract.

 

14.Tax

 

14.1General

 

(a)A Group Company or the Seller has paid, or the Last Accounts or Completion
Accounts fully provide for, all Tax which a Group Company is or may become
liable to pay in respect of the period up to Completion.

 

(b)A Group Company is not and will not become liable to pay any Group
Liabilities which the Seller is or will become liable to pay in respect of the
Seller Consolidated Group.

 

(c)The Seller has filed, lodged or submitted all Tax returns and information
regarding Tax and Tax matters in respect of the activities of the Group
Companies as and when required by the Tax Act or requested by any Tax Authority.

 

(d)The Seller has maintained sufficient and accurate records and all other
information required to support all Tax returns and information which has been
or may be filed, lodged or submitted to any Tax Authority or is required to be
kept under a Tax Act in respect of the activities of the Group Companies.

 

(e)The Seller has complied with all of its obligations under any law requiring
the deduction or withholding of Tax from amounts paid by the Seller or a Group
Company in respect of the activities of the Group Companies, whether on its own
behalf or as agents, and has properly accounted for any Tax so deducted or
withheld to any Tax Authority (other than amounts which have yet to become
payable).

 

(f)The Group Companies have complied with all obligations to register for the
purposes of the Tax Act.

 

(g)The Group Companies have complied with all obligations imposed under the Tax
Act in relation to the quotation of tax file numbers by employees of the Group
Companies, including the guidelines under the Privacy Act 1988 (Cth) or similar
legislation under the laws of any other jurisdiction and has not committed an
offence in relation to the collection, recording, use or disclosure of tax file
numbers.

 

(h)The Seller and the Group Companies:

 

(i)are not currently involved in any audit or investigation by or any dispute
with, any Tax Authority and the Seller is not aware of any circumstances or
event which may give rise to any such audit, investigation or dispute; and

 



Share sale deed117

 

 

 

(ii)are not currently the beneficiary of any extension of time within which to
file, lodge or submit any Tax return or with respect to any Tax assessment or
any Tax shortfall;

 

(i)The office of public officer of each Group Company that carries on a business
in Australia, or derives in Australia income from property, has always been
occupied as required under the Tax Act.

 

(j)As far as the Seller is aware, any statement, information, ruling request,
notice, computation, election or return which has been made, filed, lodged or
submitted to a Tax Authority in respect of a Group Company by the Seller or a
Group Company in respect of Tax:

 

(i)is materially true, correct and complete;

 

(ii)discloses all material facts which should be disclosed under any Tax Act;

 

(iii)is not false, misleading or deceptive; and

 

(iv)has been made, filed, lodged or submitted on time.

 

(k)None of the Group Companies have a permanent establishment (as that
expression is defined in any relevant double taxation agreement) outside
Australia or New Zealand nor are any of the Group Companies required to be
registered in any place other than Australia or New Zealand as a recognised
foreign company or trust other than as Fairly Disclosed in the Due Diligence
Materials.

 

(l)No Group Company has a tainted share capital account within the meaning of
Division 197 of the Tax Act and no Group Company has taken any action that might
cause the Group Company’s share capital account to become a tainted share
capital account, nor has an election been made at any time to untaint a Group
Company’s share capital account.

 

(m)There is no current private ruling, determination, arrangement, clearance,
consent or advice issued by, or negotiated with, any Tax Authority in respect of
any Tax, or any law in relation to any Tax, that will apply to any Group Company
following Completion.

 

(n)No debt owed by any of the Group Companies has been, or has been agreed to
be, released, waived, forgiven or otherwise extinguished by a person which would
attract the operation of Division 245 of Schedule 2C of the Tax Act or Division
245 of the Tax Act.

 

(o)In relation to a period during which a Group Company was a subsidiary member
of the Seller Consolidated Group, there are no Group Liabilities not covered by
the Tax Sharing and Funding Agreement.

 

(p)As at the Completion Date, all things necessary to allow the Group Companies
to leave the Seller Consolidated Group clear of any Group Liabilities to the
extent permitted by sections 721–30 and 721–35 of the Tax Act have been done and
the Seller has provided written confirmation of this.

 

14.2GST

 

(a)The Seller and the Group Companies:

 



Share sale deed118

 

 

 

(i)are registered for GST as required under the GST Act or the GST Act NZ;

 

(ii)have, as far as the Seller is aware, complied in all material respects with
the GST Act or the GST Act NZ; and

 

(iii)are not in default of any obligation to make any payment or return
(including any business activity statement) or notification under the GST Act or
the GST Act NZ.

 

(b)The Seller and the Group Companies have established internal procedures and
systems necessary to ensure that their respective billing, accounts receivable
and general ledger functions accurately capture and account for GST.

 

(c)The Seller and the Group Companies have correctly claimed input tax credits
on all creditable acquisitions and have held valid tax invoices in each relevant
tax period in which the input tax credits were claimed and continue to hold
those tax invoices as required by law.

 

15.Environmental

 

15.1Nuisance and environmental complaints

 

No Group Company has received in the 12 months before the date of this deed any:

 

(a)written complaint about the effects of the operations of the Business on the
Environment; or

 

(b)notice from a Regulatory Authority requiring it to clean up, remove, remedy,
treat, control or contain, monitor or otherwise manage any substance, odour,
sound, vibration or radiation at any Property.

 

15.2No knowledge of Contamination

 

As at the date of this deed, as far as the Seller is aware:

 

(a)the Seller and each Group Company has, in all material respects, complied
with all Environmental Laws, to the extent that they apply to the production
activities of the Business located at the Properties; and

 

(b)there exists no Contamination in, on or under the Properties which is
reasonably likely to materially adversely affect the Business in any respect
other than as disclosed in the Due Diligence Materials.

 

15.3Claims

 

As at the date of this deed, no Seller Group Member has received written notice
of:

 

(a)the commencement of any litigation proceedings being taken against the
Business in respect of any Contamination;

 

(b)any circumstances which have, or are likely to, give rise to a Claim under
any Environmental Law in respect of the Business or the Properties; or

 



Share sale deed119

 

 

 

(c)the commencement of prosecution proceedings against the Business or in
respect of the Properties by any Environment Agency.

 

15.4Undertakings

 

As at the date of this deed, as far as the Seller is aware, no Seller Group
Member has made or given any undertaking to an Environment Agency concerning the
Environment which is reasonably likely to adversely affect the Business in any
respect.

 

16.Asbestos

 

As far as the Seller is aware:

 

(a)the presence, extent, location and condition of asbestos or asbestos
containing material in or on any Property has been disclosed in the Due
Diligence Materials; and

 

(b)no Seller Group Member has received written notice of any complaint or Claim
in respect of sickness, injury, illness or death of any person (for the
avoidance of doubt, irrespective of whether the person is or was an employee or
contractor of any Group Company) as a consequence of or in connection with any
exposure to asbestos or asbestos containing material in or on any Property prior
to Completion, other than as disclosed in the Due Diligence Materials.

 

17.Information

 

(a)The Due Diligence Materials were compiled in good faith and with reasonable
care and diligence for the purpose of fairly disclosing material information
about the Group Companies and the Business.

 

(b)The Due Diligence Materials are true copies of what they purport to be.

 

(c)As at the date of this deed:

 

(i)all factual and historical information contained in the Due Diligence
Materials is true, accurate and not misleading (including by omission) in all
material respects; and

 

(ii)no information concerning the Group Companies and the Business known to the
Seller (or any other Seller Group Member) or in the possession or control of the
Seller (or any other Seller Group Member):

 

A.that a purchaser reasonably experienced in transactions of the nature of the
sale of the Shares would consider material; or

 

B.which the Seller is aware is material for disclosure to the Buyer,

 

has been omitted from the Due Diligence Materials.

 



Share sale deed120

 

 

 

Schedule 8 Buyer Warranties

 

1.The Buyer

 

1.1Capacity and authorisation

 

The Buyer is a company properly incorporated and validly existing under the laws
of Australia and has taken all corporate actions necessary to enable it to
execute and deliver this deed and perform its obligations under this deed,
without requiring any third party consents (other than as contemplated as
Conditions).

 

1.2Valid obligations

 

Each Transaction Document constitutes (or will when executed constitute) valid
legal and binding obligations of the Buyer and is enforceable against the Buyer
in accordance with its terms.

 

1.3Solvency

 

None of the following events has occurred in relation to the Buyer:

 

(a)a receiver, receiver and manager, liquidator, provisional liquidator,
administrator or trustee is appointed in respect of the Buyer or any of its
assets or anyone else is appointed who (whether or not as agent for the Buyer)
is in possession, or has control, of any of the Buyer’s assets for the purpose
of enforcing an Encumbrance;

 

(b)an application is made to court or a resolution is passed or an order is made
for the winding up or dissolution of the Buyer;

 

(c)the Buyer proposes or takes any steps to implement a scheme of arrangement or
other compromise or arrangement with its creditors or any class of them; or

 

(d)the Buyer stops paying its debts when they become due or is declared or taken
under any applicable law to be insolvent or the Buyer’s board of directors
resolves that it is, or is likely to become at some future time, insolvent.

 

1.4Funds

 

(a)The Buyer has or has access to sufficient cash, available lines of credit or
other sources of available funds to fulfil its obligations to execute and
deliver this deed and perform its obligations under this deed.

 

(b)The Buyer has delivered to the Seller a true and complete copy of the
executed Commitment Letters (as defined in clause 33.2(a)), as amended,
supplemented or replaced in compliance with this deed, pursuant to which the
financial institutions party thereto have agreed, subject only to the Debt
Financing Conditions (as defined in clause 33.2(c) of this deed), to provide or
cause to be provided the debt financing set forth therein for the purposes of
financing the transactions contemplated hereby, including the Completion
Payment.

 

(c)The Commitment Letters have not been amended or modified in any manner and
none of the commitments contained in the Commitment Letters have been withdrawn
or rescinded in any respect, and no Buyer Group Member has entered into any
agreement, side letter or other arrangement relating to the financing of the
Completion Payment or the transactions contemplated hereby, other than as set
forth in the Commitment Letters and the fee letters related thereto (a copy of
which fee letter has been provided to the Seller in a redacted form removing
only those terms related to fees payable on the Completion Date to a financing
source).

 



Share sale deed121

 

 

 

(d)The Commitment Letters are in full force and effect and represent a valid,
binding and enforceable obligation of the Buyer and each other party thereto to
provide the financing contemplated thereby subject only to the satisfaction or
waiver of the Debt Financing Conditions (as defined in clause 33.2(c) of this
deed), except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting
rights of creditors.

 

(e)The Buyer is not aware of any fact or occurrence existing on the date of this
deed that would reasonably be expected to make any of the assumptions or any of
the statements set forth in the Commitment Letters inaccurate or that would
reasonably be expected to cause any commitment contained therein to be
ineffective.

 

(f)No event has occurred which, with or without notice, lapse of time or both,
would constitute a breach or default on the part of the Buyer or any other party
thereto under the Commitment Letters, and the Buyer has no reason to believe
that it or any other party thereto will be unable to satisfy on a timely basis
any obligation or term of the Commitment Letters.

 

(g)There are (and shall in any definitive documentation relating to the
Commitment Letters be) no conditions precedent or other contingencies related to
the funding of the full amount of the Debt Financing (as defined in clause
33.2(b) of this deed) other than the Debt Financing Conditions (as defined in
clause 33.2(c) of this deed), each of which is within the control of the Buyer
(save those replicating the Debt Financing Conditions or to the extent they
require satisfaction of the Debt Financing Conditions).

 

(h)The Buyer has no reason to believe that:

 

(i)any of the conditions described in the Commitment Letters will not be
satisfied; or

 

(ii)the financing described in the Commitment Letters will not be made available
to the Buyer on or before the Completion Date; and

 

(i)The Buyer has fully paid (or caused to be paid) any and all commitment fees
and other amounts that are due and payable in connection with the financing
described in the Commitment Letters.

 

1.5Compliance

 

The Buyer is acting as principal and not as agent for any person, is not (and is
not acting for the benefit of, or with funds provided by) a Sanctioned Person,
and has at all times in negotiating, entering into and performing its
obligations under (and in funding the transactions contemplated by) the
Transaction Documents acted in accordance with Compliance Law.

 



Share sale deed122

 

 

 

Schedule 9 Seller Guarantor Warranties

 

1.The Seller Guarantor

 

1.1Capacity and authorisation

 

The Seller Guarantor is a company properly incorporated and validly existing
under the laws of Delaware, the United States of America and has taken all
corporate actions necessary to enable it to execute and deliver this deed and
perform its obligations under this deed, without requiring any third party
consents.

 

1.2Valid obligations

 

Each Transaction Document to which the Seller Guarantor is a party constitutes
(or will when executed constitute) valid legal and binding obligations of the
Seller Guarantor and is enforceable against the Seller Guarantor in accordance
with its respective terms.

 

1.3Solvency

 

None of the following events has occurred in relation to the Seller Guarantor:

 

(a)a receiver, receiver and manager, liquidator, provisional liquidator,
administrator or trustee is appointed in respect of the Seller Guarantor or any
of its assets or anyone else is appointed who (whether or not as agent for the
Seller Guarantor) is in possession, or has control, of any of the Seller
Guarantor’s assets for the purpose of enforcing an Encumbrance;

 

(b)an application is made to court or a resolution is passed or an order is made
for the winding up or dissolution of the Seller Guarantor;

 

(c)the Seller Guarantor proposes or takes any steps to implement a scheme of
arrangement or other compromise or arrangement with its creditors or any class
of them; or

 

(d)the Seller Guarantor stops paying its debts when they become due or is
declared or taken under any applicable law to be insolvent or the Seller
Guarantor’s board of directors resolves that it is, or is likely to become at
some future time, insolvent.

 

1.4Funds

 

The Seller Guarantor has or has access to sufficient cash, available lines of
credit or other sources of available funds to fulfil its obligations to execute
and deliver this deed and perform its obligations under this deed.

 

1.5Compliance

 

The Seller Guarantor is acting as principal and not as agent for any person, is
not (and is not acting for the benefit of, or with funds provided by) a
Sanctioned Person, and has at all times in negotiating, entering into and
performing its obligations under (and in funding the transactions contemplated
by) the Transaction Documents to which it is a party acted in accordance with
Compliance Law.

 



Share sale deed123

 

 

 

Schedule 10 Buyer Guarantor Warranties

 

1.The Buyer Guarantor

 

1.1Capacity and authorisation

 

The Buyer Guarantor is a company properly incorporated and validly existing
under the laws of Australia and has taken all corporate actions necessary to
enable it to execute and deliver this deed and perform its obligations under
this deed, without requiring any third party consents.

 

1.2Valid obligations

 

Each Transaction Document to which the Buyer Guarantor is a party constitutes
(or will when executed constitute) valid legal and binding obligations of the
Buyer Guarantor and is enforceable against the Buyer Guarantor in accordance
with its respective terms.

 

1.3Solvency

 

None of the following events has occurred in relation to the Buyer Guarantor:

 

(a)a receiver, receiver and manager, liquidator, provisional liquidator,
administrator or trustee is appointed in respect of the Buyer Guarantor or any
of its assets or anyone else is appointed who (whether or not as agent for the
Buyer Guarantor) is in possession, or has control, of any of the Buyer
Guarantor’s assets for the purpose of enforcing an Encumbrance;

 

(b)an application is made to court or a resolution is passed or an order is made
for the winding up or dissolution of the Buyer Guarantor;

 

(c)the Buyer Guarantor proposes or takes any steps to implement a scheme of
arrangement or other compromise or arrangement with its creditors or any class
of them; or

 

(d)the Buyer Guarantor stops paying its debts when they become due or is
declared or taken under any applicable law to be insolvent or the Buyer
Guarantor’s board of directors resolves that it is, or is likely to become at
some future time, insolvent.

 

1.4Funds

 

The Buyer Guarantor has or has access to sufficient cash, available lines of
credit or other sources of immediately available funds to fulfil its obligations
to execute and deliver this deed and perform its obligations under this deed.

 

1.5Compliance

 

The Buyer Guarantor is acting as principal and not as agent for any person, is
not (and is not acting for the benefit of, or with funds provided by) a
Sanctioned Person, and has at all times in negotiating, entering into and
performing its obligations under (and in funding the transactions contemplated
by) the Transaction Documents to which it is a party acted in accordance with
Compliance Law.

 



Share sale deed124

 

 

 

Schedule 11 Completion Accounts

 

1.Part 1 – Principles and Policies of Completion Accounts

 

1.1General Comments

 

In preparing the Completion Accounts:

 

(a)the individual line items to be included in the calculation of Net Debt and
Working Capital for the purposes of the Completion Accounts are as set out in
Part 3 and Part 4 of this Schedule 11 (subject, where applicable, to the
provisions of Part 1 and Part 2 of this Schedule 11);

 

(b)the Completion Accounts must be prepared as if it were being prepared at the
end of the financial year of the Group;

 

(c)financial data will be taken from the management accounting records contained
in the HFM accounting system (sourced from SAP) of the Group, on a basis
consistent with that data’s general classification in those accounting records,
noting this is at (the Low Level HFM Accounts), and such data shall be presumed
to be accurate; and

 

(d)the Low Level HFM Accounts will include the financial data for the following
entities as presented below:

 

(i)ACI Packaging Services Pty Ltd;

 

(ii)O-I Operations (Australia) Pty Ltd;

 

(iii)Brisbane Cullet Pty Ltd;

 

(iv)O-I International Pty Ltd;

 

(v)O-I Operations (NZ) Ltd; and

 

(vi)ACI Glass Packaging Penrith Pty Ltd.

 

The following principles and policies shall apply in the preparation of the
Completion Accounts:

 

(e)Each balance included within the Completion Accounts will be classified into
one of three columns headed Working Capital, Net Debt and Other. The form of the
Completion Accounts and the split by category (Working Capital, Net Debt or
Other) shall be as provided in Part 3 of this Schedule 11.

 

(f)Each line item and balance in the Completion Accounts will be prepared based
on the amounts recorded as at 11.59pm (Sydney time) on the Completion Date in
the relevant Low Level HFM Accounts. The relevant Low Level HFM Accounts for
each line item are set out in Part 3 of this Schedule 11.

 

(g)The Completion Accounts will reflect the consolidated financial position of
the Group as at 11.59pm (Sydney time) on the Completion Date and will not take
into account the effects of any events occurring after such date or any effects
of the sale of the Shares to the Buyer as contemplated by this deed, unless such
effects are required to be taken into consideration under the Accounting
Standards.

 



Share sale deed125

 

 

 

(h)For the avoidance of doubt, there shall be no duplication or overlapping in
calculating the Completion Accounts which would result in the same item being
considered an asset or liability within Working Capital and decrease or increase
to Net Debt respectively. Further, nor should an amount be considered a
liability (or increase in Net Debt) for multiple adjustments (e.g. Transaction
Cost (as that term is defined in item 1.5(m) of this Schedule 11 below) and
bonus adjustment).

 

(i)Any new general ledger accounts which arise during the ordinary course of
business must be included within, and assigned to, the relevant components of
the Completion Accounts based on the Low Level HFM Accounts Classification.

 

The following principles and policies shall apply in the preparation of the
Completion Accounts which includes Net Debt, and Working Capital, on the same
basis as the Working Capital and Net Debt presented in Part 3 and Part 4 of this
Schedule 11. Key principles for preparation are set out below.

 

1.2Trade and other receivables

 

Trade receivables, which generally have 60 - 90 day terms, are recognised and
carried at original invoice amount less a provision for bad debts. A provision
for doubtful debts is considered on an individual basis and the provision is
recognised only where there is objective evidence that the Group will not be
able to collect the debt. Any unallocated cash balances within accounts
receivable must be allocated and reconciled to each debtor at Completion. There
will no factoring or trade receivables financing in place at Completion and all
receivables will transfer unencumbered. As such, for clarification purposes, the
working capital peg normalized trade receivables to exclude the impact of debtor
factoring programs.

 

(a)Any trade receivable balance that is greater than 90 days overdue will be
treated as bad debt and provisioned for the purposes of the Completion Accounts
which will result in the corresponding amount being reduced from Working
Capital. To the extent this receivable is collected prior to the settlement of
the Completion Accounts, this amount shall be due to Seller;

 

(b)All credit balances included within trade receivables relating to historical
customer rebates earned which have been unapplied greater than 12 months, shall
be reclassified from Working Capital to Net Debt; and

 

(c)The miscellaneous receivables adjustment, whose impact shall be to decrease
Working Capital and shall be calculated as the total of amounts included within
Low Level HFM Account 0334, as of the Completion Date, which relate to non-trade
receivables from Affiliates and joint ventures of the Seller Group relating to
services and products sold by the Group. These balances within Low Level HFM
Account 0334 at Completion will remain with the Seller.

 

1.3Inventories

 

Inventories comprise finished goods, materials and work in progress. Finished
inventories are measured at the lower of cost and net realisable value.
Inventories are net of stock obsolescence provisions.

 

(a)The raw materials inventory adjustment, the impact of which shall be to
reduce Working Capital, shall be calculated as the amount of margin in the raw
materials inventory line item as a result of the margin charged by O-I
International Pty Ltd to O-I Operations (Australia) Pty Ltd and O-I Operations
(NZ) Limited at 11.59pm (Sydney time) on the Completion Date presented in Part 5
of this Schedule 11.

 



Share sale deed126

 

 

 

(b)The quantity of finished goods inventory at Completion shall be subject to a
Stocktake performed under Part 2 of this Schedule 11, the impact of which shall
be considered as an adjustment to inventory value in Working Capital.

 

1.4Trade creditors and accrued liabilities

 

Liabilities for trade creditors, other payables and accrued liabilities are
recognised at cost, which is the fair value of the consideration to be paid in
the future for goods or services received, whether or not billed to the Group at
Completion. These accounts will be recognised applying a methodology consistent
with past practice specifically in relation to provisions reserves and accruals
which were recorded in the Last Accounts.

 

(a)Trade creditors are to exclude balances overdue greater than 90 days and such
balances shall be treated as a Net Debt.

 

(b)Trade creditors, other payables, and accrued liabilities will exclude
Transaction Costs (as defined below) which shall be excluded from Working
Capital and treated as Net Debt.

 

(c)Trade creditors are to exclude all overdue obligations relating to GST, PAYE,
land tax and VAT settlement included within creditors listing. These shall be
treated as Net Debt and excluded from Working Capital.

 

1.5Debt-like Items

 

The Net Debt will be prepared on the same basis as the Net Debt presented in
Part 3 and Part 4 below.

 

The following items should be considered Debt-like Items and considered in
accordance with those other Debt like Items identified in Part 1 of this
Schedule 11 which:

 

(a)The capex adjustment shall relate to cash payments outstanding in relation to
the AK4 furnace repair in New Zealand and increase Net Debt by a fixed amount of
A$10.5 million with a corresponding increase in Working capital for the amount
of capex related payables within trade creditors at Completion.

 

(b)Any creditors specifically relating to the MB4 hot furnace repair will also
be included in Net Debt and excluded from Working Capital.

 

(c)To the extent not included in Working Capital at Completion, the amount
reflecting any payments due to Agility to terminate the existing contract shall
be treated as Net Debt. It is the Buyer’s intention to bring logistics services
in house for Buyer.

 

(d)To the extent not already included within Working Capital, any amounts
outstanding under the Permitted Debt Arrangements, (limited to commodity hedges,
the Australian Overdraft Agreement, and MasterCard Corporate Card Facility, and
excluding the Permitted Bank Guarantee Arrangements). All interest rate
derivatives and currency swaps will be paid out and terminated at Completion.
Commodity hedges, shall be valued based on fair market value at Completion,
based on validated external statements.

 

(e)The amounts considered which relate to restructuring costs accrued, including
any unpaid severance related costs (including annual leave) for those employees
part of the regional overhead cost savings program.

 



Share sale deed127

 

 

 

 

 

 

(f)Excluding any amount considered in item 1.5(e), the redundancy provision (off
balance sheet adjustment), relating to regional overhead costs savings program
and calculated as future redundancy payments by the Group in relation to
employees identified in Schedule 13.5.1.3, that remain both unpaid, and not
recorded as a liability as of Completion Date. For the avoidance of doubts, this
adjustment will exclude any individuals listed in the aforementioned schedule
which remain with Seller post Completion.

 

(g)The total amount of vested long-service leave, as defined by the relevant
legislation in each respective state or territory, multiplied by 70% (to apply
the applicable tax effect). This adjustment will be supported by a detailed
calculation on consistent historical basis, which will include a listing of
employees supporting the balance at Completion.

 

(h)The total amount of annual leave in excess of 4 weeks multiplied by 70% (to
apply the applicable tax effect). This adjustment will be supported by a
detailed calculation, which will include a listing of employees supporting the
balance at Completion.

 

(i)Customer contingency accrual relating to a one off incentive arrangement with
Diageo (contained within SAP account 4400140).

 

(j)In respect of pallets and layer boards (tier sheets) (“Packaging”), parties
agree:

 

(i)The Seller shall validate the Packaging balances prior to Completion by
estimating the Packaging quantities ‘under glass’ during the Stocktake;

 

(ii)For the Packaging quantities at customers and third party holding locations,
the Seller will make available documentation of recent inventory counting
procedures and accounting records, as reasonably available;

 

(iii)In accordance with the Seller’s accounting policies and taking into account
the quantities estimated in (i) and (ii), if the resulting net book value of the
Packaging is at least 92.5% of the 2019 average Packaging net book value
(“Packaging Tolerance”), there shall be no adjustment to Net Debt; and

 

(iv)If the resulting net book value of the Packaging is less than the Packaging
Tolerance, there shall be an adjustment to Net Debt for the shortfall in value,
as compared to the Packaging Tolerance.

 

(k)The taxes payable at Completion Date will be treated as Net Debt in the
Completion Accounts.

 

(l)A provision will be raised as a Debt-like Item in the Completion Accounts
(and a corresponding increase in Working Capital) for an amount equal to any
unpaid bonuses at Completion Date (excluding those in 1.5(m) which are payable
and due by a Group Company in respect of an employee of the Group based on
current global scheme KPIs of the Seller Group.

 

(m)For the purposes of this Schedule 11, Transaction Costs (also referred to in
item 1.4(b) of this Schedule 11 above) are defined as external costs and any
amount of bonuses, incentives, commissions or other fees incurred or payable by
the Company to any current or former executive, officer, employee of the Company
put in place as part of the sale of the Shares as contemplated by this deed.

 

(i)Any Transaction Costs which remain in creditors or accrued expenses at
Completion should be treated as a Debt-like Item in the Completion Accounts,
noting that if included within Working Capital accounts a corresponding
adjustment will be made.

 

Share sale deed128

 

 



 

(ii)There shall be a fixed adjustment at Completion which shall increase Net
Debt (and corresponding increase Working Capital to the extent it is accrued) by
A$300,000 related to the extension of employee notice period for the thirteen
employees part of the transaction retention program. For the avoidance of doubt,
this shall be the total amount due for retention notice benefits.

 

(n)The sick leave adjustment, whose impact shall be to reduce Net Debt, shall be
equal to the liability (supported by reasonable records and calculations)
recognised at Completion Date in respect of underpaid sick leave that is
recognised as a result of the Australian Federal Court ruling in relation the
Mondelez v AMWU [2019] FCAFC 138 case. This adjustment will apply if the case is
overturned prior to the settlement of Completion Accounts. For clarity, if this
case is not overturned prior to settlement of the Completion Accounts, the
amount (which was A$1.9 million at Dec19) will be included in Net Debt at
Completion.

 

(o)The tax receivable adjustment relates to an estimated income tax refund on
assessment of O-I Operations (NZ) Ltd (“OINZ”) income tax return for the year
ended 31 December 2019.  In the event the income tax return is lodged with the
Inland Revenue Department prior to Completion Accounts being settled and a copy
of the income tax return supporting the refund is provided to Buyer, the amount
of the refund shall be considered a reduction in Net Debt at Completion. For
clarity, this tax receivable will be excluded from Working Capital.

 

(p)A fixed amount of A$290,000 shall be considered Net Debt reflecting fire
standards compliance at the Penrith plant of which there would be a
corresponding increase to Working Capital to the extent accrued at Completion.
If compliance is confirmed prior to Completion, this adjustment is not required.
To the extent that works are performed by third parties towards achieving
compliance prior Completion and have been paid for by the Group, then this Net
Debt adjustment shall be reduced by such amount paid.

 

(q)A fixed amount of A$500,000 shall be considered Net Debt reflecting a
contribution to the structural rectification of MB3 of which there would be a
corresponding increase to Working Capital to the extent accrued at Completion.
To the extent that works by third parties are performed on this project prior
Completion and have been paid for by the Group, then this Net Debt adjustment
shall be reduced by such amount paid.

 



Share sale deed129

 

 

 



 



2.Part 2 –Inventory Procedures

 

1.1Stocktake

 

(a)Stock means all finished good glass bottle inventory used in connection with
the Business which is owned by any member of the Group.

 

(b)Stocktake means a physical verification count of all Stock followed by a
reconciliation and any necessary adjustment to the ledger and inventory records
of the Group to reflect the findings.

 

(c)The Stocktake of the quantity of the Stock must be conducted no earlier than
15 Business Days before the Completion Date. Any variances will be reflected in
the Completion Accounts.

 

(d)Representatives of the Seller must conduct the Stocktake in accordance with
their normal policy and procedures and permit Representatives of the Buyer to
attend and witness the Stocktake being conducted. After completion of the
Stocktake, the Seller must provide to the Buyer a written statement setting out
the value and quantity of the Stock based on the Stock quantity validated during
the Stocktake and the valuation principles set out in paragraph 2.2 of this
Schedule 11 below (Stock Statement). The Seller must make available copies or
electronic files of the relevant working papers used by the Seller in performing
the Stocktake, as reasonably requested by the Buyer.

 

1.2Value of Stock

 

(a)The value of an item of Stock must be calculated as the lower of cost and net
realisable value in accordance with the accounting policy of the Group in place
at December 2019. No value shall be attributed to missing or damaged stock.

 

(b)Any aged Stock or Stock in hold-out (quarantine) at Completion, must be
provided for in line with the Seller’s policy for inventory provisioning.

 

(c)The Stock Statement is final and binding upon the parties unless disputed by
the Buyer in writing within 10 Business Days after receipt of the Stock
Statement.

 

1.3Dispute on Stock Statement

 

(a)The parties must negotiate in good faith to resolve any dispute in relation
to the Stock Statement within 10 Business Days after the date of issue of a
notice by the Buyer disputing the Stock Statement.

 

(b)If the parties have not resolved the matters in dispute notified by the Buyer
(Disputed Matters) within 10 Business Days after the date of issue of a notice
by the Buyer disputing the Stock Statement, the dispute must promptly be
submitted for determination to the Expert to determine the Disputed Matters in
accordance with the process set out in clause 7.6.

 

(c)The Expert must value the Stock by reference to stock valuation principles
set out in paragraph 2.2 of this Schedule 11.

 



Share sale deed130

 

 

 

(d)The Stock Statement must be amended to take account of the determination of
the Expert and any other matters agreed between the parties.

 

1.4Raw Material Inventory

 

The parties agree to rely on the Group’s inventory control system for the value
of raw materials, which would be supported by the last physical count rolled
forward to the Completion Date.

 



Share sale deed131

 

 



 



 





3.Part 3 – Draft Completion Accounts

 

The table within this Part 3 of Schedule 11 sets out the indicative form of the
Completion Accounts. The table and the amounts referred to below are for
illustrative purposes only based on the amounts and records included within
management accounting records as of December 31, 2019. Preparation and delivery
of the Completion Accounts should be undertaken in accordance with clause 7 of
this deed and the schedule below:

 

Deal-format balance sheet (Dec 19A)                                       Dec19A
Currency: A$ m Low Level HFM Account Low Level HFM Account Dec19A Classification
Working Capital Net Debt Other   Cash & cash equivalents 0011 Cash  165.0 Net
debt  -  165.0  -   Cash & cash equivalents 0044 Cash Equivalents  17.0 Net debt
 -  17.0  -   Accounts Receivable 0322 Accounts Receivable Customers  46.6
Working capital  46.6  -  -   Accounts Receivable 0324 AR Factoring  - Working
capital  -       Accounts Receivable 0333 Interest Receivable  0.0 Working
capital  0.0  -  -   Accounts Receivable 0334 Miscellaneous Receivable  22.4
Working capital  22.4  -  -   Accounts Receivable 0334HEDGE Hedge Receivable
 1.6 Net debt  -  1.6  -   Current Intercompany receivables 0331 Interest
Receivable Cons Affiliates  0.4 Other  -  -  0.4   Current Intercompany
receivables 0335 Accrued Royalty Cons Affiliates  0.0 Other  -  -  0.0   Current
Intercompany receivables 0345 Accounts Receivable Cons Affilates  56.4 Other  -
 -  56.4   Current Intercompany receivables 0445 Interco Notes Receivable (21.6)
Other  -  - (21.6 ) Inventories 1101 Finshed Goods Inventory  146.4 Working
capital  146.4  -  -  

 



Share sale deed132

 

 

 

Inventories 1190 Finshed Goods Reserve (8.0) Working capital (8.0)  -  -
Inventories 1201 Packages & Fittings Inventory  Empty  2.4 Working capital  2.4
 -  - Inventories 1333 Primary Raw Materials  19.0 Working capital  19.0  -  -
Inventories 1390 Raw Material Reserves (0.1) Working capital (0.1)  -  -
Inventories 1420 General Stores  11.5 Working capital  11.5  -  - Inventories
1490 Operating Supply and Packaging Reserves (1.7) Working capital (1.7)  -  -
Inventories 0399 Affil Settlement Acct (0.0) Working capital (0.0)  -  -
Accounts Receivable 0514 Reserves for Doubtful Accts (0.4) Working capital (0.4)
 -  - Prepaid expense 1930 Misc Prepaid Items  4.7 Working capital  4.7  -  -
Prepaid expense 1714 Prepaid Income Taxes  - Net debt  -  -  - Prepaid expense
1801 Prepaid Insurance  1.5 Working capital  1.5  -  - Current assets Current
assets    463.1    244.2  183.7  35.1 Investments and Advances 3445 LT Adv to
FAC  - Other  -  -  - Investments and Advances 3434MISC Misc Notes & Accts Rec
 - Other  -  -  - Investments and Advances 3434HEDGE Currency Hedging Balance
 2.0 Net debt  -  2.0  - Investments and Advances 3301 Net Pension Asset  30.4
Other  -  -  30.4 Net Property Plant and Equipment 2001 Land  28.1 Other  -  -
 28.1 Net Property Plant and Equipment 2011 Buildings  157.4 Other  -  -  157.4
Net Property Plant and Equipment 2052 General Equipment  842.6 Other  -  -
 842.6 Net Property Plant and Equipment 2056 Office Equipment  32.4 Other  -  -
 32.4 Net Property Plant and Equipment 2060 Transportation Equipment  0.3 Other
 -  -  0.3 Net Property Plant and Equipment 2070 Glass Molds  22.9 Other  -  -
 22.9 Net Property Plant and Equipment 2111 Buildings (74.4) Other  -  - (74.4)
Net Property Plant and Equipment 2152 General Equipment (572.0) Other  -  -
(572.0) Net Property Plant and Equipment 2156 Office Equipment (30.5) Other  -
 - (30.5)

 



Share sale deed133

 

 

 

Net Property Plant and Equipment 2160 Transportation Equipment (0.3) Other  -  -
(0.3) Net Property Plant and Equipment 2170 Glass Molds (12.6) Other  -  -
(12.6) Net Property Plant and Equipment 2801 Construction in Progress  10.7
Other  -  -  10.7 Investments and Advances 3105 Investment in FAC  0.0 Other  -
 -  0.0 Deferred assets 3814 Furnace Material  3.9 Other  -  -  3.9 Deferred
assets 3816 Machine Parts  23.4 Other  -  -  23.4 Deferred assets 3890 Reserve
for Inventories (6.2) Other  -  - (6.2) Deferred assets 3910 Intangible Assets
 0.4 Other  -  -  0.4 Deferred assets 3926 Finished Good Pallets  40.3 Other  -
 -  40.3 Deferred assets 3928 Deferred Expenses  0.4 Other  -  -  0.4 Deferred
assets 3930 Misc Deferred Items  9.9 Other  -  -  9.9 Deferred assets 3933
Capitalized Software  7.8 Other  -  -  7.8 Deferred assets 3936 Unamortized
Deferred Finance Fees  - Other  -  -  - Deferred assets 3937 LT Def Tax Assets
 85.5 Other  -  -  85.5 Deferred assets 3938 LT Def Tax Asset - Valuation
Allowance (68.6) Other  -  - (68.6) Deferred assets 3939 LT Def Tax Asset UTP
Reserve (10.2) Other  -  - (10.2) Deferred assets 3950 ROU Lease Asset -
Operating  66.1 Other  -  -  66.1 Non-current assets Non-current assets    589.6
   -  2.0  587.5 Total Assets Total Assets    1,052.6    244.2  185.7  622.7
Accounts Payable 4001 ST Loan (1.4) Net Debt  - (1.4)  - Current Intercompany
payables 4095 Short Term I/C Loans  Cons Affiliates (8.2) Other  -  - (8.2)
Other Accrued Liabilities 4099 Current Portion LT Debt (11.1) Net Debt  - (11.1)
 - Accounts Payable 4111 Accounts Payable (158.7) Working capital (158.7)  -  -
Current Intercompany payables 4145 Accts Pay Consolidated Affiliates  0.0 Other
 -  -  0.0 Current Intercompany payables 4135 Acc Royalty Pay  Cons Afiliates
 0.0 Other  -  -  0.0 Other Accrued Liabilities 4324 Miscellaneous Accrued
(11.1) Working capital (11.1)  -  - Other Accrued Liabilities 4324_VAT VAT
Payable - Short Term (3.1) Working capital (3.1)  -  -

 



Share sale deed134

 

 

 

Other Accrued Liabilities 4324_REBATE Accrued Customer Rebates (5.8) Working
capital (5.8)  -  - Other Accrued Liabilities 4324_RES Restructuring Charges
(3.3) Net debt  - (3.3)  - Other Accrued Liabilities 4324HEDGE Hedge Reserve
 Current Portion (0.1) Net Debt  - (0.1)  - Other Accrued Liabilities 4352 ST
Lease Liability - Operating (14.9) Other  -  - (14.9) Other Accrued Liabilities
4579 Misc Local Tax (1.0) Working capital (1.0)  -  - Accounts Payable 4299 Misc
Withholding (0.4) Working capital (0.4)  -  - Other Accrued Liabilities 4320
Accrued Interest (0.1) Working capital (0.1)  -  - Other Accrued Liabilities
4321 Interest Payable  FAC (0.4) Other  -  - (0.4) Other Accrued Liabilities
4611 Federal Income Tax Payable (9.6) Net debt  - (9.6)  - Other Accrued
Liabilities 4650 Foreign Tax Withheld (0.0) Working capital (0.0)  -  - Accounts
Payable 4711 Common & Pref Div Payable  - Other  -  -  - Accrued Salaries &
Wages 4401_BONUS Accrued Bonus  - Working capital  -  -  - Accrued Salaries &
Wages 4401 Accrued Salaries & Wages (18.8) Working capital (18.8)  -  - Current
liabilities Current liabilities   (248.2)   (199.2) (25.5) (23.5) LT Debt 4901
Long Term Debt (425.1) Net Debt  - (425.1)  - LT Debt 4945 LT Pay Fgn Aff Cons
 - Other  -  -  - Deferred Liability 5001 Misc Deferred Income (3.0) Other  -  -
(3.0) Other Accrued Liabilities 4577 State and Local Income Taxes Payable (US  -
Working capital  -  -  - Other Accrued Liabilities 5642 Misc Deferred  - Other
 -  -  - Other Liabilities & Reserves 5652 LT Lease Liability - Operating (51.1)
Other  -  - (51.1) Other Liabilities & Reserves 4920CT Miscellaneous Long Term
Reserves (Flow) (43.0) Working capital (43.0)  -  - Other Liabilities & Reserves
4920HEDGE 4920 Hedging Reserve (8.0) Net debt  - (8.0)  - Other Liabilities &
Reserves 4324_ENVIRON Accrued Environmental - Short  - Net debt  -  -  -
Deferred Liability 5505 Deferred Tax - Inventory  4.7 Other  -  -  4.7 Deferred
Liability 5507 Deferred Tax - Accounts Receivable  0.6 Other  -  -  0.6 Deferred
Liability 5510 US Def Tax Liab Non Cur Fixed Asset (0.7) Other  -  - (0.7)

 



Share sale deed135

 

 

 

Deferred Liability 5511 Defer Tax Liability Non Current  Misc (8.7) Other  -  -
(8.7) Deferred Liability 5514 US Def Tax Liab Non Cur Contingencies  25.1 Other
 -  -  25.1 Deferred Liability 5531 US Def Tax Liab Non Cur Pension (11.6) Other
 -  - (11.6) Deferred Liability 5532 Deferred Tax Non Current (80.4) Other  -  -
(80.4) Deferred Liability 5538 Capital Loss Carryforward  24.1 Other  -  -  24.1
Deferred Liability 5536 US Def Tax Asst Non Cur NOL  19.6 Other  -  -  19.6
Deferred Liability 553615 US Def Tax Asst Non Cur Frgn Tax Credi  7.2 Other  -
 -  7.2 Non-current liabilities Non-current liabilities   (550.2)   (43.0)
(433.1) (74.1) Total liabilities Total liabilities   (798.5)   (242.2) (458.7)
(97.6) Net assets Net assets    254.2    2.0 (272.9)  525.1 Adjustments
Reference Source           Aged receivables > 90 days overdue 1.2 (a) Accounting
records (7.4) Working capital (7.4)  -  - Credit memo (aged > 12 months) 1.2 (b)
Accounting records NQ Net debt NQ NQ  - Miscellaneous receivables - joint
ventures 1.2 (c) Accounting records (22.0) Working capital (22.0)  -  - Soda ash
I/C markup - AU / NZ 1.3 (a) Calculation in accordance with Part 5 (1.2) Working
capital (1.2)  -  - Finished good Stocktake 1.3 (b) Accounting records NQ
Working capital NQ  -  - Aged payables > 90 days overdue 1.4 (a) Accounting
records NQ Net debt NQ NQ  - Transaction Cost 1.4 (b) / 1.5 (m) Accouting
records or specific identification (0.3) Net debt NQ (0.3)  - Overdue indirect
taxes 1.4 (c) Accounting records NQ Net debt NQ NQ  - AK4 furnace 1.5 (a) Fixed
amount (10.5) Net debt NQ (10.5)  - MB4 furnace 1.5 (b) Accounting records
reclassification NQ Net debt NQ NQ   Agility exit contract fees 1.5 (c)
Calculation w/ accounting records (0.6) Net debt  0.6 (0.6)  - Permitted Debt
1.5 (d) Accounting records reclassification NQ Net debt NQ NQ   Redundancy
provision (off-balance sheet) 1.5 (f) Calculation (8.0) Net debt  - (8.0)  -
Vested long-service leave 1.5 (g) Calculation w/ accounting records (23.3) Net
debt  23.3 (23.3)  - Annual leave (> 4 weeks of annual entitlement) 1.5 (h)
Calculation w/ accounting records (3.6) Net debt  3.6 (3.6)  - Customer
contingencies - Diageo 1.5 (i) Accounting records (1.0) Net debt  1.0 (1.0)  -

 



Share sale deed136

 

 

 

Packaging 1.5 (j) Calculation w/ accounting records NQ Net debt  - NQ  - Bonus
1.5 (l) Accouting records or specific identification NQ Net debt NQ NQ  -
Mondelez sick leave contingency 1.5 (n) Accrual of ~A$1.9M in 4324_RES (at
Dec19) NQ Net debt  - NQ  - Penrith fire standards 1.5 (p) Fixed amount /
accounting records (0.3) Net debt NQ (0.3)  - MB3 structural rectification 1.5
(q) Fixed amount / accounting records (0.5) Net debt NQ (0.5)  - Working Capital
and Net Debt after adjustments         (0.1) (321.0)  525.1

 

Note: Adjustments in above table are positive to indicate either an decrease in
Net Debt or an increase in Working Capital, or negative to indicate an increase
in Net Debt or a decrease in Working Capital

 



Share sale deed137

 

 

 

 

4.Part 4 – Form of Net Debt Calculation

 

The table within this Part 4 of Schedule 11 sets out the indicative form of the
Net Debt calculation. The table and the amounts referred to below are for
illustrative purposes only based on the amounts and records included within
management accounting records as of December 31, 2019. Preparation and delivery
of the Completion Accounts should be undertaken in accordance with clause 7 of
this deed and the schedule below.

 

Net Debt Schedule        $'m  Adjustment  Dec19A  Cash      182.1  External
debt      (437.6) Subtotal - Cash & External Debt      (255.6) Debt-like Items: 
       Credit memo (aged > 12 months)  1.2 (b)   NQ   Aged payables > 90 days
overdue  1.4 (a)   NQ   Transaction Cost  1.4 (b) / 1.5 (m)   (0.3) Overdue
indirect taxes  1.4 (c)   NQ   AK4 furnace  1.5 (a)   (10.5) MB4 furnace  1.5
(b)   NQ   Agility exit contract fees  1.5 (c)   (0.6) Permitted Debt  1.5 (d) 
 (4.4) Redundancy provision (on-balance sheet)  1.5 (e)   (3.3) Redundancy
provision (off-balance sheet)  1.5 (f)   (8.0) Vested long-service leave  1.5
(g)   (23.3) Annual leave (> 4 weeks of annual entitlement)  1.5 (h)   (3.6)
Customer contingencies - Diageo  1.5 (i)   (1.0) Packaging  1.5 (j)   NQ  
Income tax payable  1.5 (k)   (9.6) Bonus  1.5 (l)   NQ   Mondelez sick leave
contingency  1.5 (n)   NQ   Income tax receivable  1.5 (o)   NQ   Penrith fire
standards  1.5 (p)   (0.3) MB3 structural rectification  1.5 (q)   (0.5)
Subtotal - Debt-like Items      (65.4)           Net Debt      (321.0)

 



Share sale deed138

 

 

 

5.Part 5 – Form of Soda Ash Inventory Markup Adjustment Calculation

 

The table within this Part 5 of Schedule 11 sets out the indicative form of Soda
Ash calculation referred to in Part 1 of this Schedule 11 (item 1.3(b)). The
table and the amounts referred to below are for illustrative purposes only based
on the amounts and records included within management accounting records as of
December 31, 2019. Preparation and delivery of the Completion Accounts should be
undertaken in accordance with clause 7 of this deed and the schedule below.

 

Validation of the current raw material soda ash margin will be provided with the
Completion Accounts.

 

Form of I/C Soda Ash Mark-up Adjustment        Currency: A$m  Dec19A   Comments
Soda Ash Inventory Value (w/ mark-up):         O-I Operations (NZ) Ltd   1.9  
Per Balance Sheet / Inventory Listing at Completion O-I Operations (Australia)
Pty Ltd   9.3   Per Balance Sheet / Inventory Listing at Completion Subtotal -
Soda Ash Inventory Value (w/ mark-up)   11.2   A O-I International Pty Ltd
Mark-up   12%    Calculation - Soda Ash Inventory Value (w/o mark-up)   10.0   B
Adjustment  $1.2   A - B

 



139

 

 

Signed as a deed.

 

Executed by Visy Glass (Australasia) Pty Ltd in accordance with Section 127 of
the Corporations Act 2001           /s/ Vincent Peter O'Halloran   /s/ Robert
Andrew Kaye Signature of director   Signature of company secretary       Vincent
Peter O'Halloran   Robert Andrew Kaye Name of director (print): Vincent Peter
O'Halloran   Name of company secretary (print): Robert Andrew Kaye

 



140

 

 

Executed by Visy Industries Holdings Pty Ltd in accordance with Section 127 of
the Corporations Act 2001           /s/ Vincent Peter O'Halloran   /s/ Robert
Andrew Kaye Signature of director:   Signature of company secretary      
Vincent Peter O'Halloran   Robert Andrew Kaye Name of director (print): Vincent
Peter O'Halloran   Name of company secretary (print): Robert Andrew Kaye

 



141

 

 

Executed by Owens-Illinois Holding (Australia) Pty Ltd in accordance with
Section 127 of the Corporations Act 2001           /s/ Paul Vine   /s/ Timothy
Connors Signature of director   Signature of director       Paul Vine   Timothy
Connors Name of director (print): Paul Vine   Name of director (print): Timothy
Connors

 



142

 

 

Signed, sealed and delivered as deed by O-I Glass, Inc. by its authorised
representative in the presence of:   [tm2024859d1_ex10-1img001.jpg]       /s/
John Haudrich   /s/ Andres Lopez Signature of witness   Signature of authorised
signatory       John Haudrich   Andres Lopez Full name of witness: John
Haudrich, CFO   Full name of authorised signatory: Andres Lopez, CEO

 



143

 

